 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 30 
214 
Beach Lane Management, Inc. and FSM Manage-
ment, Inc. and Carpe Diem Management, LLC, 
Single Employers 
and
 Local 32BJ, Service Em-
ployees International Union 
and
 Roman Polanco 
 Beach Lane Management, Inc. and FSM Manage-
ment, Inc., Single Employers 
and Eugenio de los 
Santos Bolivar Millet 
and
 Manual Nina.
  Cases 
02ŒCAŒ035720, 02ŒCAŒ036285, 02ŒCAŒ036629, 
02ŒCAŒ037116, 02ŒCAŒ037219, 02ŒCAŒ037392, 

02ŒCAŒ037504, and 02ŒCAŒ038598 
July 29, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On November 12, 2009,
 Administrative Law Judge 
Steven Davis issued the a
ttached decision.  The Re-
spondent filed exceptions and a supporting brief.  The 

General Counsel filed 
an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record
1 in light of the exceptions
2 and briefs and has decided to 
affirm the judge™s rulings, findings,
3 and conclusions as 
                                                           
1 Subsequent to the close of the hearing, the Respondent filed a mo-
tion to reopen the record to introd
uce assertedly ﬁnewly discovered 
evidenceﬂ that discriminatee Domi
ngo Medina worked full time for 
another employer while employed w
ith the Respondent between April 
2006 and his January 2008 discharge. 
 The Respondent contends that 
Medina failed to produce this information in response to a subpoena 

served on him prior to the hearing, and requests in its motion that the 
Board order the production of this information and reopen the record to 
receive this evidence.  The Genera
l Counsel filed a brief in opposition 
to the motion and the Respondent filed a reply. 
We deny the motion. The Respondent did not except to the judge™s 
finding that Medina™s discharge was 
unlawful.  Moreover, the proffered 
evidence would not affect the judge™
s analysis, given his rejection of 
the specific reasons cited by the Respondent in its discharge letter as 
the sole basis for Medina™s discharge.  We leave to compliance the 
issue whether the proffered eviden
ce has any bearing on Medina™s 
entitlement to a make-whole remedy. 
2 The Respondent excepts solely to the judge™s findings that it vio-
lated Sec. 8(a)(2) by employing supe
rvisors and agents to solicit signed 
authorization cards for Factory a
nd Building Employees Union Local 
187, and that it violated Sec. 8(a)(3) by (i) in 2003Œ2004, refusing to 
offer Manuel Nina, Eugenio de los 
Santos, and Bolivar Millet supple-
mental repair work, requiring them 
to obtain permission before leaving 
their work place, and more closely sc
rutinizing Nina™s work; (ii) warn-
ing Nina in June 2003, dischargi
ng him in November 2003, and failing 
to reinstate him until November 2005;
 (iii) refusing to offer Nina, de 
los Santos, Millet, and Medina supp
lemental repair work after their 
reinstatement in April 2005; (iv) 
soliciting complaints from building 
tenants about Millet™s work performa
nce, and discharging him in Feb-
ruary 2006; and (v) discharg
ing Nina in January 2008. 
3 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
modified, to modify his remedy,
4 and to adopt the rec-
ommended Order as modified.
5 AMENDED CONCLUSION OF LAW 
1.  Substitute the following for Conclusion of Law 11. 
ﬁ11. By offering its employees money to resign their 
employment with the Respondent and by threatening 
employees with discharge and directing them to resign 

because they engaged in activities on behalf of Local 
32BJ, Service Employees International Union, the Re-
spondent violated Section 8(a)(1) of the Act.ﬂ 
ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Beach Lane Management, 
Inc., FSM Management, Inc., and Carpe Diem Manage-

ment, LLC, a single employer, 
Hartsdale, New York, its 
officers, agents, successors, and assigns, shall take the 
action set forth in the Order, as modified below. 
1.  Substitute the following for paragraph 2(c). 
ﬁ(c) Make Eugenio de los Santos, Domingo Medina, 
Bolivar Millet, and Manuel Nina whole for any loss of 

earnings and other benefits suffered as a result of the 
discrimination against them, in the manner set forth in 
the remedy section of the judge™s decision, with daily 

compound interest as prescribed in 
Kentucky River Medi-
cal Center, 356 NLRB 6 (2010). 
2.  Substitute the following for paragraph 2(g). 
                                                                                             
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
In affirming the judge™s finding 
that the Respondent unlawfully 
failed to offer discriminatees™ suppl
emental repair work after their 
reinstatements in 2005, we do not rely on the testimony of former Man-

ager Steve Burrell, who 
was terminated in 2003. 
Member Hayes finds that the judge
 did not adequately explain his 
reason for crediting former Manager 
Steve Burrell™s testimony ﬁcom-
pletelyﬂ with respect to several un
fair labor practice allegations.  Con-
sequently, in adopting the judge™s findings, Member Hayes relies pri-
marily on the credited testimony of other witnesses.  He accepts Bur-

rell™s testimony only to the extent it is corroborated by other credible 
evidence or is undisputed.  Further, with respect to the Respondent™s 
unlawful failure to offer suppleme
ntal repair work, Member Hayes 
relies on the credited testimony of th
e discriminatees and the Respond-
ent™s own witnesses, but not on the 
summaries in GC Exhs. 96A-D and 
97A-D, except as they show the results of the unlawful conduct. 
4 In accordance with 
our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), enf. denied on other grounds __ F.3d __, 2011 
WL 2277530 (D.C. Cir., June 10, 2011), we modify the judge™s rec-

ommended remedy by requiring that
 backpay and other monetary 
awards shall be paid with inte
rest compounded on a daily basis. 
5 We shall modify the judge™s recommended Order to provide for the 
posting of the noti
ce in accord with 
J. Picini Flooring
, 356 NLRB 11 
(2010).  For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require electronic distribution of 
the notice.  BEACH LANE MGMT
. 215
ﬁ(g) Within 14 days after service by the Region, post at 
its facility in Hartsdale, New York, and at 53-63 Hamil-
ton Terrace, New York, New York; 709 West 176 Street, 
New York, New York; 614 West 152 Street, New York, 

New York; and at 1265 Olmstead Avenue, Bronx, New 
York, copies in English and Spanish of the attached no-
tice marked ﬁAppendix.ﬂ
6 Copies of the notice, on forms 
provided by the Regional Director for Region 2, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 

for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 

other electronic means, if 
the Respondent customarily 
communicates with its employ
ees by such means.  Rea-
sonable steps shall be taken by the Respondent to ensure 

that the notices are not altered, defaced, or covered by 
any other material.  In the 
event that, during the penden-
cy of these proceedings, the 
Respondent has gone out of 
business or closed the facility
 involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 

and former employees employed by the Respondent at 
any time since March 3, 2003.ﬂ 
 Burt Pearlstone 
and Karen Newman, Esqs., 
for the General 
Counsel. Laurent S. Drogin, Esq. 
and Max Rosenthal 
and Gregory J. 
Skiff (Tarter Krinsky & Drogin, LLP), 
of New York, New 
York, for the Respondents. 
Katchen Locke, Esq., 
of New York, New Yo
rk, for Local 32BJ.
 DECISION 
STATEMENT OF THE 
CASE STEVEN 
DAVIS, Administrative Law Judg. On March 21, 
2005, the Regional Director issued
 a consolidated complaint in 
Cases 02ŒCAŒ035720, 02ŒCAŒ036285 and 02ŒCAŒ036629 
against Beach Lane Management, FSM Management, Inc., and 
Carpe Diem Management, LLC (R
espondent or Employer), and 
on April 27, 2005, the Regional Director approved a settlement 
agreement executed by the Re
spondent in those cases. The 
General Counsel allege
s that the Respondent failed to fully 
comply with the settlement agreement and on July 6, issued an 

order revoking settlement and re-issuance of the complaint. On 
September 29, 2006, a consolidat
ed complaint was issued in 
Cases 02ŒCAŒ037116, 02ŒCAŒ037219, 02ŒCAŒ037392, and 
02ŒCAŒ037504. Thereafter, on July 31, 2008, an amended 
                                                           
6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
consolidated complaint was issued which included all of the 
above cases and Case 02ŒCAŒ038588.
1 The complaint alleges essentia
lly that the Respondent unlaw-
fully (a) at various times in
 2003 and 2004, imposed more on-
erous working conditions on employees Eugenio de los Santos, 
Bolivar Millet and Manuel Nina, by taking away supplemental 
repair work,
2 increasing work loads, changing schedules, re-
quiring employees to obtain perm
ission before leaving their 
work places, failing to pay employees for repair work, and 
more closely scrutinizing employ
ees™ work (b) issued two dis-
ciplinary warnings to Nina in 2003 (c) discharged Nina on No-
vember 7, 2003, and Domingo Medi
na, Millet and de los San-
tos on October 29, 2004 (d) so
metime between November, 2003 and July, 2005, brought eviction proceedings against Nina 
(e) from October 29, 2004 to April 27, 2005 when a settlement 
agreement was approved, refused to reinstate or offer to rein-
state the above discharged em
ployees (f) from November 7, 
2003 to November 2005, refused to reinstate Nina (g) from 
March 2003 to August 2003, rendered 
assistance to Factory and 
Building Employees Union Local 187 (Local 187) by paying 
dues to that union on behalf of employees in the absence of 
deductions for such dues from em
ployees™ paychecks (h) from 
August 2003 to May 2004, rendered assistance to Local 187 by 
deducting money from employees™ wages and remitting it to 
Local 187 notwithstanding the absence of employee authoriza-
tions for the deductions and remittances (i) from June, 2003 to 
August, 2003, rendered assistance to Local 187 by employing 
Respondent™s supervisors and ag
ents to solicit employees to 
sign cards for Local 187 (j) in July, 2005, offered employees 
money to resign their employ
ment with Respondent and di-
rected them to resign their employment because they engaged 
in activities on behalf of Local 32 and provided evidence and 
assistance to the Board (k) in 
June 2005, threatened employees 
with discharge because they engaged in activities on behalf of 
Local 32 and provided evidence and assistance to the Board (l) 
from various dates in 2005, refu
sed to assign supplemental 
repair work to Millet, De Los 
Santos, Medina and Nina (m) in 
December 2005, solicited complaints from tenants about Mil-
                                                           
1 The docket entries for the charges which support the above com-
plaints are as follows: 02ŒCAŒ035720: the charge, and the first, second 
and third amended charges were filed by Local 32BJ, Service Employ-
ees International Union, AFLŒCIO 
(Local 32 or Union) on August 13, 
October 29, December 17, 2003, and 
January 29, 2004, respectively. 
02ŒCAŒ036285: the charge was filed by Ramon Polanco, An Individu-
al, on May 25, 2004. 02ŒCAŒ036629: the charge was filed by Local 32 

on November 4, 2004. 02ŒCAŒ037116: the charge and amended charge 
were filed by Eugenio de los Sant
os, An Individual, on July 20, and 
September 14, 2005, respectively. 
02ŒCAŒ037219: the charge was filed 
by Bolivar Millet, An Individual, on September 15, 2005. 02ŒCAŒ
037392: the charge was filed by 
Millet on December 19, 2005. 02ŒCAŒ
037504: the charge was filed by 
Millet on March 1, 2006. 02ŒCAŒ
038598: the charge was filed 
by Millet on January 10, 2008. 
2 ﬁSupplemental repair workﬂ is the term used in the complaint and 
used by the General Counsel. ﬁOutside contracting workﬂ is the term 

used by the Respondent. Inasmuch as they refer to the same types of 
work, for consistency purposes, I will
 use the term ﬁsupplemental repair 
work.ﬂ I also note that the Responde
nt adopted the term ﬁsupplemental 
repair workﬂ since it agreed, in 
the April 2005 Settlement Agreement, 
not to ﬁdeprive employees of supplemental repair work.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 216 
let™s performance, in February 2
006, discharged Millet, and in 
February 2007, brought eviction pr
oceedings against him (n) in 
January 2008, discharged Nina and in May 2008, brought evic-
tion proceedings against him and (o) in January 2008, dis-
charged Medina, and in Marc
h 2008, brought eviction proceed-
ings against him. The Respondent™s answer denied 
the material allegations of 
the complaint. Twenty one days of
 hearing were held before me in New York, New York, betw
een December 9, 2008, and 
March 20, 2009.
3 On the entire record, including my observa-
tion of the demeanor of the witnesses, and after considering the 
briefs filed by the General Couns
el and the Respondent, I make 
the following
4 FINDINGS OF FACT
 I.  JURISDICTION
 The complaint alleges and the 
Respondent admits that Beach 
Lane, FSM Management, Inc. 
and Carpe Diem
 Management 
LLC, have been engaged in th
e management of residential 
apartment buildings in Manhattan, Yonkers, the Bronx and 
Brooklyn, New York, and have maintained an office and prin-
cipal place of business at 280 Ce
ntral Park Avenue, Hartsdale, 
New York. The complaint further alleges 
and the Respondent further 
admits for the purpose of this case, that Beach Lane, FSM and 
Carpe Diem have been affiliated business enterprises with 
common officers, ownership, di
rectors, management and su-
pervision; have formulated and administered a common labor 
policy; have shared common prem
ises and facilities; have pro-
vided services for each other; have interchanged personnel with 
each other; and have held themselves out to the public as sin-
gle-integrated business enterprises, and that they constitute a 
single-integrated business ente
rprise and a single employer 
within the meaning of the Act. 
The Respondent receives annual gross income in excess of 
$500,000, and purchases and receives
 at its New York facilities 
goods and supplies valued in excess of $5000 directly from 
suppliers located outside New 
York State. The Respondent 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act, and 
that Local 32 is a labor organization within the meaning of 
Section 2(5) of the Act. 
                                                           
3 R. Exhs. 116 and 119 were receiv
ed in evidence following the 
close of the hearing pursuant to agreement of the parties. 
4 The Respondent™s motion to file 
a reply brief was granted over the 
opposition of the General Counsel, with permission granted to the 

General Counsel to file a reply brief. 
Fruehauf Corp
., 274 NLRB 403, 
403 fn. 2 (1985). Thereafter, the Respondent filed what it termed a 
motion to strike, but which was in 
fact another repl
y brief, and the 
General Counsel moved to strike the Respondent™s motion. Inasmuch 
as my Order permitting the filing of 
reply briefs expressly prohibited 
the filing of further briefs, I have not considered the Respondent™s 

motion to strike. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
Essentially this case involve
s a Union organizational cam-
paign which began in 2003 during which four employees were 
discharged, and other action take
n against employees allegedly 
for their activities in behalf of the Union. A settlement agree-
ment was reached with the Board pursuant to which the em-
ployees were reinstated at various times in 2005. Thereafter, 
charges were filed which alleged that the settlement agreement 
was not being honored by the Respondent, and thereafter, a 
Petition for Summary Judgment was filed by the General Coun-
sel which led to the revocation of the Agreement, the reissuance 
of the pre-settlement complaint, and this trial which involves 
pre-settlement and postsettlement alleged unfair labor practices. 
The Respondent manages more 
than 100 residential rental 
apartment buildings in Manhattan
 and the Bronx. Its office 
hierarchy consists of its president, Mark Scharfman who is also 
its chief operating officer, Lou Ma
lone, who is in charge of 
financial matters including payr
olls, and Hany Ramirez who 
was a ﬁfield agentﬂ building manager from 2000 to 2004, and 
then worked in the repair department from 2005 to 2007, and as 
a property manager who works in the office having close con-
tact with Scharfman. Clara Mendoza works as an office assis-
tant. 
The Employer employs building superintendents in its build-
ings whose duties include main
taining the building, responding 
to tenant complaints, making repairs to the apartments as need-
ed and as directed, taking out the garbage, and maintaining the 
building™s operating systems such
 as the boiler. The superin-
tendents also perform work outside
 their regular duties, called 
supplemental repair work, which consists of tasks such as 
painting, installing tiles, sinks and tubs, for which they are paid 
extra. They also do renovation wo
rk which includes the instal-
lation of kitchens, bathrooms, fl
oors, etc. and for which they 
are also paid extra. The four superintendents involved here are 
Eugenio de los Santos, Doming
o Medina, Bolivar Millet, and 
Manuel Nina.
5 The superintendents work 5 days per week. 
The Employer also employs porters in its larger buildings 
whose main responsibility is to en
sure that the building is kept 
clean by sweeping, mopping and cleaning its hallways and 
common areas and taking out the garbage. In certain smaller 
buildings where no porter is empl
oyed, the superintendent is 
responsible for performing task
s usually undertaken by the 
porter. The porters work 5 days per week and have 2 days off. 
On the days that the porter does not work, the superintendent 
does the porter™s work such as cleaning and taking out the gar-
bage. The Employer also employs 
building managers who oversee 
the buildings they are responsible for. A building manager may 
have 10 to 15 buildings under his jurisdiction. Depending on 
the needs of the building, he visits each one from three times 
per week to once every 8 to 10 days. His job is to make sure 
that the superintendent is performing his work. He inspects the 
building periodically to ensure th
at it is clean, responds to ten-
                                                           
5 De los Santos, Medina, Millet, and Nina will sometimes be called 
ﬁthe four superint
endentsﬂ herein. 
 BEACH LANE MGMT
. 217
ant complaints, and reviews work performed by the superinten-
dent to ensure that such work
 is satisfactorily done. Manager 
Robert Bryant described his role 
as that of management™s ﬁeyes 
and earsﬂ as to what was happe
ning in the buildings. The man-
agers were Bryant, Steven Burrell, Jose Canales, Senior Agent 
Bernard De Chalus, Valdet Prelvukaj, and Rafael Sosa. 
The Respondent™s answer admitte
d that Sosa was its supervi-
sor and or agent within the meaning of Section 2(13) and (11) 
of the Act. Sosa, who was employed from April 2005 to Sep-
tember 2007 as a property manage
r, performed the same duties 
as the Respondent™s other manage
rs. Accordingly, I find that 
the other managers are statutory supervisors and agents. 
B.  The Union™s Organizational Campaign 
The four superintendents testifie
d variously that their interest 
in the Union began in 2001 or 2002, but no vigorous campaign 
began until January 2003 when they and about 12 other super-
intendents met with Local 32 agents. 
As stated by de los Santos, 
in the month following the meet-
ing, the four superintendents visited 100 buildings and solicited 
the superintendents working there to sign authorization cards 
for the Union. Medina stated that
 he asked five to twenty super-
intendents to sign cards for Local 32. 
Nina testified that on March 
1 or 2, 2003, Scharfman phoned 
him and asked to meet him in 
the Bronx. Scharfman met with 
Nina at his building and told 
him not to meet with his co-
workers. Nina denied that he intended to do so. Scharfman 
replied that he knew that he w
ould be meeting in his apartment 
with other workers and advised Nina that if the employees had 
an ﬁissueﬂ they ﬁmustﬂ call him.
 Scharfman offered to give 
Nina his personal phone number, a
dvising that if he had a con-
cern about work he should call him at any time because he 
ﬁwas going to solve any problem th
at I might have.ﬂ Nina stat-
ed that during this meeting, Scharfman told him that porter 
Hidalgo could no longer be his he
lper. At that time, Nina had 
two other helpers, and used the 
three men to assist him in per-
forming supplemental repair work. 
1.  The union meeting of March 3 
On March 3, a meeting was held
 in Nina™s apartment. About 
30 to 40 employees and one or two Local 32 officials were 
present. The workers spoke about 
the need for medical benefits, 
a raise in pay, how they could improve their working condi-
tions, and about Local 187, a union which the Respondent 
claimed represented the workers. At the meeting those superin-
tendents who had not yet signed 
cards for Local 32, did so. 
During the meeting, Nina heard a knock on the door. He 
opened it to find property managers Bryant and Burrell. Nina 
saw them looking over his shoulder,
 apparently in an effort to 
see who was in his apartment. Ni
na stepped outside and closed 
the door. Nina testified that Bryant asked him ﬁwhat are you 
doing?ﬂ Nina said that he want
ed more money, and asked why 
they came to the meeting, warn
ing Bryant that he should not 
have come to his apartment during a workers™ meeting. 
Burrell stated that, prior to the meeting, Bryant called him 
and said that Scharfman told him that he heard that the employ-
ees involved with Local 32 were
 having a meeting at Nina™s 
house that day, and Scharfman wa
nted Bryant to visit Nina™s 
apartment and ﬁget information.ﬂ Bryant told Burrell that he 
had to deliver radiator valves to Nina and wanted Burrell to 
accompany him as a ﬁwitnessﬂ since he (Bryant) did not know 
all the superintendents and ﬁbec
ause this was something that 
Mark [Scharfman] was really involved in and whenever there 
was anything coming across our travels that involved the union, 
he wanted to be notified right away.ﬂ Burrell testified that Bry-
ant told him that there was much ﬁunrestﬂ due to union activity, 
and that Scharfman urged all th
e superintendents to sign cards 
for Local 187 rather than Local 32, and that Nina was one of 
the ﬁprincipal people in Mark 
Scharfman™s organization that 
was trying to stir the superintendents to sign for [Local 32].ﬂ 
Burrell stated that when Nina opened the door, he recognized 
superintendents Medina and Ma
nuel Carvajal, and he heard 
Bryant ask Nina what was going on. 
Bryant denied that Scharfman told him to go to Nina™s 
apartment and denied any advance knowledge that a Union 
meeting was to be held that day at Nina™s apartment. Bryant 
testified that he had to drop off 
a valve at Nina™s apartment and 
he went with Burrell who he ha
ppened to meet on the street 
nearby. He conceded, however, that it was not typical for him 
to see Burrell during the course of his business day, but they 
would occasionally run in to each other because they managed 
nearby buildings. He also conceded that it was unusual for them 
to visit the same building togeth
er. Burrell explained that since 
Bryant was a senior manager, 
Bryant would occasionally ask 
him to come with him and Burrell would ask Bryant to go with 
him as a learning experience. 
Bryant stated that when Nina answered the door, he saw 
some of the superintendents he managed. Bryant denied telling 
the employees that Scharfman sent him and Burrell to the meet-
ing. However, his pretrial affi
davit stated that he may have 
ﬁjokinglyﬂ said to a worker th
at Scharfman sent him and Bur-
rell. Bryant stated that after they departed, he and Burrell asked 
each other what was going on in Nina™s apartment. Bryant con-
ceded telling Scharfman the next 
day that he saw some of his 
superintendents including de los 
Santos and others who should 
not have been there during working hours. Burrell stated that it 
was ﬁstandard operating procedureﬂ to inform Scharfman as to 
ﬁeverything that was going onﬂ in
cluding union activity, visits 
from union agents, and who has signed for which union. Burrell 
further stated that Scharfman 
was ﬁstaunchly againstﬂ the su-
perintendents being represented by
 Local 32. He further stated 
that in the spring of 2003 until the fall of that year, he spoke 
with Scharfman about Local 1
87 at least once or twice per 
week. They also spoke about Local 32
Šif Burrell learned any-
thing about the union, if, for ex
ample, the employees™ photos 
were in the local newspaper or 
if union flyers were distributed, 
he would call Scharfman. 
Bryant denied Burrell™s testimony that during the spring of 
2003 they spoke several times 
about the Local 32 campaign. 
Bryant denied knowing, at that 
time, that certain superinten-
dents had been complaining about working conditions, alt-
hough he admitted that de los Santos complained to him about 
his pay for supplemental repair work and lack of medical bene-
fits. 
Scharfman did not recall knowing about the March 3, 2003 
union meeting at Nina™s apartment 
before it occurred. He stated 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 218 
that he did not believ
e that he sent Bryant and Burrell to sur-
veill the meeting. 
I credit the testimony of Burrell. It is clear that inasmuch as 
the campaign had already begun one month before the meeting 
when the four superintendents 
solicited 100 superintendents, 
the Respondent would suspect 
that employees would meet. 
Thus, Burrell™s testimony that Bryant mentioned that Scharf-
man told him that the employees 
were meeting that night rings 
true. Further, Bryant conceded that he told Nina that Scharfman 
sent him and Burrell to the meeting. Indeed, Bryant admitted 
calling Scharfman the following 
day and telling him that he 
saw some superintendents mee
ting during working hours. Ad-
ditionally, as set forth below, th
e fact that Scharfman met sepa-
rately with de los Santos and 
Nina one week after the meeting 
at which time he asked de los Santos why he was not happy and 
gave him a raise in pay, and 
warned Nina to cease his union 
activity, provide strong support 
to a finding that Scharfman 
knew about the March 3 meeting befo
re it occurred and, in fact, 
directed Bryant and Burrell to 
learn about who attended. The 
above findings strongly support 
Burrell™s testimony which I 
find to be completely credible. 
2.  Events later in March 2003 
De los Santos stated that the day after the meeting, Bryant 
visited him, advising that he kn
ew about the meeting and that 
ﬁnothing is going to happen with that meeting because Scharf-
man is going to give money to 
Nina, who was supposed to be 
the leader, to quit the job and stop the campaign.ﬂ De los San-
tos responded that Nina was not the sole leader of the cam-
paign, but that the movement 
is like a ﬁsnake with four 
headsﬂŠif one head was caught the others would continue their 
Union activity and there was no way to stop it. Bryant replied 
that if de los Santos was not happy he should quit his employ. 
De los Santos replied that he ha
d his ﬁbloodﬂ in his job, remark-
ing that Bryant, as an ex-fire fighter and union member, had a 
future and a pension. Bryant 
responded that the firefighter™s 
union was already in place, but th
is situation is different be-
cause de los Santos was ﬁtryi
ng to make a union for the compa-
ny.ﬂ De los Santos said that he needed medical benefits, a better 
salary and more money for supp
lemental repair work. Bryant 
replied that he would talk to Scharfman, but that he (de los 
Santos) should call Scharfman and tell him what he wanted. 
De los Santos stated that he and Bryant spoke on the follow-
ing three days about de los Santos™ complaints, including the 
need for medical benefits, a higher salary, and his unhappiness 
with Scharfman™s treatment of h
im. Bryant said that Scharfman 
wanted to speak to him, a
nd gave him Sc
harfman™s phone 
number. De los Santos called and 
made an appointment to meet 
with Scharfman the following day, March 9. 
De los Santos testified that 
he and Scharfman met in the 
basement of de los Santos™ 
building on March 9. Scharfman 
asked him why he was not happy. De
 los Santos replied that he 
could not support his family on 
his salary. Scharfman respond-
ed that he already gave him a raise. De los Santos answered that 
he received a $30 raise pursuant to his request for more money 
to pay his phone bills for calls to the office, and that was not a 
raise in salary. Scharfman said that he would look into the mat-
ter. Scharfman called the office and told Ramirez to give de los 
Santos a raise, retroactive to
 2002, for the amount that he 
should have been earning. De los 
Santos stated that he received 
a raise in April, 2003, in which his salary was raised $25 every 
two weeks, and retroactive pay. Scharfman then asked him 
what else he wanted. De los Sa
ntos replied that he asked for 
$12,000 for a renovation he did,
 but was only given $3000. 
Scharfman answered that he 
could not pay more for renova-
tions. De los Santos said that since the Employer was not 
providing the materials for the renovations, he had to pay for 
them himself. Scharfman asked fo
r the receipts for the materi-
als and said that he would reim
burse him. De 
los Santos re-
sponded that he did not want the money; he wanted better 
treatment, a higher sala
ry and medical benefits. 
De los Santos further testified that Scharfman told him to 
ﬁuse your basement for yourself
ﬂ which de los Santos interpret-
ed as permission to rent rooms 
in the basement. Scharfman then 
told him that ﬁI know you™re trying to organize 32BJ and you 
got your right, but you are not going to deal with me because if 
you get into 32BJ I go and sell all these buildings.
 6 I™m only 56 
years old . . . and I™ll buy an island in Florida and then you can 
deal with somebody else.ﬂ De lo
s Santos replied that perhaps it 
would be better for him to deal with another landlord who 
would treat him better. Scharfman then told de los Santos to 
talk to ﬁour union,ﬂ Local 187. De los Santos insisted that that 
union did not exist and Scharfman sa
id that it did. De los San-
tos said that he needed a porter to help with cleaning and gar-
bage. Scharfman told him to talk 
to Local 187, but that he could 
hire a porter at his own expense. 
Medina stated that he receive
d one retroactive pay raise in 
April, 2003, and four others late
r in 2003. He stated that prior 
to April, 2003, he did not receiv
e any pay raise. Medina stated 
that according to Local 187, the Employer erroneously failed to 
pay him the contractual raises and that is why he received the 
retroactive increases. 
Millet received more than one
 raise in pay in 2003 after 
April 2003. He was not told that 
they were union contact raises. 
He was paid every 2 weeks. He received pay raises in July 
2003, when his salary was ra
ised from $450 to $495, and from 
$495 to $520. He did not know why he received these increas-
es, acknowledging, however, that
 the union contract became 
effective in July 2003. 
Nina stated that on March 
7, Scharfman called him and 
asked him to come to his office in Hartsdale. Nina declined, 
saying that it was too far to travel. Scharfman replied that he 
would visit Nina on Monday. Scha
rfman met with Nina at his 
apartment on Monday, March 10 and told him that he learned 
that a meeting was held in his apartment. Scharfman warned 
him that he did not ﬁwant that to keep going on. He told me that 
he will give me anything that I want but he did not want that to 
happen again. He asked why I wa
s behaving like that?ﬂ Nina 
replied that he had been employed for ten years and received no 
significant pay raise and had no
 medical coverage. Scharfman 
wrote down his complaints and sa
id that ﬁeverything would be 
resolved. Everything is going to change because you are apply-
                                                           
6 De los Santos later testified that Scharfman said ﬁif 32BJ comes inﬂ 
he would sell the buildings. 
 BEACH LANE MGMT
. 219
ing for something different.ﬂ Nina
 replied that he was ﬁlooking 
for a union.ﬂ Nina testified that when Scharfman promised him anything 
he wanted, including renovations 
and repair work, Nina did not 
want to accept that offer becaus
e he represented many workers, 
not just himself. Nina also stat
ed that Scharfman told him that 
he would give whatever anyone wanted to ﬁdestroyﬂ the Union 
movement, and that he had $1 million to ﬁdestroyﬂ it. 
Nina further stated that Scha
rfman told him that, effective 
immediately, he could no longer
 use his porter for repairs or 
renovations, adding that the porter was not cleaning the build-
ing properly. Scharfman also told Nina that ﬁ187 is your un-
ion.ﬂ Nina replied that 187 is Scharfman™s union because it has 
not done anything for him (Nina). Scharfman answered that he 
was listening to what he had to sa
y about Local 187, his interest 
in medical benefits, an increase in pay and the repair work he 
did in his building and in othe
r buildings. Scharfman could not 
recall speaking to Nina at his bu
ilding, and did not recall speak-
ing with him regarding Locals 32 and 187. 
Nina testified that 2 to 3 da
ys later, Scharfman phoned him, 
advising that he had some pa
ychecks for him, including an 
amount due for unpaid medical bills and for a fire escape he 
painted three months before.
7 Shortly thereafter, Nina received 
checks for $1700 for assistance with his medical bills and 
$1000 for the paint job. In March 2003, Nina received a $45 
biweekly pay raise. He stated that he was not told at that time 
that the raise was pursuant to 
the contract with Local 187. 
Bernard de Chalus, the Respondent™s senior managing agent, 
testified that he learned that the employees were engaging in 
union organizing in about 2003 when he visited a certain build-
ing during work hours and could 
not find the superintendent. 
Another superintendent, Wolfred Goodings, told him that the 
staff was in the basement having
 a meeting. De Chalus asked 
what kind of meeting, and he sa
id that they were discussing 
union membership. De Chalus approached the area where the 
meeting was being held, listened 
for five seconds, heard them 
discuss Local 32, and left. He di
d not see any of those present, 
and did not recognize any of thei
r voices. The following day, he 
told Scharfman that the meeting involved Local 32 but that he 
did not enter the meeting. Scharf
man agreed that he should not 
intrude on their meeting. About 
one month later, De Chalus 
reported to Scharfman that a prot
est was being held outside one 
of Beach Lane™s buildings, and that he left. Scharfman told him 
to stay away. 
De Chalus stated that Goodings
 also told him that manager 
Canales knew about the Union m
eeting and was part of the 
group. De Chalus asked for mo
re information and Goodings 
told him that Canales was ﬁneg
otiatingﬂ with the superinten-
dents regarding the Union and tr
ying to become a Union mem-
ber. De Chalus did not speak to 
Canales about his interest in the 
Union. However, De Chalus stat
ed that Canales tried to give 
him information about the Union 
meetings and De Chalus re-
fused to listen. De Chalus told Scharfman about Canales™ activ-
                                                           
7 In 1999, Nina was in the hospital and could not pay his hospital 
bill. He asked his manager to pay the bill and the manager refused. 
Scharfman told Nina to talk to Local 187 President Joseph D™Onofrio, 

who said he could not help him eith
er. In 2002, the hospital sued Nina. 
ities and Scharfman replied that 
Canales could do whatever he 
wanted.8 De Chalus stated that he was also aware that the employees 
occasionally had Union meetings in the buildings and he and 
Scharfman agreed that they could do so. They reasoned that the 
superintendents had to perform 
their jobs regardless of their 
attendance at the meetings so they did not object to the gather-
ings. De Chalus also noted that
 since they use ﬁstaffﬂ who per-
form their work, no time limit was placed on the length of their 
meetings. When he was informed
 that a meeting would take 
place or if he happened on a me
eting, De Chalus immediately 
left the premises. 
Scharfman stated that, over time, he ﬁdistancedﬂ himself 
from the four superintendents be
cause he learned what he was 
permitted to do and not do. He did not visit or speak with them 
so that he would not have any 
conflict or confrontation with 
them. Bryant testified that Scharfman told him in May or June 
not to discuss Local 32 with the men. 
3.  Events between March and May 2003 
The four superintendents decide
d to have a union meeting on 
May 7 in Medina™s apartment, and distributed notices to all the 
superintendents. The notice given to Miguel Soto had a hand-
written scribble around it. That was done because the four su-
perintendents believed that Soto was providing the Employer 
with information concerning their union activities, and they 
wanted to identify him as the informant. 
Manager Bryant testified that 
after the March 3 meeting but 
before the May 7 meeting, he told Scharfman that he believed 
that the superintendents were ﬁgetting together and talking.ﬂ 
Scharfman acknowledged that and told him to keep doing what 
he was doingŠto keep him informed. According to Bryant, 
Scharfman was, as was usually 
the case, upset at this news. 
Bryant stated that prior to the May 7 meeting, de los Santos 
showed him a newspaper article 
which dealt with a strike of 
doormen, and said ﬁnow that™s
 a union.ﬂ Bryant did not under-
stand what he meant, specifical
ly. However, he knew that de 
los Santos was interested in a un
ion because he asked Bryant to 
give him the telephone number of
 a friend of his who was a 
police department union delegate. 
4. The Employer™s meeting of May 7 
Bryant testified that he and 
manager Hany Ramirez received 
many complaints from the superi
ntendents regarding their con-
ditions of employment. Bryant 
was aware that only Scharfman 
could address their concerns 
so he and Ramirez decided to 
arrange a meeting with Scharf
man and the superintendents. 
Bryant stated that he told his s
uperintendents to invite interest-
ed to a meeting on May 7 in the Respondent™s office in the 
building where Carvajal 
was the superintendent. 
Present at the meeting were Scharfman, Bryant, Ramirez, the 
four superintendents and Carvajal. 
The superintendents™ main complaints expressed at the meet-
ing included lack of medical co
verage, their need for salary 
                                                           
8 Canales was discharged on Augus
t 30, 2003, for driving a company 
car that collided with a police car. He
 illogically testified that the colli-
sion was a ﬁsetupﬂ by Scharfman and 
that he was fired for helping the 
men join Local 32. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 220 
increases and higher prices for 
supplemental repair work, and 
their claim that superintendent Reyes Marte received more 
supplemental repair work than they did. They also complained 
that that when they did supplemental repair work they were 
often not paid the agreed-upon amount or not paid at all. In 
response, Scharfman defended hi
s failure to pay them on the 
ground that some of the work they did was part of their regular 
superintendent™s duties. At heari
ng, manager Bryant stated that 
he was aware that the superintendents were unhappy with the 
fact that they asked for a certain amount of money for supple-
mental repair work, and they
 were not paid that amount. 
Scharfman told the men that he would give more supple-
mental repair work them and would also ask them what price 
they wanted for the job before the assignment was made. That 
procedure was a departure from the current practice where the 
men were directed to do the job and then requested the price 
they wanted for the complete
d work, but then management 
would send a check for an amount which was lower than the 
sum asked for. However, Scharfman said that if the price they 
requested was too high he would 
assign someone else to do the 
work. 
Ramirez stated that when the workers complained that they 
did not receive as much renovation work as in the past, 
Scharfman did not give as a re
ason that they were not doing 
competent work, or that they were asking for too much money 
for the jobs, or that they had not completed their regular super-
intendent™s work. Bryant said that he told the men that they had 
to focus first on their superintendents™ duties, telling them that 
if their building was in good repair and well maintained they 
would be offered supplemental repair work. 
When the men complained that Marte was being given ﬁallﬂ 
the supplemental repair work, Ramirez phoned him and asked 
him to come to the meeting. Marte testified that, at the meeting, 
he responded to the workers™ claim that he received all the 
work by stating that the employees were angry at him because 
he refused to join Local 32. 
This testimony is supported by 
Nina who stated that, at first, Marte was interested in Local 32 
but then did not support it. 
De los Santos and Nina stat
ed that during the meeting, 
Scharfman told the men that Local 187 is ﬁyour unionﬂ and that 
they could not have another union, and should call the office if 
they wanted more information about Local 187. The men pro-
tested that Local 187 was not th
eir union and they did not know 
who represented that organization.
 In contrast, Ramirez stated 
that Scharfman did not mentio
n Local 187 at the meeting. 
The Respondent admits that at
 this meeting it became aware 
that certain of its superintendent
s were interested in Local 32.
9 Ramirez first learned of their in
terest when the fax containing 
the invitation to the Union meeting set for May 7, apparently 
sent by Soto, was received. Scharfman conceded that a fax 
from or about the Union was received from the office machine 
during the meeting. Ramirez and 
Scharfman denied that they 
knew that their employees were interested in Local 32 or had 
been engaged in organizational efforts prior to the meeting. 
De los Santos testified that, at the meeting, Scharfman asked 
him if he was happy. De los 
Santos replied that he was. 
                                                           
9 R. Br. p. 24. 
Scharfman then said ﬁif you™re happy why are you doing this 
thing that you™re doing.ﬂ Millet quoted Scharfman as saying 
that he would ﬁfix the problem fo
r us, but if we were traitors 
against him, we would have to wait for the consequences.ﬂ
10 Nina responded that Scharfman must not only solve the prob-
lems of the leaders who were pr
esent, but the problems of all 
the workers. De los Santos and Nina testified that Scharfman 
said he would give the men me
dical coverage. In contrast, 
Scharfman and Ramirez testifie
d only that Scharfman would 
look into the matter. Nina responde
d that such benefits must be 
provided to all the superintendents, not just the ﬁleadersﬂ at the 
meeting. Nina quoted Scharfman at the 
meeting as asking ﬁwhy are 
we still doing things behind [my] back?ﬂ I tried to resolve all of 
our issues.ﬂ Nina replied that he was upset because he was told 
that all the workers would be at
 the meeting, but the only ones 
who were present were those who organized for Local 32 with 
him. Nina said that Scharfman told Ramirez to write down 
everything that was said as he was ﬁgoing to solve every single 
problem that we have.ﬂ 
Medina said that it was not fair that only nine employees 
were present when there were 160 workers employed by the 
Employer. Nina quoted Bryant as
 saying that all the workers 
would have to be present to so
lve their problems. Bryant then 
said, according to Nina, ﬁI am 
your manager, the meeting was 
for the heads and because you are the heads that™s why I 
brought you guys here.ﬂ Scharfman then told Bryant to keep 
quiet. Bryant denied telling de lo
s Santos that only those super-
intendents were invited because they were the leaders of the 
Union campaign. He conceded, however, that during the meet-
ing, Nina and or de los Santos
 asked him why all the superin-
tendents were not there. Bryant 
responded that all of the super-
intendents could not fit in the room where the meeting was 
being held. It should be noted, however, that Bryant testified 
that he told the superintendents 
to invite whoever they wanted. 
Apparently in response to the 
superintendents™ demands at 
the meeting, Scharfm
an took a hard-line approach, demanding 
that they perform extra work. Thus, Scharfman told the men 
that he was ordering floor buffing machines and that the men 
had to do that task as part of 
their regular work. De los Santos, 
Medina and Millet remarked that
 Scharfman used to pay them 
$100 extra for such work, and that Scharfman remarked ﬁnot 
anymore, and that it was now part of their job.ﬂ In addition, 
according to de los Santos, Scharfman also told the superinten-
dents that they had to begin repairing the old plumbing in their 
buildings as part of their regular
 work. De los Santos and Millet 
stated that Scharfman said th
at a ﬁchangeﬂ in supplemental 
repair work would be that he would use licensed contractors on 
many jobs such as those invol
ving electrical and plumbing 
work. None of the superintende
nts had contractors™ licenses. 
Scharfman told de los Santos that
 if he had a license he would 
be offered work. Respondent atto
rney™s October 24, 2003 letter 
to City Council member Martinez, stated that there was a 
ﬁchange in company policy rela
ting to supplemental repair 
work.ﬂ 
                                                           
10 The transcript records the word spoken as ﬁtradersﬂ but the clear 
context of the sentence suggests that
 the word used was ﬁtraitors.ﬂ 
 BEACH LANE MGMT
. 221
Further, Millet stated that Scharfman told them that the su-
perintendents must perform th
eir porters™ duties during the porters™ 2 days off per week. Mille
t stated that prior to this 
meeting, the porter did not have 
2 days off per week, but that 
this new change required the supe
rintendents to clean the build-
ing on the porter™s 2 days off. Nina stated that prior to March 
2003, his porter Hidalgo never had 
a day off, and Nina did not 
have to do his work. Even when Hidalgo was sick or on vaca-
tion, Scharfman sent a substitute
 without Nina having to do the 
porter™s work. Millet also said that at the meeting, Scharfman 
told the men that they had to carry out debris from the buildings 
to garbage containers outside. Millet had not done that type of 
work before the meeting. He c
onceded that he had been paid 
$75 in January 2002, to fill a trash container, but, prior to the 
meeting, he had not been asked 
to transport trash to the con-
tainer. 
Scharfman also told Nina of th
is new change 1 month later. 
Nina stated that on June 11 
or 12, 2003, Scharfman phoned him 
and told him that, effective imme
diately, he could not leave his 
building and had to do the porter™s
 job. Scharfman added that 
Bryant would ﬁcontinuously be in my buildings. The two days 
the porter had off I had to do his job, including cleaning the 
building.ﬂ Nina asked him to put these new rules in writing. 
Scharfman said he had to speak 
to his representative first. 
According to Millet, Scharfman 
told the superintendents that 
they had to make sure the porter 
did his job, and that if the por-
ter was not working properly he 
should be fired, adding specifi-
cally that if a summons was issued, apparently because the 
sidewalk was not cleaned, the s
uperintendents would have to 
pay it. Millet stated that prior to the meeting, the porter™s per-
formance of his work was not his responsibilityŠthey each did 
their respective jobs. Millet stated that as a result of these 
changes he had to awaken earlier to clean the building if the 
porter did not do that task. 
De los Santos testified that as 
he was leaving the meeting, he 
told Scharfman that he was disrespecting him by not offering 

him the work he assigned to So
to. Scharfman replied that he 
would give him the work that So
to was then performing. De los 
Santos answered that he did not want that work, but it should 
have been offered to him. Scharfman then called the office and 
told Evelyn Delgado to reassign the work to de los Santos. He 
refused to accept it since Soto was already doing the work. 
Scharfman then offered de los Santos $4500 for the renovation. 
De los Santos accepted the offer, did the renovation, and re-
ceived $4500. De los Santos stated that Scharfman told him that 
that was the last renovation he would be offered. 
Scharfman stated that the Empl
oyer retained legal counsel 
after this meeting. 
5.  Events later in May 2003 
De los Santos stated that on May 8, one day after the Em-
ployer meeting, Scharfman call
ed and asked him ﬁwho is on my 
side and who is not on my side.ﬂ
 De los Santos interpreted the 
question as an inquiry as to who supported the Union. De los 
Santos lied because he did not wa
nt Scharfman to fire anyone 
and, since he wanted to get back at Soto for sending the fax 
concerning the union meeting to the Employer and for getting 
jobs that he was not offered, said that Soto is the ﬁbig leader.ﬂ 
According to de los Santos, Sc
harfman was ﬁshocked.ﬂ He also 
told Scharfman that Marte suppo
rted the Employer. Scharfman 
told him to call Local 187 president Joseph D™Onofrio. 
De los Santos stated that a 
few minutes after this conversa-
tion, office clerical Evelyn De
lgado called and asked who sup-
ported the Union and who was opposed to it. De los Santos 
repeated what he told Scharfman, 
adding that he, de los Santos, 
supported the Employer. 
De los Santos stated that th
e next day, May 9, Scharfman 
called, asking how he was feeli
ng and what he thought of the 
ﬁsituationﬂŠﬁIs this going to keep going? This going to stop? 
They going to win?ﬂ De los Santos replied that in America 
everyone was entitled to have a union if they wanted one. 
Scharfman answered that the workers already have a union and 
do not need another. De los Sa
ntos advised Scharfman not to 
interfere with the Union™s campaign and just ﬁsee what hap-
pens.ﬂ Scharfman answered that it ﬁwas not fairﬂ because Local 
187 represents the men. De los Sa
ntos said that that union does 
not represent the workers, adding that he supported the Em-
ployer. Scharfman said that he 
knew that de los Santos joined 
Local 32, and de los Santos denied doing so. Scharfman told 
him to call Local 187. 
Nina stated that on about May 12 or 13, Scharfman called 
and asked if everything was well and asked if he needed any-
thing. Nina replied that the me
n would be meeting with Local 
32 to discuss the matters raised at the May 7 meeting, including 
Local 187, a wage raise and me
dical benefits. According to 
Nina, Scharfman asked him how 
much he wanted to renovate 
an apartment in his building. Scharfman told him ﬁname your 
price. How much do you want for this renovation job?ﬂ Nina 
replied that he (Scharfman) was 
the boss and it was his decision 
as to how much to pay the men. Nina testified that that was the 
first time that Scharfman asked 
him a price because ordinarily 
there was no negotiation. Nina declined to name a price be-
cause if he did he would be the ﬁfavoredﬂ employee whereas he 
was representing the other workers who would not be receiving 

the same treatment. Accordingly, Nina told Scharfman that he 
should know how much the job was worth. 
On May 14, a Local 32 meeting was held at Medina™s apart-
ment. About 40 employees atte
nded with a Local 32 agent. 
They spoke about their work hours, salary, and whether they 
should withdraw from Local 187. 
Nina stated that between May 14 and mid-June, 2003, 
Scharfman phoned him se
veral times asking if he was all right. 
In late May, Scharfman delivered rent packages, again asked 
him if all was well, gave him so
me cookies for his children, and 
told him to call if he needed anything. Nina stated that he told 
Scharfman that he was not intere
sted in what he was offering 
him. Scharfman asked him to 
call him, but Nina did not. In mid-May, Nina had a larg
e medical bill which Local 187 
refused to pay because the contract did not provide for medical 
coverage. Thereafter, Local 187 President D™Onofrio called 
Nina, and Nina refused to spea
k to him. On May 13, de los 
Santos called D™Onofrio, pretendi
ng to be Nina. D™Onofrio told 
de los Santos that that he knew that he (Nina) was trying to join 
Local 32. De los Santos asked 
him how he knew and was told 
that Scharfman told him. D™Onofri
o offered to take care of all 
his problems and suggested a meeti
ng. De los Santos offered to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 222 
meet the following day. D™Onofri
o wanted to meet alone with 
[Nina] but de los Santos said that they had to meet as a group, 
with the other superintendents. The following day, D™Onofrio 
met with De los Santos, Medina, Millet, and two others. They 
spoke about their concerns and D™Onofrio asked why they were 
trying to organize for Local 32. 
Later that day, May 14, a meeting to discuss the Local 32 or-
ganizing drive was held in Medina
™s apartment. De los Santos 
testified that before the meeti
ng, Scharfman called and said he 
knew about the meeting and wanted
 de los Santos to attend in 
order to see what the Union ﬁhas to offerﬂ so that he could offer 
better terms than Local 32. Scharfman offered to go to the 
meeting or send Ramirez. De 
los Santos advised against it, 
assuring him that he would atte
nd all the meetings and would 
let Scharfman know what occurred. 
At the meeting, attended by de los Santos, Medina, Millet, 
Nina, Hidalgo, and more than 30 other workers and Local 32 
agents, they spoke about their grievances. Following the meet-
ing, Medina asked other superi
ntendents to sign cards for the 
Union. C.  Continuing Union Activities and the 
Employer™s Response Protest meetings were held in 
front of Nina™s building and at 
a downtown office building. The four superintendents distribut-
ed pamphlets in all the buildin
gs managed by the Employer, 
picketed Scharfman™s home, vis
ited City Council members, had 
interviews with the media and appeared in the 
Hoy newspaper, 
and were interviewed on a radio program. 
De los Santos testified that
 on June 13, 2003, Manager Bry-
ant told him that Scharfman was ﬁgetting tired of that situa-
tionŠwhat we were doing. We ha
ve him with water to the 
neck; once he got the water to the mouth, he had to do some-
thing like a strong decision; b
ecause of [your] action he™s going 
to have a reaction. So if we ke
ep doing this he has to take a 
strong decision; we got to stop what we were doing because 
that™s what™s going to happen.ﬂ De
 los Santos replied that it 
was too late to stop the Local 32 drive. Bryant answered that he 
was of the same opinion, but 
asked him to call Local 187. 
Bryant conceded that he was at de los Santos™ building on 
June 13 and admitted that several times he used the words ﬁto 
every action there is a reaction.ﬂ Bryant explained his use of the 
phrase by stating that he believed
 that de los Santos was ﬁpush-
ing for more money for renovati
ons, pushing for things, and I 
just let him know that it™s a give and take. You push, there™s 
going to be a reaction.ﬂ Bryant stated that he did not tell de los 
Santos that the organizing effort
 had Scharfman up to his neck 
in water or that he would act against the workers. 
Millet stated that during his organizing activities for Local 
32 in July and August 2003, mana
ger David Alvarado told him 
that Scharfman wanted to pay him to quit his job, and asked 
him how much money he wanted. 
Millet replied that he had 
done nothing wrong to warrant resigning. 
Millet testified that Scharfman visited him on September 2 or 
3, 2003, and asked if he had signed a card for Local 187 that 
was being distributed by Marte a
nd D™Onofrio. Millet said that 
he had not signed such a card. Scharfman told him that ﬁif I 
signed it, that all my problems w
ould be solved, that I could get 
a medical plan.ﬂ 
During their conversation that day, Scharfman told Millet 
that he had too much work in the building, apparently a refer-
ence that Millet was not completing his work on time, and 
should not do any supplemental repa
ir work. Millet replied that 
all his work is up to date. Sc
harfman responded that he would 
return in 2 months and if ﬁthings continued the way he was 
seeing them he was going to fire
 me.ﬂ Scharfman added that 
there were many complaints about his work, noting that he had 
a letter containing sixty complaints of repairs not completed. In 
his pre-trial affidavit, Millet stated that the work that Scharf-
man complained was not done was,
 in fact, the porter™s respon-
sibilityŠsuch as cleaning the hall mouldings, and failing to 
clean stains on floors. That was 
the first time Scharfman made 
such a comment to Millet. Prior to that time, Scharfman visited 
his building once per year or once every 1-1/2 years. 
Scharfman conceded seeing an
 article in the newspaper 
Hoy which was issued on Septembe
r 2, 2003 containing the photo-
graphs of eleven superintendents and porters, including the four 
superintendents, and being awar
e that they were engaged in 
activities in behalf of the Union. The article stated that the em-
ployees ﬁcharge abuses by Be
ach Laneﬂ and accused Scharf-man of ﬁvarious labor violatio
nsﬂ including ﬁpreventing us 
from choosing the union. . . . They ranted against Local 187, a 
phantom union they imposed on us 
but never met with us. . . . 
Even though their objective is to become part of . . . Local 32ﬂ 
they criticized that union because ﬁthey are too slow . . . in 
processing our claims.ﬂ The article noted that the superinten-
dents™ group ﬁhas a leadership headed by Domingo Medina and 
Manuel Nina.ﬂ 
Manager Canales testified that supervisor de Chalus told him 
that he showed the article to Scharfman who was ﬁvery much 
upset because after we™re givi
ng these people jobs, housing, 
and a lot of things, this is how they pay us.ﬂ Similarly, manager 
Burrell testified that de Chalus told him that Scharfman was 

ﬁpretty disappointedﬂ to see the 
pictures of Arturo Buenjo, 
Jesus Minjerada and Angel Cordero on a flyer or a 
Hoy news-
paper article regarding the Union. 
Burrell stated that de Chalus 
told him that Scharfman said that
 he felt ﬁbetrayedﬂ because he 
gave Cordero a free apartment and work. De Chalus mentioned 
the same thing about Scharfman
™s feelings concerning Angel 
Cordero, and that Scharfman 
would stop using him for supple-
mental repair work, and would demand that he vacate his 
apartment. 
On October 14, 2003, members of
 the New York City Coun-
cil wrote to Scharfman, asking that he ﬁwork with Local 32 in 
addressing the needs of these s
uperintendents.ﬂ The letter was 
received by the Respondent. 
The Respondent argues that support for the Union™s efforts 
to organize the four employees and the Union™s interest in rep-
resenting them ended in early November 2003, following Ni-
na™s discharge. In support, 
the Respondent cites employees™ 
claims in the newspaper 
Hoy that the union campaign took too 
long, and a union agent™s answer that the process was delayed 
by the negotiation of a citywide 
contract. Further, certain super-
intendents who were employed in a one-person building 
 BEACH LANE MGMT
. 223
learned that the Employer could 
not be required to bargain with 
the Union for their building. 
However, the evidence establishes that Union meetings were 
still being held as late as De
cember 2007. Even if, as the Re-
spondent suggests, the meetings were held for the purpose of 
getting greater support and persuading Local 32B to ﬁaccept us 
backﬂ that clearly shows that the employees continued to seek 
membership in and representation by the Union. Whether or not 
those efforts may have been futile, they still constitute protect-
ed, concerted activities. 
D.  The Changes in Working Conditions 
1.  The requirement that 
the superintendents be in 
their buildings 8 hours per day 
Bryant testified that in early 2003, the superintendents were 
permitted to leave their buildings during the workday whenever 
they wanted. He stated, however, that after the May 7 meeting, 
Scharfman told him that all the workers were full-time employ-
ees, and therefore were required to be in their buildings eight 
hours per day. Although Bryant believed that some superinten-
dents were part-time, he reasoned 
that if the superintendent was 
not in the building he is not maintaining it properly, and told 
the superintendents that, in order 
to maintain their buildings at a 
ﬁhigher levelﬂ they must be in
 their buildings eight hours per 
day. He noted that this was not a changeŠjust an enforcement 
of the company policy, in which he could not give them as 
much ﬁlatitude.ﬂ Indeed, Bryant said that in 2001 or 2002, ten-
ants complained that the superintendents were not in their 
buildings but there was no policy 
change or enforcement at that 
time. He noted that after May or June, 2003, several of his su-
perintendents were still absent 
from their buildings for several 
hours during the workday doing supplemental repair work not-
withstanding the enforcement of the policy. 
De los Santos stated that in May or June, 2003, Bryant told 
him that he had to be in his building eight hours per day doing 
his superintendent™s job, unlike his then practice. Bryant told 
him that he had to have permi
ssion to leave the building, even 
to go to a doctor. Prior to that time, de los Santos would just 
leave without calling anyone. 
I credit Nina™s testimony that Scharfman told him in mid 
June, 2003, that he could not leav
e his building, and that Bryant 
would monitor his presence. 
Jose Canales, a building manager,
 testified that in the Spring 
of 2003, his supervisor and manager Bernard de Chalus told 
him that all the superintendents 
and porters must be in their 
buildings during the entire workday 
in order to take care of the 
buildings, and ﬁbecause of the union also.ﬂ According to 
Canales, prior to that time, if 
the superintendent had jobs in 
other buildings he first took care
 of repairs in his own building 
and then could go to other buildings to perform supplemental 
repair work. 
Scharfman stated that after Ma
y 7 and for the remainder of 
2003, the Employer™s managers told him that they had difficul-
ty locating some or all of the 
four superintendents during regu-
lar business hours. Scharfman stat
ed that he gave the superin-
tendents Nextel phones because ma
nagers were unable to reach 
them on their home phones. The workers also had beepers and 
radios. Canales stated that at about 
this time, the 
superintendents 
were required to obtain permission to leave their building for a 
short time, other than their lunc
hbreak. He noted that this poli-
cy began after Local 32 began organizing. 
Scharfman and Ramirez stated that prior to and after the 
meeting on May 7, 2003, if a supe
rintendent wanted to leave 
the building other than for a meal break or a brief period of 
time, they were supposed to advi
se the office staff where they 
were going and the length of time they would be away from the 
building. He denied changing that policy after May 7 to require 
superintendents to get permission 
before they left the building 
for reasons other than a meal break. Scharfman denied increas-
ing the number of hours the employees were required to work. 
He explained that the superint
endents had regular workdays 
and days off, and he was permitted, under the contract, to 
change the days off and modify 
their working hours. Neverthe-
less, he denied changing their work hours in 2003 and 2004. 
Millet stated that after the May meeting, his scheduled hours 
of work increased from seven to ten hours per week, and also 
that he was required to tell his manager or the office when he 
was leaving the building. In cont
rast, he stated that between 
1997 and 2003, he did not have to 
ask anyone for permission to 
leave the building, and could l
eave without telling anyone as 
long as all his work was done. 
De los Santos stated that prior to the Local 32 campaign, he 
saw Bryant only once every two weeks. However, after the 
employees began the organizing 
campaign, de los Santos saw 
Bryant pass his building very fr
equentlyŠsometimes ten times 
per day which he believed was done to ensure that he was in the 
building. Medina stated that between March 3 and May 7, 2003 
his manager visited his building once to three times per day, an 
unusually large number of visits. 
Manager Ramirez stated that following the May 7 meeting, 
she was not told that she should increase the frequency of man-
ager™s visits to Medina™s buildi
ng. In fact, she did not visit his 
building very often in 2003, only visiting when there was a 

problem or a major job being d
one. She rarely saw him when 
she visited. She further stated 
that after the May 7, 2003 meet-
ing, and in 2003, she had trouble locating Medina. She conced-
ed that she did not have a prear
ranged time to visit the building 
because the superintendents were expected to be at their build-
ings during work hours. She noted that occasionally she would 
call Medina in advance on his Ne
xtel phone and advise him that 
she was coming. On those occa
sions she sometimes could not 
reach him. She was not told that his Nextel phone was not 
working. 2.  The change in policy regarding the 
superintendents™ helpers 
Historically, the superintendents were permitted to employ 
helpers, or porters, at the supe
rintendents™ own expense to as-
sist them with repairs in the buildings or to help them when 
they performed supplemental repair work. Depending on the 
superintendent, the helper would perform cleaning work while 
the superintendent did the suppl
emental repair work, or the 
helper worked with the superintendent in performing such sup-
plemental work. As part of their payment, or in exchange for 
their work, the helpers were permitted to live in the basement 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 224 
of the superintendent™s building.
 For example, Medina stated 
that Scharfman approved of Medina™s employing a porter and 
also permitted him to live in Medina™s basement.  The porter 
that he used who helped him clean the building has lived in the 
basement since Medina began work for the Employer. 
Knowledge of this practice was established by the testimony 
of Scharfman and Bryant. Scharf
man stated that he was aware 
that some superintendents, 
including Medina and Nina, em-
ployed their own employees to
 do supplemental repair work, 
and also performed the superinte
ndent™s regular duties, and that 
they were paid by the superintendent. He stated that prior to 
May 2003, he did not prohibit 
the superintendents from per-forming supplemental repair work
, and they were permitted to 
do so. Scharfman did not recall
 whether his policy concerning 
the employment of helpers ch
anged after May 2003. The Em-
ployer™s managers observed peopl
e living in basements with no 
windows, and determined that the superintendents permitted 
them to live there. 
Ramirez stated that on occasi
on superintendent Carvajal 
ﬁborrowedﬂ other employees who 
worked with superintendent 
Marte. Ramirez noted that thos
e superintendents who did large 
renovation supplemental repair 
work usually had a group of 
non-Beach lane employees who worked with them. She had no 
objection to the use of such helpers, stating ﬁwe did not care 
who did the work.ﬂ 
Scharfman stated that he could not recall if he considered it a 
ﬁproblemﬂ if a superintendent 
hired someone to do his regular 
duties, adding that it was a problem in ﬁother buildingsﬂ be-
cause the Employer did not provid
e insurance for them as they 
were not employees and were not
 responsible to anyone. How-
ever, Scharfman noted that he di
d not recall telling any of the 
four superintendents that they could not hire others to perform 
their regular duties while they
 did supplemental repair work. 
This practice changed in th
e summer of 2003. Scharfman 
testified that he told superint
endent Carvajal, perhaps in 2003, 
that he could not engage someone
 to perform his regular duties 
while he did supplemental repair 
work. He further noted that in 
the summer of 2003, he may have 
told Carvajal that he had to 
ﬁremoveﬂ the people living in the 
basement of his building who 
were doing their regular work because the Employer was not 
insured for other workers. 
Bryant stated that effective in
 about June 2003, a change in 
policy prohibited the superintendents from permitting their 
helpers to live in their buildings. Bryant testified that he was 
aware that the superintendents gave the helpers a free room in 
their basement in exchange for help with work in the build-
ingsŠeither the superintendent™s regular work or in supple-
mental repair work. Bryant said that he was directed by the 
Employer™s office to stop this pr
actice and he told the superin-
tendents that no one could live in
 the basement outside the su-
perintendent™s apartment. He al
so objected to people other than 
the superintendents cleaning the building. He saw a helper 
clean Nina™s building, and he to
ld Nina that he must remove 
that person. Bryant further testified that he first became aware in 2003 
that de los Santos had a helper 
living in his basement. In June 
2003, he was directed by Scharf
man that the superintendents 
could not have helpers work in the building and could not live 
in the building since they were not Beach Lane employees and 
because of insurance issues. He told de los Santos these reasons 
and asked him to remove the helper. 
Manager De Chalus testified,
 in contrast, that Angel 
Cordero, a contractor who renovated apartments for the Em-
ployer, was not a Beach Lane em
ployee. Nevertheless he lived 
in a basement apartment of a Beach Lane building and was paid 
to take out the garbage. In late 2003 or early 2004, he still did 
contracting work, and did not pay rent for the apartment. When 
the Employer received complaints that the garbage was not 

being taken out he was asked to leave and to vacate the apart-
ment. 
Superintendent Marte stated that when he did large renova-
tion jobs he used helpers who he paid himself. He noted that 
occasionally the four superintendents and others used some of 
his helpers. He further stated
 that the property manager saw 
him use helpers, and that the Employer did not object to his use 
of helpers because he needed those men to work on large jobs. 
His use of helpers continued after 2003 into 2007. Bryant testi-
fied that Reyes was permitted to have helpers assist him in 
renovation work. 
Scharfman was aware that Nina employed helpers to perform 
supplemental repair work that he
 agreed to perform, and denied 
telling Nina to discharge them. 
On April 10, 2003, the Employ-
er sent a letter to the tenants ad
vising them that Nina would be 
on vacation from April 17 to 22, and during that time his wife 
would be ﬁtaking care of the premises. She will be distributing 
work to his workers.ﬂ 
E.  The Alleged Assistance to Local 187 
Superintendent Nina testifie
d that in 1994 a manager told 
him to sign a card for Local 187, and thereafter union dues 
were deducted from his salary. He
 added that prior to 2003, he 
had no contact with that union. 
He attempted to obtain medical 
benefits from Local 187 in 1999 but was unable to because 
such benefits were not provided by the contract between the 
Employer and Local 187. 
Manager Canales, who was hired by the Employer in 1999, 
stated that he was unaware that any union represented the em-
ployees until 2003, when, following the employees™ interest in 
Local 32, he first 
heard of Local 187. 
Canales stated that in June 
2003, manager de Chalus told 
him that most of the superintendents and porters were trying to 
join a union. De Chalus gave him a few cards for the ﬁother 
unionﬂŠLocal 187, and asked him 
to have the employees sign 
them. Canales asked him ﬁwhat 
other union,ﬂ and de Chalus 
said that ﬁ32BJ, that is no good
 Union. . . .ﬂ Canales replied 
that he wanted to speak to the employees and learn the differ-
ence between the two unions, and 
provide them with ﬁpaper-
workﬂ so that they could decide which union to join. De Chalus 
replied that he should ﬁmake su
re they sign for 187.ﬂ Canales 
responded that he could not make
 them sign; that it was their 
decision. De Chalus answered ﬁI thought you were one of usﬂ 
or ﬁyou are not one of us. I told you you can help us out.ﬂ 
Canales stated that he gave hi
s superintendents the Local 187 
card and told them that they had the paperwork and must decide 
for themselves which union to join. Of the 10 superintendents 
he spoke to, only 2, whose name
s he could not recall, signed 
 BEACH LANE MGMT
. 225
Local 187 cards. The others chose 
Local 32. De Chalus denied 
telling Canales to distribute ca
rds for Local 187. However, he 
conceded that Scharfman called him and said that Local 187 
would be having a meeting in the courtyard of one of the build-
ings in 2003 and that such a meeting was all right. 
Manager Burrell stated that 
in the summer of 2003, superin-
tendent Marte asked him to ac
company him when he asked 
superintendents to sign cards for Local 187. Marte asked for 
this assistance because he did not know all the superintendents. 
They went to 5 to 10 buildings
 and asked the superintendents 
there to sign cards for Local 187. On one such occasion, Burrell 
visited superintendents Cortez, 
Perez, and Javier Covido with 
Marte and Local 187 President Joseph D™Onofrio, who intro-
duced himself and told them that
 he was sent by Scharfman to 
have them sign ﬁenrollment cards.ﬂ They asked Burrell whether 
their signing would be a problem
, and ﬁhow does the Employer 
feel about this.ﬂ Burrell said th
at there would not be any prob-
lems, and that ﬁMark would be very
 pleased with them . . . very 
pleased about it.ﬂ After about 1 week, Covido signed the card 
and Burrell asked Scharfman what he should do with it. 
Scharfman told him to leave it on Scharfman™s desk, and Bur-
rell did. Burrell also stated that 
he told Covido that ﬁthere could 
be a problem if he signed up with 32BJ . . . I don™t know what 
will happen.ﬂ Burrell offered that
 opinion based on his observ-
ing the ﬁeffects of it by the supers that were very active in it . . . 
not given extra work. . . .ﬂ 
Scharfman denied telling Bryant
 or any other managers, after 
May 2003, to have their superi
ntendents and other employees 
sign cards for Local 187. 
Marte stated that sometime after May 7, 2003, D™Onofrio 
came to his building and told him that Local 187 represents him 
and that if he joined that union he would receive certain bene-
fits immediately, including a pay raise every 5 years. Marte 
signed a card for Local 187 at that time. D™Onofrio asked him 
to accompany him to other Beach Lane buildings to try to have 
other superintendents sign cards
 for Local 187. D™Onofrio did 
not speak Spanish and wanted Marte to translate for him. Marte 
called manager Ramirez and aske
d if he could do so during 
work hours and she said that he could go with D™Onofrio if he 
(Marte) wanted. Their visits 
took place during the workday. 
The Respondent™s records establish that dues in behalf of 
Local 187 were not deducted from 
the pay of Medina and Mil-
let until the pay period beginning August 8, 2003. They stated 
that prior to that time, union dues had not been deducted from 
their salary and they never signed an authorization card for 
Local 187. However, Local 187 reco
rds indicate that dues had 
been paid by the Employer for Medina and Millet beginning in 
January, 2003.
11 The Respondent did not offer in evidence 
cards signed by Medina or Millet in behalf of Local 187, and 
indeed, Ramirez stated that the Respondent™s office had no 
cards for those men. 
F.  The Employees™ Withdrawal from Membership in 
Local 187 and their Discharges 
On April 12, 2004, de los Sa
ntos, Medina and Millet wrote 
identical letters to Local 187 
revoking their authorization for 
                                                           
11 GC Exhs. 25Œ27; R. Exh. 119. 
payment of their union dues to that union by dues check-off. 
The Employer received copies of those letters and ceased 
checking off dues from their wages.
12 De los Santos stated that 2 
weeks later, and again in mid-
May, the three letter writers 
met with D™Onofrio and spoke 
about benefits. De los Santos, Me
dina and Millet stated that, 
prior to their discharges, no one told them that they could be 
fired if they did not pay union dues, and during their meetings 
in April and May, D™Onofrio did not tell them they could be 
discharged for that reason. Nor did they receive any corre-
spondence saying that they woul
d be fired for not paying dues. 
Medina and Millet stated that at the meeting, D™Onofrio told 
the workers that if they signed cards for Local 187 they would 
receive a raise in salary, health
 coverage for their family, and 
those employed for 7 years would get five weeks vacation. 
D™Onofrio asked the men to sign a card for Local 187 and they 
refused. However, de los Santos admitted receiving a phone call from 
D™Onofrio in late October, 2004, 
telling him to pay his dues or 
he would be fired for not paying 
dues. De los Santos asked him 
to send a letter outlining how much he should pay and he would 
do so, but such a letter was not
 received by de los Santos. 
On October 16, 22, and 29, 200
4, Local 187 sent letters to 
the Employer informing it that ﬁafter several attempts by [Local 
187], the superintendent[s] has 
failed and refused to submit 
payments to Local 187. These pa
yments . . . are for union dues 
or agency fees. Payment is requ
ired as a condition of employ-
ment, under the current collectiv
e bargaining relationship. 
Based on this refusal of paymen
t, Local 187 is requesting that 
[they] be terminated from th
e superintendent position immedi-
ately.ﬂ 
On October 29, the Employer sent letters to the three men 
stating that it had received requests from Local 187 to dis-
charge them for failure to remit their union dues or agency fees, 
and that they were discharged, effective immediately. The letter 
stated that ﬁif you believe [Local
 187] has sent this request in 
error . . . please notify [me] imm
ediately.ﬂ No response to the 
letters was received by the Employer. Scharfman stated that he 
discharged the men based on th
e letters received from Local 
187. The collective-bargaining agreement covering Medina™s 
building had expired on May 31
, 2004. No further agreement 
was in effect at the time of his discharge five months later, and 
according to Respondent™s attorney™s position statement, upon 
the expiration of the contract 
ﬁthere was no showing of support 
for Local 187 at that building.ﬂ
13 G. The Settlement Agreement and the Reinstatements 
In late April 2005, a settlement
 agreement was entered into 
between the Respondent, Local 32 and the Board pursuant to 
which the four superintendents we
re reinstated. De los Santos, 
Medina and Millet returned to work in April 2005 and contin-
ued to engage in activities in behalf of the Union. Nina did not 
return to work until November 1, 2005. 
                                                           
12 Nina did not write such a letter since he had been discharged on 
November 7, 2003. 
13 GC Exh. 49. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 226 
The Respondent agreed to pay the four superintendents cer-
tain sums of backpay and also agreed to reinstate them ﬁto their 
former positions, or substantially 
equivalent positions, with full 
seniority rights and privilegesﬂ 
and agreed to ﬁallow employees 
to return to any previously vacated Employer-provided apart-
ment.ﬂ The agreement also provided that the Respondent ﬁwill 
not deprive employees of supplemen
tal repair work or fail to 
pay employees for repair work because of theirﬂ union activi-
ties. 
Some question arose concerning
 the meaning of the settle-
ment agreement. As set forth be
low, the four superintendents 
believed that the agreement guaranteed that they would be of-
fered supplemental repair work.
14 The Employer believed that 
the agreement simply obligated it not to withhold such work 
from them because of their union 
activities, but did not guaran-
tee them supplemental repair work
. Scharfman testified that the 
standards for the offer of supplem
ental repair work were based 
on the same criteria after the settlement agreement as before. 
H.  The Nature of Supplemental Repair Work 
It must first be noted that th
e superintendent™s regular work, 
in which he makes routine, minor
 repairs such as fixing a minor 
leak, changing a light bulb or replacing a battery in a smoke 
detector is part of the superint
endent™s duties for which he is 
paid a salary by the Employer. Such work is not included in 
supplemental repair work for whic
h the superintendent is paid 
in addition to his regular salary. 
There are two types of supplem
ental repair work, and upon 
performing the work the superinte
ndent is paid extra by check, 
in addition to his regular superintendent™s salary check. The 
first consists of work that is
 beyond the regular duties of the 
superintendent, such as painting, installation of a sink, or sheet-
rocking. Such repair work is
 usually done in an apartment 
which is occupied by a tenant. 
The second consists of work su
ch as a complete remodeling 
of an apartment, called a ﬁgut 
renovationﬂ or simply a ﬁrenova-
tionﬂ which would involve the in
stallation of a new bathroom, 
kitchen, and floors. Such work is usually done in a vacant 
apartment. 
It must be noted that Bryant stated that after the superinten-
dents returned to work pursuant to the settlement agreement in 
April 2005, Scharfman issued an order that they would not do 
renovations, but could continue
 to do smaller supplemental 
repair work. 
Supplemental Repair Work Offered to 
the Superintendents 
The Respondent and the employees
 testified differently con-
cerning the procedure used in offering or assigning supple-
mental repair work, and the payment for work performed. 
There was agreement that the work to be done was examined 
by the superintendent and ma
nager, and the manager gave 
Scharfman a description of the work needed. Essentially, the 
Respondents™ witnesses testimon
y was that the manager and 
                                                           
14 During the hearing I ruled that what the employees believed they 
were entitled to pursuant to the Ag
reement was irrelevant. The opera-
tive document is the agreement itself.
 I affirm that ruling and do not 
rely on what the employees believe
d that they were entitled to. 
Scharfman would decide whethe
r the superintendent was com-
petent to perform the work, whether he had the time to do it, 
and whether his building was clea
n. Other considerations were 
whether the building was ﬁclose 
to violation freeﬂ and whether 
it had violations which had to be
 remedied, thus preventing the 
superintendent from doing the supplemental work. Further 
factors were the price requested by the superintendent, and 
whether the tenants were satisfied with the building™s state of 
repair. Scharfman stated that these factors and the Employer™s 
system for offering supplemental repair work remained the 
same from 2003 to 2008. 
Regarding the price wanted for 
the repair, Scharfman stated 
that the superintendent inform
ed the manager the price he 
wanted to do the work before doing the work. He said that usu-
ally the worker asks for a high price, Scharfman refused, and an 
ﬁexhausting negotiationﬂ 
takes place. He noted that prior to 
May, 2003, a superintendent woul
d ask a ﬁridiculousﬂ price for 
a simple job, and he would refu
se such a request and select 
someone who would do the job for less money. If the superin-
tendent™s price was acceptable, he did the job, but would at 
times be paid less than he aske
d, because he did not do all the 
work agreed on or did it improperly and another contractor had 
to re-do it. Scharfman noted that there was a ﬁdiscussionﬂ be-
tween the superintendent and the office in which agreement is 
reached on the final amount to be paid. As set forth below, the 
superintendents denied that negotiation over the price took 
place. 
Bryant stated that there were set prices for such work, in-
cluding $50 per room for painting, and $40 for a new faucet. 
He stated that 60 percent of such work had a set price, and 40 
percent was negotiable depending on the type of work to be 
done, for example, whether a large hole in a ceiling had to be 
repaired in addition to painting it, or if the job description 
changed. Bryant stated that the superintendents were unhappy 
with the amount of money they received for the repair work 
since the check they received was less than what they asked for. 
The four superintendents™ te
stimony differed from Scharf-
man™s. They stated that they were directed to make certain re-
pairs. De los Santos testified, 
for example, that that on some 
occasions, he was directed to make the repairs or do the renova-
tions or he would be fired. Af
ter the superintendent completed 
the work he submitted a work order with the amount of money 
requested, and was not asked to give a price prior to performing 
the work. They stated that in many cases they received less 
money than the amount asked for. 
De los Santos stated that in 
2003 he was paid for some, but not all jobs he performed. Ni-
na™s pretrial affidavit stated that the issue regarding payment 
for the work existed long before the Union made its appear-
ance. 
There was testimony that Scharfman considered using only 
licensed contractors for supplemen
tal repair work. De los San-
tos and Millet stated that Scharfman said at the May 7, 2003 
meeting that he was ﬁchang[ing]ﬂ the assignment of supple-
mental repair work by using lic
ensed contractors on jobs such 
as those involving electric and 
plumbing work. None of the 
superintendents had contractors™ 
licenses. Further, De los San-
tos stated that in mid May 200
3, Scharfman visited an apart-
ment in his building and told h
im that this would be the last 
 BEACH LANE MGMT
. 227
renovation he would do because ﬁnow
 we have to survive with 
the money that we make as supe
rintendents, and he™s going to 
contract in the future with another company. A licensed com-
pany to do.ﬂ Scharfman paid hi
m the amount he offered for the 
work he did in the apartment. 
Manager Bryant stated that in about May or June, 2003, the 
Employer implemented a polic
y in which only licensed con-
tractors could perform renovati
on work. He noted, however, 
that superintendents Marte, So
to, and Cano were not licensed 
yet they still did renovation work as of the time he left its em-
ploy in August, 2006. Bryant also stated, however, that the 
ﬁlicensed contractors onlyﬂ policy 
was in existence only briefly, 
for 2 or 3 months, and thereafter, if buildings were in good 
order he could offer renovation wo
rk to de los Santos or Nina. 
The change was caused by workloadŠthe Employer had only 
two licensed contractors, and as more apartments needed reno-
vations, the two contractors could not handle the workload. 
Bryant noted that after the ﬁlicensed contractors onlyﬂ policy 
was withdrawn, he was free to 
offer renovation work to the 
superintendents. 
As to who would be selected to do the work, Scharfman tes-
tified that in 2005 and 2006, depending upon the nature of the 
work to be performed, if a vacant apartment needed to be paint-
ed, ﬁtraditionallyﬂ the superintende
nt is asked if he wanted to 
paint it. Ramirez stated that the Employer ﬁalways offered the 
superintendents work because they know the building and they 
know what to do. So it™s always offered to them. If it™s a court 
ordered repair, or problem tenant
 that the superintendent got 
along withﬂ she would also offer th
at job to the superintendent. 
Manager Sosa stated that during his 2Œ1/2 year tenure with the 
Employer from April 2005 to September 2007, there were more 
repairs than renovations performed in the buildings he man-
aged. He stated that it was the Employer™s practice to first offer 
the repair jobs to the superintendent in whose building the re-
pairs were needed. However, he 
did not offer those jobs to Me-
dina, Millet and Nina. De los Sa
ntos did perform some repair 
work in his building. Burrell te
stified that, generally, supple-
mental repair work was first offe
red to the superintendent in the 
building because the work gets 
done and the tenants are kept 
happy. 
As to the extent of the work available, Scharfman stated that 
in the 1990™s there was much renovation work to be done and 
the Employer was not that selective as to the quality of the 
work done. After that time, the amount of such work declined. 
Later, when the areas in which 
Medina™s and Nina™s buildings 
were located became more desirable, higher rents were 
charged, and the tenants demand
ed higher quality work and that the superintendents maintain thei
r buildings better. Consequent-
ly, the renovations performed had 
to be of higher quality which 
required more skilled craftsmanship. He noted, however, that 
that change occurred over time and may have begun in 2003 or 
2004. Later, he said that th
is change began in 2000. 
Scharfman stated that in 1995,
 the Employer acquired eight 
buildings, and in 1996, supplemental repair work became avail-
able in those buildings. In 1997,
 some of the supplemental re-
pair work projects begun in 1995 were nearing completion. 
Scharfman stated that, beginning in 2000, a New York City 
regulation required that plans be 
filed for sheetrock installation 
and changes in wiring. As a resu
lt, the Employer had to hire 
people who could perform the work to the standards of the New 
York City Buildings Department
 in conformance with Code 
regulations. Scharfman stated that in 2001 
and 2002, as more apartments 
were renovated, less work was available, especially in the four 
buildings involved here. In 2002, the amount of work declined 
further. All four superintende
nts were asked to do gut renova-
tions at that time. Nina and Millet did much of this work, but 
Medina and de los Santos di
d less. Scharfman and Ramirez 
stated that after the ﬁinitial ph
aseﬂ of supplemental repair work 
was completed, similar work in the newly acquired building 
declined dramatically, noting that 
the first two to three years of 
a new building™s acquisition constituted the greater amount of 
work that needed to be done. 
Scharfman testified that when 
a superintendent was offered 
the work and agreed, he was paid a certain amount for the 
work. He noted that if the superintendent declined to do the 
work he would not be disciplined for refusing, but if the super-
intendent ﬁcontinually declinedﬂ to accept the offer of supple-
mental repair work, the Employer
 assumed that he did not want 
to do any other work, and such work was not offered to him. 
However, Scharfman withdrew from that statement somewhat 
by stating that even if the employee declined often the Employ-
er may continue to offer him work, but if the employee flatly 
stated that he no longer wanted
 such assignments, it would not 
continue to offer that work, but perhaps it might. Scharfman 
denied knowing if any of the f
our superintendents declined 
work prior to May, 2003. 
Scharfman testified that prior to March, 2003, the four super-
intendents received supplemental repair work if they were ca-
pable of performing it. He noted that the quality of the work of 
some of the superintendents wa
s not good, adding that certain 
work had to be redone with more competent workers who were 
licensed electricians and plumbers. If, however, the apartment 
required a renovation which would include new sheetrock, 

mouldings, baseboards, the leveli
ng of floors, and replacement 
of plumbing, such work was not 
within the ability of the super-
intendents nor did they have the time to perform such work. 
Manager Burrell flatly testifie
d that those superintendents 
who were very active in behalf of Local 32 were not given 
supplemental repair work. He tes
tified that Scharfman told him 
in the spring of 2003 not to give certain employees supple-
mental repair work. Accordingly, he stopped offering Medina 
such work. However, inasmuch as Burrell was not the manager 
for de los Santos, Millet or Nina, Scharfman™s order did not 
affect those superinte
ndents. Significa
ntly, Burrell stated that 
he had stopped offering Medina 
supplemental repair work long 
before this directive from Sc
harfman because he was not a 
capable worker. So ﬁScharfman™s directive did not impact any 
supplemental repair work I offe
red Medina.ﬂ Manager Burrell 
stated that he had the authority to authorize the payment of up 
to $1000 to have a small repair done, but larger repairs had to 
be approved by Scharfman. Ho
wever, according to Burrell, 
Scharfman told him in 2003 that he should not offer supple-
mental repair work to superintendents until he ﬁran it past him.ﬂ 
Burrell noted that that directive changed his ability to offer 
such work and was a ﬁrevocationﬂ of his authority to offer such 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 228 
work up to $,000. He noted that even in 2000, before the Union 
campaign, the superintendents we
re paid less than the agreed 
price. Burrell stated that in the summer of 2003 (later he said De-
cember 2003) he told Scharfman th
at he wanted to meet with 
him and his fellow agents in or
der to discuss the union issues 
and their ability to have work performed. At the meeting, 
Scharfman advised that they should not be speaking about un-
ions with the superintendents.
 Burrell stated that Scharfman 
announced that any supplemental repair work had to be 
ﬁcleared throughﬂ Scharfman. The 
agents complained that that 
policy was impacting on their ability to get the work done, 
including Burrell™s complaint th
at it was taking longer to com-
plete the jobs because he was to
ld that the ﬁuptown superinten-
dentsﬂ who had been active in behalf of Local 32 were not be-
ing permitted to do supplementa
l repair work. Burrell stated 
that at that time he did not 
notice that the amount of supple-
mental repair work had diminished in his buildings, noting that 
the amount of such work was ﬁconsistentﬂ in the spring and 
summer of 2003, and in fact
 during his entire tenure. 
Burrell testified that, generall
y, supplemental repair work 
was first offered to the superint
endent in the building because 
the work gets done and the tenants are kept happy. However, 
Scharfman™s order in the spring of 2003 that he should not offer any work to the superintendents beyond the regular superinten-
dent™s job nullified his usual pr
actice. For example, Burrell 
stated that when he submitted a bill for a job done by a superin-
tendent who was involved with 
Local 32, Scharfman asked why 
he wasn™t notified first. Then 
he was told not to give supple-
mental repair work to that person or any of the other superin-
tendents until he advised Scharfma
n. He stated that Scharfman 
was ﬁvery adamantﬂ in telling h
im not to give any superinten-
dents any supplemental repair wo
rk without getting his approv-
al. 
Manager Sosa testified that wh
en he began work for Beach 
Lane in April, 2005, following th
e reinstatement of the superin-
tendents pursuant to the settlement
 agreement, he did not offer 
renovation work to the superintende
nts, but rather offered them 
smaller repair jobs, such as painting. Sosa further testified that 
when he began work, the four s
uperintendents told him that the 
Employer was supposed to give
 them supplemental repair 
work, and that they were entitled to such work based on the 
settlement agreement. Sosa did not know what they meant and 
he never found out since he ne
ver saw the settlement agree-
ment. Nevertheless, So
sa stated that none of the four superin-
tendents received renovation work
. However, other superinten-
dents occasionally performed renovations. 
Scharfman denied telling his managers or other agents not to 
offer supplemental repair work to the four superintendents be-
cause of their interest in the Union. Managers Bryant, de Cha-
lus, Ramirez, and Sosa denied that any Employer agent told 
them at any time that they shoul
d not offer supplemental repair 
work to the superintendents they
 managed. Ramirez stated that 
no Employer agent told her th
at she should reduce the amount 
of supplemental repair work offe
red to any superintendent, to 
increase the work load of any of them, begin visiting the build-
ings more often to watch them, or more closely scrutinize their 
work product. Superintendent Reyes Marte stated that following the May 7, 
2003 meeting, he continued to 
perform supplemental repair 
work and renovations despite the 
fact that he never had a con-
tractor™s license. He stated that occasionally he would explain 
that the job was larger than originally estimated and ask for 
more money, and the Employ
er would pay the increased 
amount. However, on other occasi
ons where he asked for more 
money for a job, the Employer would not pay more. 
Marte further stated that when the Employer mentioned a 
price for a job he could reject it if he did not want to perform 
the job, and he would do so. He found that the prices paid by 
the Employer were sometimes fair and sometimes too low. 
Regarding the allegation that the superintendents were not 
offered as much supplemental repair work because of their 
union activities, Scharfman stated that Marte may have been 
offered more supplemental repair work in 2003 than before 
because his work was better and there was less work. Alterna-
tively, he may have been offered the same amount of work but 
there was less work to be done. He admitted that in 2003, Marte 
was offered more work than Me
dina. Scharfman stated that 
Marte did supplemental repair work in 2003, and had helpers 
who assisted in his doing such 
work to which Scharfman did 
not object. The helpers did only 
supplemental repair work. He 
stated that he did not impos
e on Marte a one-mile limitation 
from the superintendent™s buildi
ng to the location of the sup-
plemental repair work, but such 
work had to be ﬁclose enoughﬂ 
so that if there was a problem he could return to his building 
quickly. Scharfman also stated that in 2003, the Employer of-
fered superintendents Alfredo 
Cano, Cologne, Marte, and Di-
ogenes Rosario more supplemental repair work than it had in 
the past, noting that as the amount
 of supplemental repair work 
decreased, there was less work available for the four superin-
tendents. 
In addition, Ramirez stated that, before 2004 and after 2006, 
Omar Cologne, who was not one of
 the Employer™s superinten-
dents, and Marte received more 
supplemental repair work, and 
that she was responsible for offering more such work to them. 
However, she noted that no Employer agent told her to offer 
more work to them. Rather, she did so because their work was 
excellent and they completed their assignments faster than oth-
ers. Also, their prices were approved by the Employer and they 
were easier to work with than ot
her superintendents, stating that 
there was no ﬁconflictﬂŠshe was ab
le to negotiate changes in 
prices easily. 
I.  The Offers of Money to Quit 
Millet stated that during his organizing activities for Local 
32 in July and August, 2003, Ma
nager David Alvarado told him 
that Scharfman wanted to pay him to quit his job, and asked 
him how much money he wanted. 
Millet replied that he had 
done nothing wrong to warrant resigning. 
De los Santos testified that Sosa
 told him that he looked sick 
and should move out, and asked how
 much money he wanted to 
vacate the premises, adding that
 he should meet with Medina 
and Millet, decide on an amount, and he would inform Scharf-
man. In about May 2005, they met 
and de los Santos said that 
the three men would quit their jobs for a total of $200,000. Sosa 
refused, adding that he thought they would ask for $10,000 
 BEACH LANE MGMT
. 229
each. Medina confirmed this testimony. Sosa said that he would 
advise Scharfman of their conver
sation. Medina stated that the 
men asked Sosa why they were 
not being offered supplemental 
repair work. Sosa said that he would ask Scharfman. One week 
later, Sosa told him that Scharf
man refused to give them such 
work. 
Medina testified that one or two weeks following that meet-
ing, he and de los Santos met ag
ain with Sosa, who asked de los 
Santos why he did not find another job if Scharfman ﬁwas al-
ready giving you problems.ﬂ De los Santos said that the men 
were only asking for the jobs that should have been offered to 
them as they were being given 
to other superintendents. Sosa 
replied that Scharfman did not 
want them doing such work, and 
that Scharfman would give 
Millet $200,000 to quit his em-
ployment. Sosa denied offering de
 los Santos money to quit his 
job, and also denied directing 
employees to resign in or after 
July 2005. He did not know that any employees were cooperat-
ing with the Board at that time. 
J.  The Four Alleged Discriminatees 
1.  Eugenio de los Santos 
De los Santos, who began work in April 1995, was the super-
intendent at 614 West 152 Street, a building having 60 units. 
He employed a porter at his own 
expense. He stated that prop-
erty manager Greg Goodman told
 him his was a part-time job Œ 
that he only had to work at hi
s superintendent™s duties until 
noon, and then he was free to 
perform supplemental repair 
work with the help of his porter. De los Santos stated that he 
renovated apartments, including re
placing ceilings and floors. 
De los Santos stated that he signed a card for the Union in 
2001, and again in late 2002 at the request of Marte, Medina, 
and Nina. His reasons for signing a card in 2003 included a low 
salary and not being paid prop
erly for supplemental repair 
work. De los Santos was one of 
the four superintendents, who, 
together with about 15 others, met with a Local 32 agent in 
January 2003. Thereafter, they solicited their fellow workers to 
sign cards for the Union. De los Sa
ntos stated that they visited 
about 100 of the Respondent™s buildings, and notified other 
workers of the March 3 union meeting. 
As set forth above, on March 4, Manager Bryant told de los 
Santos that nothing would come of the Local 32 meeting be-
cause Scharfman would pay Nina 
to quit, to which de los San-
tos replied that there were three other heads of the snake. Bry-
ant suggested that de los Santos 
resign if he was not happy. As 
noted above, de los Santos atte
nded the May 7 Employer meet-
ing where he requested health insurance and complained that he 
was not receiving as much supplem
ental repair work as before. 
As also noted, he appeared in the 
Hoy newspaper and engaged 
in public demonstrations with th
e other four superintendents in 
support of the Union. 
As noted above, Scharfman met 
with de los Santos on March 
9, telling him to use the baseme
nt for himself and admitted to 
de los Santos that he knew that
 he was trying to organize for 
Local 32, and at the same time threatened to sell the buildings if 
the Union succeeded. At the meeting, de los Santos requested a 
pay raise, and shortly thereafter, effective April 18, he received 
pay raises retroactive from Janua
ry 1, 2001, increasing his sala-
ry from $407.30 to $430. Bryant stated that he told Scharfman 
of de los Santos™ complaints 
regarding his wages, hours and 
working conditions, and Scharfman conceded speaking to de 
los Santos about those matters. 
As set forth above, on October 
29, 2004, de los Santos was 
discharged allegedly for not
 paying dues to Local 187. 
Supplemental Repair Work 
Regarding supplemental repair wo
rk offered to de los Santos, 
Bryant testified that prior to the May 7 meeting, he offered de 
los Santos repair and renovation 
work in his building and also a 
ﬁton of workﬂ across the street in another building. There were 
no issues regarding the quality of his work. 
De los Santos testified that in 2003 he did most of the sup-
plemental repair work for the 
building that adjoined hisŠ625 
West 152 Street, but that af
ter the 2003 organizing campaign began he was not offered 95 percent of the supplemental repair 
work that he would ordinarily have been offered. Instead, Su-
perintendent Miguel Soto and Soto
™s brother in law were being 
offered such work. As to those jobs he did perform, de los San-
tos mentioned that he was being paid less than the agreed-upon 
price, or not paid at all for work that he did, and that situation 
had existed since 1995, even before the union organizing drive. 
De los Santos stated that he 
complained to Scharfman about 
not being given supplemental re
pair work, and Scharfman re-
plied that other superintendents we
re also entitled to such work, 
and that if there was no work in their buildings, he had to send 
them to his building. De los Sant
os agreed that that had been 
the practice before, but in those instances he was busy with 
other work and did not complain that others did the work that 
he should have done. 
Manager Bryant stated that afte
r de los Santos was reinstated 
in April 2005, he (Bryant) had already been told by Scharfman 
that the superintendents were
 ﬁno longer to get renovation 
work,ﬂ but he was still permitted to offer de los Santos addi-
tional repair work and he did offer him such work. 
The thrust of the Respondent™s
 witnesses™ testimony, espe-
cially the testimony of Bryant, 
was that de los Santos was not 
satisfied with the amount of mone
y he received for the jobs he 
did, and would decline jobs wh
ich did not pay enough. In fact, 
Bryant stated that before and after the May 7, 2003 meeting, de 
los Santos asked him to stop o
ffering him such work because he 
would not do it because of the low payment, and that he there-
fore simply stopped offering work
 to de los Santos. Similar 
testimony was given by Scharf
man and Superintendent Reyes 
Marte, that de los Santos declined offers of work because he 
was not paid enough. 
Nevertheless, Bryant continue
d to offer him such work 
through the summer of 2005, notwithstanding his complaints 
about prices, and at one point de los Santos began to accept 
those offers of work. Indeed, 
Superintendent Marte testified 
that he (Marte) occasionally asked that he be paid more money 
for a job than what he received,
 but he was not denied addition-
al supplemental repair work for 
that reason. Rather, he contin-
ued to receive large amounts of such work. 
De los Santos was reinstated in April 2005, following the 
settlement agreement. Manager 
Sosa, who was hired in April 
2005, was told by Ramirez that 
de los Santos had engaged in 
activities in behalf of the Union. De los Santos stated that man-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 230 
ager Sosa, who was hired in April 2005, told him that he was 
hired by the Employer ﬁto get everything the way it was be-
fore.ﬂ De los Santos stated that he asked Sosa ﬁall the timeﬂ for 
supplemental repair work, but wa
s not offered such jobs. He 
testified that the first time he was offered such work following 
his reinstatement was in Sept
ember 2005 when he filled a con-
tainer with debris, and was not paid for doing so. He denied 
telling Sosa that he would not accept such work because the 
prices offered were too low. Sosa stated, in contrast, that when 
he began work in April 2005, he offered de los Santos supple-
mental repair work. At first, he 
said that he was not interested 
but then said that he would accept such work and he did such 
work. In his pretrial affidavit, So
sa stated that de los Santos had 
not done any supplemental repair work in his building because 
he said that he did not want 
to do such work. However, Sosa 
added that in September 2005, de 
los Santos said that he want-
ed to perform such work. 
De los Santos testified that 
in September 2005, Sosa asked 
him to do certain supplemental re
pair work in an apartment. 
Sosa told him that he was given that assignment because ﬁthey 
already know that I was coming to the Labor Board to complain 
about me not having this.ﬂ De lo
s Santos stated that following 
September he did many sma
ll jobs but was not paid. 
De los Santos stated that So
sa was angry because he asked 
de los Santos to pick up certain 
material for an outside contract-
ing job that someone else was 
assigned to, and de los Santos 
refused. Sosa demanded that he
 follow his orders, adding that 
Scharfman reinstated him, not because he wanted to, but be-
cause the NLRB ﬁmade him to keep [him] in the building. But 
he really don™t want
 me in there, so I have to do what he™s tell-
ing me to do, otherwise he has to 
fire me.ﬂ De los Santos stated 
that Manager Larry Wornum warned him to be careful with 
Sosa because he was ﬁdoing something to [him] in the office.ﬂ 
Property Agent Sosa testified that it was well known that de 
los Santos was involved with the 
Union, but he was not told to 
treat him any differently than 
any other employee who did not 
engage in union activities. Indeed, Scharfman stated that he 
never directed office workers to
 refuse to offer supplemental 
repair work to de los Santos. 
An important comparison of de los Santos™ work records 
may be made based on the Respondent™s records of the work 
done in his building during the years 2002 to 2007.
15 Work was 
performed in his building by de los Santos and other individu-
als. I have compared the amount of work performed and the 
amount of money earned from such work by de los Santos and 
other individuals who performed work in his building during 
that time period.
16 I have followed this procedure for the other three superinten-
dents. In considering the am
ount of jobs done and money 
earned by people other than the four superintendents, I have 
omitted work done by companies such as HL Repair, D.O. 
                                                           
15 The documents cited, GC Exhs. 96 and 97, are summaries of the 
Respondent™s records. I received the exhibits over the Respondent™s 
objections, but I note that the Respondent relied on those exhibits on p. 
39 of its brief. 
16 GC Exh. 97(c). 
Refrig, and Jedco inasmuch as individuals such as the four 
superintendents would not have done such work. 
Thus, in 2002, de los Santos performed 53 supplemental re-
pair jobs in his building earning $15,575. In that year, 95 jobs 
were performed at his building by
 people other than de los San-
tos, paying $13,825. 
In 2003, de los Santos did 38 jobs in his building and earned 
$9340. A total of 53 jobs were done by others that year, valued 
at $10,985. 
In 2004, recognizing that de lo
s Santos was discharged in 
late October that year, de los 
Santos did 2 jobs, earning $125, 
while a total of 36 jobs were do
ne by others from January to 
October, for which they were paid $9040. 
In 2005, following his return to work in April pursuant to the 
settlement agreement, de los Santos did not perform any jobs 
until September. He did a total of 13 jobs from September to 
December, totaling $3125, while the total number of jobs done 
by others during that time 
was 38, being paid $11,735. 
In the first 5 months of 2006, prior to his resignation on May 
24, de los Santos did 5 jobs 
earning $2250, while other individ-
uals did 31 jobs totaling $11,350. 
Regarding the supplemental repair work done by de los San-
tos including jobs done in his building and at other buildings, in 
2002, he performed 64 jobs totaling $18,825, in 2003, 40 jobs 
amounting to $9578, in 2004, no j
obs, in 2005, 10 jobs totaling 
$2550, and in 2006, 6 jobs adding up to $2250.
17 De los Santos quit his job on May 24, 2006 in exchange for 
the payment of $5000. His reasons for resigning were that he 
was not offered the renovation 
of a vacant apartment, was not 
receiving supplemental repair wo
rk, and thus was not making 
enough money. 
Scharfman stated that, beginning in 2000, a New York City 
regulation required that plans must
 be filed for sheetrock instal-
lation, and changes in wiring. As a result, the Employer had to 
hire people who could perform the work to the standards of the 
New York City Buildings Depa
rtment in conformance with 
Code regulations. Scharfman stat
ed that de los Santos had 
ﬁgood skillsﬂ but was not familiar with the New York City 
Building Code. 
2.  Domingo Medina 
Medina began work in Nove
mber 2000, at 709 West 176 
Street, a building having 50 units. He employed a porter at his 
own expense. Medina stated that in 2002, he
 and the other superintendents 
organized in behalf of the Union. As set forth above, in January 
2003, Medina and the four superintendents visited the Local 32 
office, and thereafter solicited other employees to join the Un-
ion. He attended the March 3 me
eting in Nina™s apartment, and 
was present at the May 7 Employer™s meeting where he com-
plained that it seemed that only the ﬁleadersﬂ were invited. 
Thereafter, Medina distributed fl
yers at Respondent™s buildings 
and was portrayed in a 
Hoy newspaper article which Scharfman 
acknowledged seeing. 
                                                           
17 GC Exh. 96(c). 
 BEACH LANE MGMT
. 231
Supplemental Repair Work 
Medina stated that the Employer™s unfair treatment of him 
including reducing the amount of work and not paying him 
began in early 2000, and conti
nued through 2002, because of 
his activities in behalf of the Union. Medina stated that the 
amount of supplemental repair work offered him declined from 
2000 to 2001 because, beginning in 2000, certain renovations 
that should have been assigned to him because they were locat-
ed in his building, were not a
ssigned to him. Medina supported 
that statement by saying that when he was hired, Scharfman 
told him that all the work in his building would be offered to 
him. However, he conceded that Scharfman was entitled to 
change his mind as to that ﬁverbal agreementﬂ and, as the own-
er, could assign the work to others. Medina noted that if 
Scharfman believed that he ha
d too much regular superinten-
dent™s work he still was not entitled to offer the supplemental 
repair work to others because he (Medina) had other workers 
who could perform such work. He 
stated that when he did ren-
ovations he used other workers to
 help him. He did his regular 
superintendent™s work on Saturdays and Sundays. 
Medina stated that Miguel Soto
 and perhaps others did sup-
plemental repair work in his building even before the 2003 
union campaign. He stated that 
after the four superintendents 
began the union campaign in 
2003, he was not given supple-
mental repair work, noting that jobs that were normally done by 
him and Willie Lara were
 not offered to him. 
Scharfman admitted that in 2003, Marte was offered more 
work than Medina because Marte™s work was better and there 
was less work to be done, or 
that Marte was doing the same 
amount of work as before, but 
there was less work available. 
Regarding the quality of his work
, Ramirez stated flatly that, 
when she was in charge of his building from 2000 to 2004, and 
then from 2006 on, she had ﬁno problemsﬂ with the way in 
which Medina performed his wo
rk. Further, Bryant, who was 
not Medina™s manager but had vi
sited his building a couple of 
times found that it was clean, and 
heard that he ﬁmaintained a 
good building.ﬂ Similarly, Sosa st
ated that Medina™s building 
was ﬁvery clean, safe. I have no complaint.ﬂ Oddly, Scharfman 
testified that Medina could no
t do much work himselfŠhe was 
incapable of doing sheetrock, plumbing or tile work, so he sub-
contracted such work to others, and his subcontractors™ work 
was not of a high quality. Howeve
r, he was never suspended or 
received a written warning from the time he was reinstated until 
his discharge. 
As set forth above, Medina 
was discharged on October 29, 
2004 for allegedly not paying dues
 to Local 187. After Medina 
returned to work in April 2005 pursuant to the settlement 
agreement he met monthly in his or Millet™s apartment with 
other superintendents regardin
g the Union campaign. Those 
meetings occurred in November
 2006, and in July, October, 
and December 2007. In July 2007,
 he told Manager Sosa that 
the men were meeting. 
Sosa conceded that it was the Employer™s practice to first of-
fer supplemental repair work to
 the superintendent in whose 
building the repair was needed. However, he stated that this 
practice did not apply to Medina, Millet, or Nina, who did not 
do any supplemental repair work
 during Sosa™s term of em-
ployment from May 2005, thro
ugh September 2007. Sosa was 
told by Ramirez that Medina had engaged in Union activities. 
De los Santos stated that Sosa 
told him that he looked sick and 
should move out, and asked ho
w much money he wanted to 
vacate the premises, adding that
 he should meet with Medina 
and Millet, decide on an amount, and he would inform Scharf-
man. In about May 2005, they met 
and de los Santos said that 
the three men would quit their jobs for a total of $200,000. Sosa 
refused that amount, adding that he thought they would ask for 
$10,000 each. Medina confirmed this
 testimony. Sosa said that 
he would advise Scharfman of th
eir conversation. Medina stat-
ed that the men asked Sosa why they were not being offered 
supplemental repair work. Sosa said that he would ask Scharf-

man. One week later, Sosa told him that Scharfman refused to 
give them such work. Sosa denied offering de los Santos money 
to quit his job, and also denied 
directing employees to resign in 
or after July 2005. He did no
t know that any employees were 
cooperating with the Board at that time. 
Sosa stated that he did not show Medina any large renova-
tion jobs because Medina told 
him when Sosa began work in 
April 2005 that he had no interest in doing large jobs. Sosa 
noted that Medina did not therea
fter tell him that he changed 
his mind and would perform such j
obs. In addition, Sosa stated 
that Medina told him that he
 did not want any supplemental 
repair work, advising that he s
imply wanted to do his regular 
superintendent™s job. 
Medina stated that shortly after he was reinstated in April 
2005, he received only two or th
ree supplemental repair jobs 
per month, with Pablo Checo 
and Reyes Marte doing all of 
such work in his building. He complained to Ramirez that 
Checo and Marte were doing suppl
emental repair work in his 
building instead of him. She re
plied that Scharfman did not 
want him and the others to do t
hose jobs and he would not be 
offered such work. Ramirez testified that Medina did not do 
much supplemental repair work because he was not interested 
in doing such work. If a big job became available, they would 
discuss it and if Medina decided that it was too much work for 

him he declined to do the work. 
Medina stated that in Oct
ober 2005 he was offered supple-
mental repair work in an apartment. He checked the apartment 
and told Ramirez that he wanted $300 to $350 to do the work. 
Ramirez said that she would call him back. She did not do so, 
but had another worker do the job which was not done correct-
ly. Ramirez asked Medina if he 
could re-do the job and Medina 
refused because the worker who did the work should fix his 
errors. He testified there was 
one instance in which he was 
offered to do supplemental repair work but declined because of 
drug issues related to the tenant
™s son. Medina had called the 
police twice about the son™s activities and the tenant was angry 
at him. Medina testified that, 
aside from his refusal to do sup-
plemental repair work in that apartment, he never told the Em-
ployer that he no longer wanted to do supplemental repair 
work.18 In addition, Ramirez stated that she did not offer Medi-
na large supplemental repair jobs
, and Burrell stated that he did 
not believe that he was ﬁcapab
leﬂ of performing supplemental 
repair work. 
                                                           
18 Medina stated that he did perf
orm his regular superintendent™s du-
ties in that apartment. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 232 
Medina stated that when he di
d supplemental repair work he 
asked for a certain price. He re
ceived a check for the amount he 
requested only a few times. On the other occasions, he received 
less than the amount he asked for.
 He never told Sosa that he 
did not want to do supplemental repair work in his building 
because the prices he received were too low. However, in his 
pre-trial affidavit, Medina stat
ed that in November 2005, he 
declined supplemental repair wo
rk because the Employer did 
not offer the proper amount of 
money. Superintendent Marte 
stated that Medina told him th
at he did not want to do supple-
mental repair work for the prices he was being paid. 
Superintendent Reyes Marte stated that he installed a light 
fixture in Millet™s building whic
h was ordinarily a superinten-
dent™s regular work. He asked Millet why he did not install the 
fixture and Millet replied that he
 did not get paid for such work 
and did not want to do it. 
Scharfman stated that the qual
ity of Millet™s work was not 
good; that was his ﬁbiggest probl
em,ﬂ broadly stating that Mil-
let™s work was ﬁincom
petent.ﬂ He also noted that Millet was 
ﬁdissatisfiedﬂ with whatever price he was paid for the work he 
did. Manager Valdet Prelvukaj who replaced Sosa and worked 
for the Employer from December 3, 2007, to April 30, 2008, 
was responsible for Medina™s bu
ilding. Prelvukaj™s pre-trial 
affidavit stated that when he be
gan work he offered at least one 
supplemental repair job to Medina, but he declined. At that 
time he was not aware that Medina had been involved in activi-
ties in behalf of the Union. Prelvukaj stated that Scharfman told 
him not to offer supplemental repair work to Medina. Prelvukaj 
attempted to explain that inconsistency by stating that the one 
or two jobs offered to him were 
part of his regular superinten-
dent™s work.19 Prelvukaj drew an odd distin
ction between ﬁsupplemental 
repair workﬂ which he agreed was extra, voluntary work for 
which the employee was paid, an
d ﬁextra workﬂ which he stat-
ed is part of the superintende
nt™s required duties for which he 
did not receive additional pay. Nevertheless, he stated that su-
perintendents ﬁusually have th
e first dibs on supplemental 
work,ﬂ adding that if they cannot perform the work or if they 
did not want it such work was given to someone else. 
Director of Repairs Seemer tes
tified that, in the fall of 2007, 
he was not aware of any HPD
20 violations in Medina™s build-
ing. However, apparently there 
were violations prior to that 
time. Seemer stated that he spoke to Medina about the number 
of violations in his building, 
and thereafter noticed that the 
number of violations was rising. 
On December 13, 2007, Seemer sent an email to Employer 
attorney Laurent Drogin stating 
that Scharfman asked him to 
bring to his attention the fact 
that Nina and Medina have ﬁex-
tremely high HPD violation counts 
at their buildings . . . be-
cause they are not getting repairs done in the individual apart-
                                                           
19 Prelvukaj further explained that wh
en he gave his affidavit he was 
on painkilling medication,
 was uncomfortable and was interviewed for 
more than 5 hours. 
20 The New York City Housing Preservation & Development (HPD) 
agency issues notices of violation to
 owners of houses. The violations 
have deadlines by which the Employer must remedy them and notify 

HPD that that has been done. 
ments and the building as a wh
ole (common areas). Medina™s 
building had over 80 violations.ﬂ 
Seemer stated that 60 to 80 
violations are considered high. In
 contrast, Medina testified that 
he resolved all the violations in
 his building. It must be noted 
that, notwithstanding that the viol
ation notices are kept by the 
Respondent and are also availa
ble from the HPD, none were 
offered in evidence. 
Prelvukaj stated that there were about 100 to 125 HPD viola-
tions in Medina™s building, the most of any of the buildings he 
managed. Further, in December 
2007, Medina was not address-
ing or resolving the violations 
at a rate to his satisfactionŠhe 
ﬁnever took care of anything.ﬂ Prelvukaj stated that he gave 
Medina a direct order to do his 
regular superintendent™s work 
and Medina refused. Prelvukaj re
ported this act of insubordina-
tion to the office. 
Prelvukaj stated that when he began work for Beach Lane in 
December 2007, Scharfman told him that he should not offer 
supplemental repair work to Medina until he got his building 
ﬁin shape.ﬂ His pretrial affidavit states, however, that he was 
never instructed by Scharfman or anyone else whether to offer 
supplemental repair work to Medina or not to offer such work 
to him. Thereafter, Medina aske
d for supplemental repair work 
and Prelvukaj replied that he should get his building in shape 
and once it is in ﬁtopnotch shape I don™t mind offering you 
extra work.ﬂ Prelvukaj explained that since Medina was doing 
ﬁnothingﬂ in the building there was ﬁno pointﬂ in offering him 
such work. Prelvukaj noted that if the building was better cared 
for he could have offered him 
supplemental repair work, and 
that there was no other reason that Prelvukaj did not offer him 
such work. Accordingly, Prelvukaj did not offer Medina any 
supplemental repair work. In
stead, Pablo Checo and Reyes 
Marte performed supplemental repa
ir work in Medina™s build-
ing. In his second week of empl
oyment, Prelvukaj reported to 
Scharfman that he was unable 
to contact Medina. Scharfman 
told him to keep a log of the times he tried to reach Medina. 

One week later, Prelvukaj again reported to Scharfman that he 
could not reach Medina
. Scharfman again told him to keep a 
log. Prelvukaj did not keep such a log despite being instructed 
to do so. He was unaware of any discipline given to Medina 
due to his inability to be cont
acted. It should be noted, howev-
er, that Prelvukaj stated that he
 saw Medina five times in our 
around the building when he visited the building during work-
ing hours in the five weeks he was employed Prelvukaj termed 
an ﬁexcuseﬂ Medina™s complaint 
that he was unable to receive 
calls on the Nextel phone in his 
basement. Prelvukaj conceded 
that Medina could have been in the basement performing his 
duties when he tried to call him.
 It should be noted that manag-
er Sosa conceded that de los 
Santos™ Nextel phone did not work 
in the basement of his building. 
Prelvukaj stated that he visited the building twice or three 
times per day and in nearly all 
of those visits did not find Me-
dina in his building. His visits were so frequent because he 
wanted to ensure that it was maintained properly. Prelvukaj 
stated that of the 12 to 15 supe
rintendents he ma
naged, Medina 
was the only one he could 
not reach on his Nextel phone. 
Medina stated that prior to
 mid-2003, he performed supple-
mental repair work every week after he finished his regular 
 BEACH LANE MGMT
. 233
superintendent™s duties for the day. He stated that his average 
annual income for supplemental repair work was $8000 greater 
than his annual superintendent™s 
salary, and that prior to mid-
2003 he earned more by performing such work than he did 
from his regular salary. This is supported by the following 
analysis which compares the work done by Medina in his build-
ing during the years 2002 to 2007,
21 with the work done by 
other individuals.
22 Thus, in 2002, Medina perform
ed 49 supplemental repair 
jobs in his building earning $14,640. In that year, a total of 72 
jobs were performed at his build
ing by other individuals, total-
ing $19,990. 
In 2003, he did 50 jobs in his building and earned $15,740. A 
total of 14 jobs were done by others that year, valued at $8,175. 
In 2004, Medina did 2 jobs, earning $1400, while a total of 
29 jobs were done by others, which were paid $14,405. 
In 2005, following his return to work in April pursuant to the 
settlement agreement, he did no supplemental repair work at all 
that year. However, in the period May to December, others did 
27 jobs and were paid $7430. 
In 2006, Medina also did no jobs, while the total number of 
jobs done by others was 55,
 earning $8442. In 2007, Medina 
did no jobs, while the total number of jobs done by others was 
83, totaling $36,775. He was fired in early January 2008. 
Regarding the supplemental repair work done by Medina in-
cluding jobs done in his building and at other buildings, in 
2002, he performed 52 jobs totali
ng $17,240. In 2003, he did 32 
jobs amounting to $8515. In 2004, he did 2 jobs totaling $1400. 
In 2005, 2006, and 2007, he did no jobs.
23 The New Years™ Day Visit  
Manager Prelvukaj stated that 
on January 1, 2008, a tenant 
called him complaining of no heat or hot water in her apart-
ment. Prelvukaj tried several time
s to call Medina on his Nextel 
and also on his cell phone, and received no answer. He had not 
been given Medina™s home phone
 number. Prelvukaj drove to 
Medina™s building at 12:30 p.m. and phoned again with no 

success. Prelvukaj could not fi
nd him in the basement. He 
asked a man in the building to locate Medina and he did. Medi-
na had just awakened. 
Prelvukaj told Medina that there was no heat or hot water in 
the building. Medina walked to
 the boiler room and added wa-
ter to the boiler. The boiler then began working and the prob-
lem was fixed. Medina
 stated that in late 2007 he began noting 
that the automatic pump in the boiler was not working, and the 
problem was remedied by adding 
water very frequently, every 
three to four hours. On December 31, water was added at 10 
p.m. and at 5 a.m. the following morning. Medina said that the 
boiler™s pump was repaired two to three days after his discharge 
in January 2008. 
The basement consists of a se
ries of rooms connected by a 
hallway. The ceiling in the entire basement has exposed pipes 
and wires. In one area, the concrete floor is painted gray. In that 
area, there is a clothes washer and dryer, and a framed picture 
                                                           
21 The documents cited, GC Exhs. 96 and 97, are summaries of the 
Respondent™s records.  
22 GC Exh. 97(d). 
23 GC Exh. 96(d). 
on the wall. The other area has a wood parquet floor, a free-
standing upholstered bar, a refrigerator, a large audio speaker 
on the floor, a number of folding chairs, a disco ball on the 
ceiling, and an air conditioner installed in the wall of a room.
24 During his visit in the basement, Prelvukaj observed three to 
four liquor bottles on top of the bar, other liquor bottles in the 
room, and a large 
number of chairs. 
Prelvukaj stated that he did not know if the washer or dryer 
were operational but he heard 
the refrigerator working. He 
believed that the area with the concrete floor was not the super-
intendent™s living space because of the pipes and wires on the 
ceiling. Originally, Prelvukaj believed that the area with a par-
quet floor was Medina™s personal living space, but on January 1 
he was of the opinion that that area, too, was not part of his 
apartment because of the pipes a
nd wires, the disco ball, paint-
ings on the wall, and electric 
meters on the wall. Prelvukaj 
stated that he had never seen 
electric meters in the personal 
living space of any of the other superintendents™ apartments. 
During his visit, Prelvukaj did 
not ask Medina about the are-
as of the basement he had observed. Immediately upon leaving 
Medina™s apartment, Prelvukaj cal
led his senior property man-
ager and reported the no heat-no 
hot water call, that he could 
not reach Medina before he visited the building, and that during 
his visit he observed liquor bottle
s in the basement. During his 
discussion with manager Jeffrey
 Carleton, Prelvukaj did not 
mention that he saw items being stored in the boiler room. He 
did not take any photographs of the boiler room on January 3. 
He stated that prior to January 
1, he was in the basement about 
ten times but did not report any inappropriate items until he saw 
the liquor bottles. During those te
n visits he saw the refrigera-
tor, the bar area, and the framed pictures. Medina testified that 
he was in his apartment the entire day on January 1, and did not 
receive a call from Prelvukaj. 
Prelvukaj stated that it was not 
his practice to contact his su-
pervisor each time he visited a building unless such a call was 
necessary, and in this instance he believed that it was necessary 

because of the no heat-no hot water complaint, despite the fact 
that the problem was remedied. The following day, January 2, 
Carleton reported to the Respondent™s attorney Drogin and to 
Scharfman that Medina ﬁhas co
nverted the basement area out-
side of his apartment into a l
ounge area.ﬂ Prelvukaj was asked 
to return to the basement on January 3 to take photographs of 
the area and to describe to Drogin the fact that Medina does not 
answer his phone and is not ava
ilable for emergencies. Carleton 
noted that the electric usage ﬁin his apartmentﬂ has increased 
dramatically recently ﬁwhich 
suggests he may be using this 
electric for the public areas.ﬂ 
On January 3, Prelvukaj took p
hotographs of the basement 
area, but not the boiler room, and sent the photographs to the 
Employer™s office where they were seen by Ramirez, who testi-
fied that the washer and dryer depicted in one of the photos 
were in the same place when she saw them in 2007 during a 
visit to the basement. She did not tell Medina at that time that 
those appliances should be rem
oved from the basement, nor did 
she report their presence to Scharfman. She last visited other 
                                                           
24 R. Exh. 109 consists of photographs of the area taken by Prel-
vukaj. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 234 
areas of the apartment prior to 
2004, and did not recall whether 
a refrigerator was present at that time or whether the floor was 
parquet, and she did not recall seeing a bar there. She conceded 
that parquet floors are used in apartment areas. 
The January 2008 Discharge 
On January 7, 2008, Medina wa
s discharged by the follow-
ing letter, which states in part: 
 Your termination is based solely on your unauthorized 
use of the Employer™s prope
rty and your unsatisfactory 
work performance as set forth in this letter. 
More specifically, without authorization from Man-
agement, you have converted the common areas of the 

basement of the building into what appears to be your own 
private lounge, including a bar, chairs, stereo speakers and 
a disco ball. You are not permitted to utilize the basement, 
outside of your Employer-provided apartment, for your 
personal use or living space 
or for any use outside the 
scope of your superintendent duties. Unauthorized use of 
the Employer™s property is c
onstrued as theft and cannot 
be tolerated. 
The common areas of the basement are meant for stor-
age use for building materials and supplies. However, you 
are storing these materials and supplies in the boiler room 
of the building, thereby creating an undue fire hazard. 
In addition, as the superintendent for the building it is 
imperative that you advise someone, by calling or in some 
way communicating to manageme
nt, as soon as is practi-
cable, that you will be absent from the building. Manage-
ment needs to know your whereabouts so that we can 
communicate with you both for routine matters and in the 
case of emergencies. Despite 
this, management was unable 
to locate your whereabouts on January 3, 2008. Leaving 
the building unattended is unacceptable and is a danger to 
the tenants. 
 Prelvukaj testified that he di
d not understand the reference 
that management was unable to lo
cate Medina on January 3. He 
guessed that was perhaps when 
he was trying to ﬁtrack him 
down.ﬂ He noted that he was at the building two to three times 
that day. The first time he could not find Medina. Later that day 
he found Medina in mid-afternoon, prior to his taking the pho-
tographs. Scharfman stated that he fired Medina because he put the 
building and tenants ﬁin jeopard
yﬂ by having a party in the 
basement, erecting a disco ball 
and serving liquor. Scharfman 
claimed that Medina
 ﬁconvertedﬂ and ﬁtook over part of the 
public area of the basement into a party area,ﬂ and moved cer-
tain unidentified building supplies into the boiler room which is 
supposed to be free of 
material of any kind. 
Scharfman stated that based 
on the photographs of the base-
ment and what Prelvukaj told him concerning the state of the 
basement, he decided to fire Me
dina whose interest in the Un-
ion did not affect his decision 
to discharge him. Scharfman 
stated that Medina was jeopardiz
ing the ﬁquality of lifeﬂ of the 
tenants by serving liquor there, 
and he did not want to be in 
violation of New York State Liquor
 Authority rules. He stated 
that the bar set up was located in the public, common areas of 
the basement which was not part
 of his apartment. Scharfman 
stated that he had not, in the pa
st, permitted Medi
na to use that 
area for his personal enjoyment,
 nor did Medina seek permis-
sion to use that area for a holiday party. 
Scharfman stated that he had 
not prohibited superintendents 
from serving liquor in their apartments. However, according to 
information given him by mana
ger Prelvukaj, Medina was do-
ing so in the public area of the basement and using one or two 
refrigerators in which he was 
ﬁcooling beerﬂ and entertaining 
people with music through loudspeakers. 
Scharfman did not speak directly
 with Medina about his use 
of the basement in this way, an
d he did not instruct his manag-
ers to do so. On March 6, 2008, the Respondent began an evic-
tion proceeding against Medina. 
Medina stated that when he was hired seven years earlier, he 
told Scharfman that some repairs were required in his apart-
ment. Scharfman said that he 
would supply Medina with the 
materials to make the repairs. One of the materials supplied was 
parquet floor tiles, and he submit
ted a work order for the repair 
work which stated that he installed parquet floors in the base-
ment and bedroom for which he used 19 boxes of parquet tile. 
He testified that after he moved into the apartment he occupied 
the same space during his entire tenure there and did not take 
over additional space that had not been given to him at the time 
he was hired. Medina
 further stated that managers Ramirez, 
Sosa, Burrell and Prelvukaj visite
d his apartment frequently and 
no complaints were made to hi
m that he was improperly occu-
pying parts of the basement. 
Medina stated that he owned 
the washer and dryer, having 
bought and installed them when he
 moved into the apartment. 
The framed pictures were his.
 His refrigerator was in the 
apartment for about 7 years, and the bar and stools were there 
for 4 years. He stated that he installed the disco ball in his liv-
ing room on New Year™s Eve. Th
e only time he used it was on 
December 31, 2007, when he and his family celebrated the 
New Year. He denied having other New Year™s Eve parties, but 

conceded having parties on Ch
ristmas and on other occasions. 
The audio speaker was also used
 on New Year™s Eve. No one, 
other than his family, had acce
ss to the area in question. 
Medina further stated that no Employer agent told him that 
he was not allowed to occupy the apartment area in question 
which he occupied during his entire 7-year employment with 
the Employer. Nor did any Respondent agent warn him about 
storing materials and supplies in 
the boiler room, and he did not 
store any materials there. He stated, however, that when he was 
hired, supplies were kept in the 
boiler room and he was directed 
by office manager Evelyn Delga
do to clean the boiler room. In 
February 2001, he filled a container with such debris from the 
boiler room and was paid for doing such work. 
Nor did he receive a warning from management that it could 
not communicate with him, or that
 he was hard to get in touch 
with, or that since he was rein
stated in April 2005, management 
could not locate him. He would 
be called by manager Prelvukaj 
on his cell phone or his company phone or home phone, noting 
that the company™s Nextel cell phone did not work in the base-
ment. 
 BEACH LANE MGMT
. 235
3.  Bolivar Millet 
Millet began work for the Respondent in 1997 at 1265 
Olmstead Avenue in the Bronx which has 87 units. A porter 
was employed who was paid by the Employer. 
Millet testified that he first engaged in activities in behalf of 
Local 32 in 2002 or 2003, but according to his pre-trial affida-
vit he began such activities in about 2001. 
Millet attended the March 3, 2003, Local 32 meeting in Ni-
na™s apartment. One month later, on April 4, he received a raise 
in pay. He stated that he was not told the reason for the raise. 
After the March 3 meeting he signed a card for Local 32, and 
also participated in meetings 
with de los Santos, Medina and 
Nina in which they distributed
 booklets and flyers for that un-
ion and also asked other workers to sign cards for Local 32. 
Millet testified that after March 2003, when he began engag-
ing in activities in behalf of 
Local 32, he received few supple-
mental repair jobs. His pre-trial affidavit stated that since 2003 
when he took part in activities in behalf of Local 32 and in 
NLRB proceedings, he did not receive supplemental repair 
work. He corrected that statement at hearing to the effect that 
he received supplemental repa
ir work after March, 2003, but 
not as much as he had before th
at time, explaining that at the 
time he gave his affidavit he was not receiving such work. Sim-
ilarly, he stated that from Ma
rch 2003, to October 2004, when 
he was fired, he was 
engaging in activities in
 behalf of Local 32 
but was still receiving supplemental repair work although to a 
much lesser extent than he had received before March 2003. 
Supplemental Repair Work 
Manager Ramirez conceded that Millet told her that he want-
ed to do more supplemental re
pair work and was not being 
offered such jobs, including reno
vations. Scharfman, too, stated 
that Millet wanted more work. Ramirez testified to several 
reasons why she did not offer him such jobs. First, she stated 
that Millet told her that he 
was ﬁnot comfortableﬂ doing plumb-
ing work. Thereafter, she did not offer him supplemental repair 
work which included plumbing, 
and Millet did not complain 
that he was not getting such work. However, she conceded that 
he did much work in 2002 and 2003, but she did not know if 
such work included plumbing jobs. She also offered him light 
electrical jobs which were superintendent™s work. Occasionally 
when she offered him an electrical 
job he said that he could not 
perform it because it was too big. He did not refuse any other 
jobs she offered him. Ramirez stated that she was not told that 
Millet should be treated any differently when he was reinstated 
in 2005, or that she should not 
offer him supplemental repair 
work, or reduce the amount of such work she offered him. 
Further, Ramirez stated that she did not offer Millet other 
jobs because she believed that he did not have the ability to 
perform them. She noted, in this re
gard, that he hired others to 
help him do certain apartment 
renovations, and at other times 
an apartment had to be renovate
d quickly and he needed help 
doing it. In addition, Ramirez ad
ded that she did not offer Mil-
let larger jobs following his stroke because his wife said that he 
needed to ﬁtake it easy.ﬂ In this regard, Millet stated that he had 
heart surgery, but had no medical issues when he returned to 
work in April, 2005 and was not 
medically restricted from any 
work. 
In addition, Ramirez stated that Millet was not offered work 
because he wanted too much money for the jobs. She claimed 
that when the Employer count
er-offered with a lower amount 
Millet was then told of the lower price and was asked if he 
wanted to do the job for the le
sser amount of money. Millet 
denied that any negotiation occurred when he gave a price for a 
job. He simply was 
not given the job and it was assigned to 
Rodriguez or another contractor. 
Finally, Ramirez stated that certain tenants refused to permit 
Millet to perform work in their apartment. She stated that when 
she worked in the repair department from 2004 to 2006, she 
found that Millet would occasionally appear late for an ap-
pointment to make a repair or w
ould not appear at all, or he 
would begin a repair 
and not complete it. 
However, Ramirez stated that 
she would prefer to give the 
work to the superintendent in whose building the work was to 
be done, because of ﬁconvenience.ﬂ Similarly, Sosa conceded 
that it was the Employer™s prac
tice to first offer supplemental 
repair work to the superintendent in whose building the repair 
was needed. However, he stated that this practice did not apply 
to Medina, Millet or Nina, 
who did not do any supplemental 
repair work during Sosa™s term
 of employment from May 2005, 
through September 2007. An important comparison of Millet™s work records may be 
made based on the Respondent™s records of the work done in 
his building during the years 2002 to 2007. Work was per-
formed in his building by Millet and other individuals.
25 Thus, in 2002, Millet performed 52 supplemental repair jobs 
in his building earning $17,240. In that year, a total of four jobs 
were performed at his building by other individuals, totaling 
$625.26 In 2003, he did 102 jobs and earned $18,850. A total of 17 
jobs were done that year by ot
her individuals, valued at $6430. 
In 2004, Millet did 74 jobs until his discharge in October 
2004, earning $12,820, while a total of 14 jobs paid $6650 were 
done by other individuals in that period of time. 
When Millet returned to work in April 2005 pursuant to the 
settlement agreement, he did not receive any supplemental 
repair work until October, at 
which time he did one job for $75. 
Millet filed a charge against the Respondent in September, 
2005 and he noticed that the amount of supplemental repair 
work he was offered declined dr
astically. He did no other jobs 
from October to December, notwithstanding that extensive 
amounts of such work was being 
done in his building by others. 
Thus, in the months of May through December 2005, 84 jobs 
were done by individuals in the amount of $23,520. 
In 2006, Millet did 1 job earning $75 prior to being dis-
charged in early February whil
e other individuals did 22 jobs 
before his fire, earning $2590. 
Regarding the supplemental repa
ir work done by Millet in-
cluding jobs done in his building and at other buildings, in 
                                                           
25 GC Exh. 97(a) 
26 GC Exh. 97(a) mistakenly states that the total amount of money 
paid for supplemental repair work to
 all workers at Millet™s building in 
2002 was $17,065. The correct amount is $17,865. The exhibit also 
erroneously states that the total am
ount paid to Millet in February 2002 
was $500 whereas the correct amount is $200. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 236 
2002, he performed 158 jobs totaling $24,910. In 2003, he did 
100 jobs amounting to $18,150. In 
2004, he did 80 jobs totaling 
$12,970. In 2005 and 2006, he did one job each and received 
$75 for each job. In 2007, he did no jobs.
27 The Warning Letter of March 2004 
On March 5, 2004, Millet rece
ived a warning letter which 
stated that the oil burner compressor motor had to be replaced 
due to lack of maintenance. Scharfman stated that the boiler 
was run without oil in the compressor motor which then seized 
and had to be replaced. On Octo
ber 7, 2004, the Employer™s oil 
burner company sent a letter to Scharfman advising that the 
burner needed a repair because it ingested a plastic bag. The 
company recommended that the s
uperintendent keep the boiler 
room clean. Scharfman stated that he did not discipline Millet 
after receiving this letter, noting that he was aware, at that time, 
that Millet was a union supporter,
 because he wanted to ﬁavoid 
conflict or confrontation.ﬂ 
As set forth above, on October 29, 2004, Millet was dis-
charged allegedly for not paying union dues to Local 187. He 
was reinstated in April 2005 pursuant to the settlement agree-
ment. Millet believed that the Agreement stated that he would 
receive a certain amount of suppl
emental repair work. In a con-
versation with Ramirez, she denied that that was the case. On 
April 13, 2005, Scharfman sent Millet a letter which stated that 
following his reinstatement on April 11, Millet told Ramirez 
that, pursuant to the Board settlement agreement, he believed 
that he would be ﬁguaranteed 
supplemental repair work.ﬂ The 
letter noted that superintende
nt Felix Rodriguez was offered 
supplemental repair work at Millet™s building because the 
quality of his work was superior
 to Millet™s and threatened 
ﬁfurther disciplinary actionﬂ if Millet attempted to ﬁdirect or 
limitﬂ the Respondent™s right to 
offer supplemental repair work 
to those that it deems best qualified to perform such work. 
Manager Bryant confirmed that
 he offered supplemental re-
pair work to Rodriguez instead of Millet, but added that he 
ﬁwould haveﬂ offered renovation work to Millet under the con-

dition that his superintendent™s 
work had been completed, but 
at that time his regular superintendent™s work had not been 
done. Bryant stated that although Scharfman directed that su-
perintendents were not to be 
offered renovation work, superin-
tendent Rodriguez was still being offered such work in Millet™s 
building because Rodriguez™ bui
lding was ﬁimmaculate.ﬂ Simi-
larly, Dio, Reyes and Cano™s bu
ildings did not have many vio-
lations and the buildings were well maintained so they were 
offered extra work. Bryant told Scharfman that these men did 
good work and their buildings were being maintained, and the 
work needed to be done, and asked whether they could do the 
work. 
Millett was reinstated following the settlement agreement on 
April 11, 2005. One month later, 
Scharfman received a letter 
from his oil company referring to a May 2005 incident in which 
the oil burner company informed Scharfman that the building™s 
sump pump burned out because Millet put a brick on the 
pump™s float, resulting in a $2000 
repair. Scharfman stated that 
Millet received no discipline as a 
result of this incident because 
                                                           
27 GC Exh. 96(a). 
he tried ﬁnot to have a conflict 
or confrontationﬂ with him and 
Local 187 and simply ﬁlet it pass.
ﬂ He stated that he did not 
want it to appear that the Employer was seeking to discipline 
him, especially since the settlement agreement had been signed 
only one month before, in April 2005. 
Sosa began to manage Millet™s building in May 2005, and 
was told by Ramirez that Millet had engaged in activities in 
behalf of the Union. However, he denied being told by any 
Employer agent that Millet s
hould not be given supplemental 
repair work. In May 2005, all th
e renovation work in Millet™s 
building was being done by Felix 
Rodriguez. Sosa did not re-
call if he offered Millet supplemental repair work or small re-
pair jobs, but stated that at times Millet said he would do such 
work, and at other times said th
at he was not interested. At 
those times when jobs were offere
d, they looked at the project 
and if Millet agreed, Sosa told
 him to call the office with a 
price. Sosa doubted whether Millet ever received any such 
work, speculating that the reason was that he charged too much 
money. Sosa™s pretrial affidavit 
stated that on a couple of occa-
sions, Millet mentioned a price that was too high for the job™s 
needs. Sosa further stated that Millet gave prices to the office 
regarding renovations, but he wa
s not given the job because his 
price was too high. 
Sosa further stated that he did not offer renovation work to 
Millet, but then stated that he
 showed Millet a couple of large 
renovation jobs, but then, according to Sosa, he was told that 
Millet did not get those jobs because he asked for more money 
than other contractors. Sosa further stated that Millet would 
either not do needed repairs or was unable to do small repairs 
such as a leaky faucet, and that at times the Employer had to 
send someone else to make the re
pair. He noted that at times 
Millet makes repairs on a timely basis and at other times he did 
not. Millet stated that he asked manager Sosa for the materials he 
needed to perform tenant repair
s, but he did not receive them. 
Millet stated that in June 2005, tenant association Leonardo 

Ruiz asked manager Sosa why Millet was not receiving the 
materials. Sosa replied that hi
s job was to ﬁget rid of me.ﬂ 
Millet filed a petition for a union deauthorization election on 
June 21, 2005, to rescind Local 
187™s union-security clause in 
its contract with the Respondent
. An election was held on Au-
gust 9, and Millet and the porte
r voted to deauthorize Local 
187™s union shop authority. 
The Respondent™s Contacts with the 
Tenants™ Association 
Leonardo Ruiz, the president of the Olmstead Tenants™ As-
sociation, had been complaining to Scharfman about the state 
of renovations and repairs in the building. He stated that in 
about June 2005, manager Larry 
Wornum told him that ﬁthe 
problem was with Bolivar Millet, the super, and that if the ten-
ants would help him by circulating a petition to get rid of Boli-
var, that this would fix our probl
ems. He told me that there was 
a court case with Bolivar, and that it could take 3 years to get 
rid of Bolivar, so it would help if
 we would all sign a petition to 
get rid of him. He told me that Scharfman had suggested to him 
that a petition would help get rid of Bolivar. I told Larry that I 
did not want to get involved.ﬂ Ruiz
 further stated that in late 
 BEACH LANE MGMT
. 237
summer of 2005, Manager Sosa told him that ﬁgetting rid of 
Bolivar would fix the problems 
with the renovations. He asked 
me to discuss this with the tenants at the tenant association and 
to circulate a petition to get rid of Bolivar.ﬂ Ruiz stated that in 
September 2005, a petition was circulated in which 50 people 
signed in favor of Millet 
and seven signed against him.
28 Sosa stated that he spoke with
 tenant association president 
Ruiz in 2005. Sosa was told that 
some tenants were in favor of 
Millet being their superintendent, and some were not. Sosa 
denied soliciting complaints from tenants or asking them to 
sign a petition regarding his work performance. Rather, tenants 
approached him with complaints. A petition containing 41 sig-
natures of tenants in Millet™s building was received in evidence. 
The petition spoke about the employees™ efforts to obtain repre-
sentation by Local 32. In additio
n, on July 1, 2005, Ruiz sent a 
letter to Scharfman telling hi
m that, although the tenants had 
complaints, and it was clear that ﬁthe agenda every manager has 
is to terminate Mr. Bolivar,ﬂ he ﬁis not the problem.ﬂ Ruiz 
identified the problem as the 
Employer™s emphasis in renovat-
ing empty apartments and not ma
king repairs to the occupied 
apartments. Ruiz placed the bl
ame on the Respondent™s failure 
to provide Millet with the materi
als he needed to make the re-
pairs. The Offers of Money to Resign 
Millet stated that in June or July 2005, Sosa asked him how 
much money he wanted to quit. Millet stated that he would 
accept $50,000. Sosa replied that the Employer would give him 
$25,000. Millet refused. Millet
 asked for that amount, knowing 
that it was too high because he did not want to leave, and he 
knew that the Employer would not give him that amount. 
Manager Sosa denied speaking with Millet in the summer of 
2005 regarding him leaving the job in exchange for a payment 
of money. However, Sosa stated 
that Millet told him ﬁif they 
pay me for money, I leave.ﬂ So
sa reported that remark to 
Scharfman who told Sosa to have Millet speak with him. At 
some point, Millet told Sosa th
at he wanted $50,000 to resign. 
Sosa stated that in June 2005 he
 did not know that Millet coop-
erated with the Board. I credit 
Millet™s version that Sosa asked 
him how much money he wanted to
 resign. Significantly, Sosa 
admitted that he had a discussion with Millet concerning being 
paid to quit, and that he reported that conversation to Scharf-
man. The Warning Letter of February 2006 
Sosa stated that he and the Employer™s office had difficulty, 
from the beginning, in reaching Millet by phone. Ramirez testi-
fied that she had problems locating Ramirez after the May 7, 
2003 meeting, and in 2003, she had trouble locating Millet. She 
conceded that she did not have a prearranged time that she vis-
ited the building because he was expected to be at his  building 
during work hours. She noted that occasionally she would call 
ahead of time on his Nextel phone and advise him that she was 
coming. On those occasions she sometimes could not reach 
him. She was not told that hi
s Nextel phone was not working. 
                                                           
28 The above quotations are from Ruiz™ pretrial affidavit which was 
received in evidence pursuant to a sti
pulation that he was unavailable to 
testify. 
In one instance, Sosa stated that he was told by the office that it 
could not reach Millet. Sosa went to Millet™s building and, from 
his car, called Millet who was st
anding outside. He saw Millet 
check the phone but not answer it. On February 3, 2006, Sosa 
gave Millet a warning letter as follows: 
 It has been brought to our attention that you have been turning 

off your cell phone and making yourself unavailable after 
your scheduled working hours. We write to remind you that 
as the superinten
dent of the buil
ding, it is your responsibility 
to be available at all times by
 telephone for case of emergen-
cy. Accordingly, please ensure that you company-issued cell 
phone is kept on at all times. 
 At the same time that Millet was given the letter, he again 
told Sosa that his phone was not working. Sosa told him to keep 
the phone on and not turn it off. Millet replied that he never 
shuts the phone but it is out of service. 
Millet stated that in January 2006, the screen of his phone 
said that it was out of serviceŠ
he could receive a call but not 
dial an outside call. However, 
prior to January 2006, the phone 
was in good working condition. The phone began to malfunc-
tion in late January 2006. When th
at occurred, he called Sosa 
from his home phone. Sosa visited Millet who showed him the 
phone. Sosa dialed the phone and saw that it was not working. 

Millet asked him if he wanted Millet™s home phone number, 
and Sosa said that he was not 
interested, but the office had his 
home phone number. Millet stated that the Employer had his 
home phone number and could 
have called that number. 
This was the first written warning given Millet following his 
reinstatement in April 2005. Sosa
 stated that at the time the 
letter was sent, he did not believe that Millet was refusing to 
perform his regular superintende
nt™s duties; however he still 
had problems with Millet not 
answering his phone. Scharfman 
stated that based on the Februa
ry 2006 letter, he believed that 
discharging him was justified, bu
t did not want to do so since 
he did not want to be viewed 
as doing anything that might be 
considered ﬁretaliatory.ﬂ 
Sosa reported to Scharfman that Millet did not listen to him, 
and instead did what he wanted. He was not present in the 
building, his cell phone was turned off and he was not answer-
ing the phone when tenants or the office called, he was not 
making repairs and that building violations were ﬁaccumulat-
ing.ﬂ Scharfman did not believe 
that his phone was broken, and 
if it was it would have been re
placed immediately. Scharfman 
conceded that the office had Millet™s home phone number. 
Scharfman testified that the facts set forth in the letter were 
reported to him and he, Ramir
ez and manager Sosa jointly 
agreed that ﬁenough is enoughﬂ and 
decided to fire Millet be-
cause he was not doing his job and his failure concerned ﬁquali-
ty of lifeﬂ issues. Scharfman stat
ed that Millet™s support for the 
Union did not influence his decision to fire him. 
The February 2006 Discharge 
On February 17, 2006, Millet took tenant association presi-
dent Ruiz to the Regional Office where Ruiz gave an affidavit. 
When Millet returned home he was given the following dis-
charge letter by Sosa, signed by Scharfman, which stated: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 238 
Despite repeated requests 
for improvement in your 
work performance, you continue to ignore our requests 
and fail to perform the duties attendant to your position as 
the superintendent. By letter 
of February 3, 2006, we ad-
vised you that as the superinten
dent of the building, it is 
your responsibility to be available at all times by telephone 
for cases of emergency. You ha
ve continued to fail to an-
swer your phone, during and after business hours, when 
management attempts to ca
ll you regarding repairs and 
other superintendent work that needs to be done in the 
building. Moreover, you have refused to do work that is within 
the scope of your job duties,
 and we have, subsequently, 
had to pay other individuals 
to perform such work. Addi-
tionally, you have taken it upon yourself to have other in-
dividuals perform your superi
ntendent duties. Your con-
tinue failure to perform y
our job is unacceptable. 
 Millet stated that Sosa gave him that letter in person with the 
warning that ﬁEugenio [de los Sa
ntos] and Medina were next.ﬂ 
As set forth above, the discharge 
letter states that Millet re-
fused to do his superintendent™s
 work. His manager, Sosa, was 
asked whether, in February 200
6, Millet ﬁwas refusing to do 
certain work around the building that you felt were super du-
tiesﬂ and he answered ﬁNo. I don™t think so.ﬂ The letter also 
states that he was unavailable. In this respect, Ramirez stated 
that she believed that the Employer™s office had Millet™s phone 
number, noting that the superi
ntendents had Nextel phones and 
two-way pagers. 
Millet stated that between April 2005 when he was reinstated 
and, February 2006 when he wa
s discharged again, he never 
refused to perform his superintende
nt duties, and in fact he did 
his work during that time, during which he was never warned 
by any Employer agent that he was not working properly. Be-
tween that time he was accused of hiring helpers to do his su-
perintendent work, but none we
re doing his work during that 
time. 
Alleged Postdischarge Misconduct 
The Respondent adduced certain
 evidence concerning al-
leged postdischarge conduct whic
h, it contended, barred Mil-
let™s reinstatement. I received such evidence over the objection 
of the General Counsel. 
Essentially, the Respondent asse
rted that, following his dis-
charge, Millet removed material
s owned by the Employer from 
the building in which he had worked as a superintendent, and 
used them in the renovation of a restaurant in which he had a 
financial interest. The evidence does not support 
the Respondent™s assertion. 
Thus, Ramirez gave hearsay test
imony that Alberto Garcia, an 
owner of a restaurant in the Bronx, told her that Millet did some 
repairs in the restaurant with the Employer™s materials. He 
further told her that he and Millet had a misunderstanding con-
cerning money owed between th
em, and Garcia believed that 
he had an obligation to inform the Employer that Millet had 
used the Employer™s supplies 
which included tiles, sheetrock, 
wood and perhaps garbage bags, and had seen him removing 
them from one of the Respondent
™s buildings. Garcia did not 
testify. Scharfman conceded that he did not keep an inventory 
of materials left at the building, and he did not know where the 
supplies were taken from. Ramirez met with Garcia at the restaurant and saw beige 
wall tiles which appeared to be the same as those used in the 
Employer™s buildings.  She re
ported what she saw to Scharf-
man.  Ramirez testified that Garcia told her that Millet told him 
that since the landlord was tryi
ng to ﬁscrewﬂ him, he ﬁwill 
screwﬂ the landlord. 
On October 28, 2007, the Olmst
ead Tenants Association sent 
a letter to Scharfman, stating, in part, that Millet had stolen 
materials from the building to us
e in outside work. Scharfman 
stated that after receiving that letter, he sued Millet for using 
the Employer™s supplies to renovate the restaurant. 
Millet testified that he first met Garcia in the summer of 
2006, following his discharge by the Respondent, and that be-
ginning in December 2006, he di
d renovation work at Garcia™s 
restaurant, which continued in 
January and February 2007. He 
was helped by de los Santos a
nd Medina. Millet denied taking 
or using any of the Employer™s materials or supplies for the 
project. Rather, he stated that
 he bought the materials at Home 
Depot. He produced a large number of receipts from that store 
and other paint and hardware st
ores dated in January and Feb-
ruary 2007. The receipts detail the items bought, including 40 
boxes of floor and wall tiles, sheetrock, metal studs, garbage 
bags and plumbing items.
 Millet denied telling Garcia that he 
obtained the materials from the Employer. 
De los Santos stated that fo
llowing his resignation in May, 
2006, he helped Millet renovate a restaurant. Such work includ-
ed building a partition, tiling a wall and floor, installing doors, 
and wiring and plumbing work. He
 stated that he bought sheet-
rock, tiles, and metal studs at
 Home Depot with Medina and 
Millet. He stated that he never saw Millet take any materials 
from his building which he used for the renovation, nor did he 
see any such materials in the ba
sement of Millet™s building.  
Ramirez and Scharfman remarked that it is the Employer™s 
policy to limit the amount of mate
rial purchased for projects to 
just those needed. In that way, only the supplies that were actu-
ally to be used for specific jobs were stored. 
4.  Manuel Nina 
Nina began work for the Employer in 1993 at 53Œ63 Hamil-
ton Terrace in the BronxŠtwo adjoining buildings having a 
total of 108 units. A porter was employed in the building, paid 
by the Employer. 
As set forth above, Nina was very active in the Union™s or-
ganizing drive. He attended 
the March 3 Union meeting. 
Scharfman warned him that he 
should not attend the March 3 
meeting, and did not want such 
meetings held. Scharfman told 
Nina that he could solve his pr
oblems, and Nina told him he 
was looking for a union. Nina 
attended the May 7 Employer 
meeting, and shortly before 
the May 14 union meeting Scharf-
man promised to give Nina whatever he needed. Also as set 
forth above, on June 11 or 12, Scharfman changed his working 
conditions by telling him that he could not leave his building 
and would have to perform the 
porter™s duties when he was off 
two days per week, and that he would be ﬁcontinuouslyﬂ 
watched by him and his manager. 
 BEACH LANE MGMT
. 239
Manager Burrell further stated that in the spring of 2003, 
Bryant told him several times 
that Scharfman was very upset 
with Nina, that he was the ﬁmain forceﬂ behind the Local 32 
campaign, and source of the ﬁ32 upr
ising.ﬂ Burrell testified that 
manager Bryant told him that 
Scharfman wanted him (Bryant) 
to monitor Nina™s work on a 
regular basis because Scharfman 
sought to ﬁeventuallyﬂ fire hi
m, but because he was involved 
with Local 32, he wanted ﬁspecific justification.ﬂ Bryant told 
Burrell that Scharfman wanted him to keep a logbook for Nina 
to ﬁmicromanageﬂ him; to visit his building frequently, ﬁdaily if 
not hourly,ﬂ in order to document his location and what he was 
doing, and the quality of his work to justify Manuel Nina™s 
ﬁeventual termination.ﬂ Scharfma
n also ordered him to take 
photos of the poor-quality work. 
Burrell saw an ﬁextensive meticulousﬂ log that Bryant main-
tained as to Nina™s work which included an improperly in-
stalled bathtub. According to Burrell, Bryant told him that the 
tub was not fixed because it was going to be used as ﬁevidence 
to support the case they were trying to create against Nina.ﬂ 
Burrell, who was employed fro
m 2000 to 2003, testified that, 
although he did not manage Nina™s
 building he supervised him 
on one project and believed that
 he was highly regarded by 
Scharfman and used by him when
 a major renovation had to be 
done or when supplemental repair work was needed in other 
buildings. Bryant denied making any of those comments to Burrell, and 
Scharfman also denied making t
hose remarks or giving Bryant 
such orders. Rather, Bryant testified that he took photographs 
of Nina™s work that he believ
ed was ﬁdeficientﬂŠand did the 
same for his other superintendents. 
Scharfman testified that he di
d not recall when he became 
aware that Nina was a leader in the Union™s organizing drive, 
however he knew that Nina was the first of the four to file a 
charge on July 2, 2003 which Scharfman became aware of. 
However, Scharfman stat
ed that he did not believe that he was 
aware that Nina was the leader, just that he was one of the 

charging parties. 
Burrell™s credibility was called into question. He was termi-
nated in November 2003 for a
llegedly accepting money from 
the superintendents. Burrell deni
ed the accusation and believed 
that superintendent Carlos Rive
ra falsely told Scharfman that 
Burrell was committing that misconduct because he required 
him to remove certain basement apartments that Rivera was 
renting improperly. Burrell gave 
two pre-trial affidavits to the 
Board. He stated that in giving 
the first, prior to his discharge, 
he was guided by the principle that he should not say anything 
ﬁstupidﬂ or put the Employer in
 a bad light. Rather, he should 
say that he did not recall certai
n events or should give vague 
answers. He gave the second affi
davit, in which he quoted Bry-
ant as being involved in an effort to document Nina in order to 
create a record for his unlawful discharge, because employee 
Polanco reported to him that he 
(Burrell) was ﬁgetting the short 
end of what was going on.ﬂ Burre
ll testified that his second 
affidavit was truthful. Although he
 stated that he was ﬁreally 
upsetﬂ with the way he was discha
rged, he was not so upset that 
he would lie. Burrell conceded that
, as to the first affidavit, no 
one told him to lie or refuse to answer any questions, however 
he conceded that he knew that the first affidavit was false. Bry-
ant testified that Burrell told him that he changed his testimony 
from the first to the second affidavit because he wanted to 
ﬁfuck Mark [Scharfman]ﬂ and ﬁget back atﬂ him. 
As set forth above, I have credited Burrell™s testimony com-
pletely. As a manager, he had 
close contact with Scharfman and 
was aware of his animus toward
 the Union and the employees 
who supported it. Supplemental Repair Work 
Nina stated that from 1993, to
 June 2003, he did extensive 
amounts of supplemental repair wo
rk including work in build-
ings other than where he worked as a superintendent, adding 
that he was the ﬁmain contractor for the company . . . the one 
that was mostly used for all the work that he had in the build-
ings.ﬂ Nina stated that prior 
to the Union campaign, Scharfman 
told him that he was his ﬁbest workerﬂŠand was offered much 
supplemental repair work in bu
ildings other than his own. 
However, beginning in June, 20
03, Nina was either offered 
no work or offered work but when he began the job he was told 
to stop work because an additional bathroom was being added 
to the plan, and someone else completed the job. 
Nina denied telling Scharfman
 in their May 2003 conversa-
tion, that he would no longer ac
cept supplemental repair work, 
but conceded that in 2003 after Scharfman learned that he was 
supporting Local 32 he was offered renovation work but de-
clined such work. 
Nina stated that in about Ap
ril 2003, he was no longer of-
fered supplemental repair work. Nina noted that he did much 
less supplemental repair work in his building from November, 
2005 to September 2007 than he 
had done before June 2003, 
but as to such work that he 
did do, which consisted of volun-
teering to install lobby stairs, he
 was not paid for those jobs. He 
stated that during that period of time supplemental repair work 
was done by Marte, Soto, and ot
hers, noting that during that 
time there was more supplementa
l repair work being done in 
his building than before June 2003. 
Manager Bryant was responsible for the buildings in which 
Nina was the superintendent. He
 stated that during his tenure 
from August 2001 to August 2006, th
ere were changes in rental 
trends in those neighborhoods including a higher demand for 
apartments, quickly rising rents, 
and more affluent tenants who 
were demanding higher 
quality work in their apartments and 
the buildings™ common areas, and in the service provided them. 
Bryant testified that several tenants told him that they did not 
want Nina to work in their apartments because they did not like 
the work he did, they could not
 locate him, his helpers did not 
listen to them, and in late 2002 and 2003, he installed old appli-
ances or parts rather than new ones, and used the new ones in 
buildings other than those managed by the Employer. Also, 
Bryant stated that he spoke to 
Nina about his st
ealing materials. However, he was not otherwis
e disciplined for such miscon-
duct. Bryant stated that in 2003, Nina, who had asthma and a back 
ailment, said he could not lift 
anything heavy, could not carry 
more than 20 pounds, and could 
not do plumbing or electrical 
work, or paint and plaster. However, Bryant added that there 
were certain times that Nina co
uld paint and plaster and other 
times when he could not. Bryant noted that these facts did not 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 240 
influence him in deciding to offer him supplemental repair 
work. 
In this respect, Nina stated that he was hospitalized for asth-
ma in 1999, 2003, and perhaps in 2007, however, the amount of supplemental repair work he 
performed after the hospitaliza-
tions was the same as before. He
 did painting, plastering, sheet-
rocking and cutting tile, all of wh
ich created dust. He continued 
doing such work without rest
riction from 1999, through May 
2003. He noted that although his 
asthma was ﬁvery severeﬂ in 
2003, his disease was ﬁunder contro
l,ﬂ and he was able to work, 
including doing painting, refini
shing floors and sheetrocking. 
During his employ with Beach Lane he went to the hospital 
three times for asthma, in 1999, 2003, and perhaps in 2007. He 
gave Bryant a letter which stated 
that he would be out of work 
from April 17 to 22, 2003 due to his asthma, and was unable to 
work due to asthma from July 28 to August 5, 2003. 
Nina™s testimony is suspect in one regard. He gave Bryant a 
note from his physician stating that
 he visited the doctor on July 
28, 2003, yet his passport establis
hes that he entered the Do-
minican Republic on July 25 and le
ft that country on August 8. 
Bryant stated that he had problems with Nina since 2001 re-
garding his availability and tena
nt complaints about his work 
from 2001 through 2003. He gave Nina the ﬁbenefit of the 
doubtﬂ and continued to give h
im renovation and repair work, 
and continued doing so after J
une 2003. However, he stopped 
offering him renovation work in 2003, because he had much 
work to do in resolving violations in his building. 
For example, Bryant conceded that Nina was willing to trav-
el to do renovations, but
 that he stopped giving him such jobs in 
about March 2003 because (a) Nina had much work to do in his 
own building correcting violations
, (b) when Nina did a renova-
tion, he ﬁlet his building declineﬂ by failing to do routine 
maintenance, (c) Nina was ofte
n absent from his building and 
he had difficulty locating him, 
and (d) the quality of his work 
was not up to Bryant™s standards. Accordingly, Bryant offered 
renovation work to others includ
ing Dio DeRosario, Marte, and 
Alfredo Cano. 
Nina stated that during the period November 2005, to Janu-
ary 2008, his managers, includi
ng Sosa and Prelvukaj praised 
his work. Prelvukaj told him that he was sorry that he was not 
being offered supplemental repair work but was happy that 
Nina was working there because he knew the work and worked 
fast. Nina stated that after his reinstatement on November 1, 
2005, he was never offered suppl
emental repair work, and his 
asthma was no longer a problem. 
Bryant stated that after the superintendents returned to work 
pursuant to the settlement agreem
ent in April, 2005, Scharfman 
issued an order that they would not do renovations. Scharfman 
wanted the superintendents to do 
their regular superintendents™ 
work first. Bryant stated that he followed that policy, which 
was not for the purpose of depriving superintendents who had 
supported Local 32 from getting lucrative renovation work. 
However, Bryant stated that he was still permitted to offer the 
superintendents the additional, 
smaller repair work. According 
to Bryant, when Nina returned to work in November 2005, he 
offered him occasional repair wo
rk but Nina declined such 
offers saying that he could not do such work due to his back 
and breathing ailments. 
Bryant testified that in about 2005, Felix Rodriguez was of-
fered extra repair and renovatio
n work. Rodriguez asked for a 
certain amount, there was a negotiation, and agreement was 
reached on a price. Also, at times, the price that Rodriguez gave 
was rejected by the Employer who made a counteroffer, and a 
price was agreed to. Bryant denied that in those cases the nego-
tiation ended where Rodriguez named a price and the Employer 
refused and offered the job to so
meone else. Bryant stated that 
the same procedure applied to Nina and de los Santos, noting 
that there would be a negotiation as to the price for the jobs. 
Nina denied being offered any negotiation. 
Nina stated that he spoke to
 Sosa in about September 2007 
about supplemental repair work. So
sa and Bryant said that ﬁit 
was difficult for either to find me a cent from that office.ﬂ On 
another occasion between N
ovember 2005, and January 2008 
when he was fired, Sosa told 
him that ﬁthe company was pre-
paring a case to fire me. The onl
y way they would have that 
case was if I left the building uncleanﬂ because he was not 
permitted to be offered supplemental repair work. Nina quoted 
Sosa as saying that he asked 
Scharfman why Nina was not be-
ing offered supplemental repair
 work, and Scharfman told him 
ﬁdon™t even try him.ﬂ 
Sosa did not offer Nina the opportunity to do large renova-
tions, although he conceded that there was much work available 
in his building. Sosa offered th
e opinion that he did not believe 
that Nina had enough time to do a renovation because he had so 
much regular superintendent™s du
ties to perform.  Sosa stated 
that no Employer agent told hi
m not to offer Nina supplemental 
repair work in his building. 
Sosa conceded that it was the Employer™s practice to first of-
fer supplemental repair work to
 the superintendent in whose 
building the repair was needed. However, he stated that this 
practice did not apply to Medina, Millet, or Nina, who did not 
do any supplemental repair work
 during Sosa™s term of em-
ployment from May 2005, through September 2007. 
Director of Repairs Seemer stated that when he began work 
with the Employer he offered s
upplemental repair work to Nina 
once or twice, who did not accept either offer. Seemer stated 
that he believed that Nina lied to him by telling him that certain 
work had been completed when it had not been done. Seemer 
could not recall specific inst
ances, however, and his infor-
mation came from tenants who said that the work had not been 
completed. He also mentioned the fact that the New York City 
Department of Health levied a large fine for the improper in-
stallation of window guards. That occurred in January 2007. He 
stated that Nina told him that he had completed that work. Ap-
parently, according to Seemer, Nina had done the work but had 
improperly performed the work. He
 did not recall if Nina was 
disciplined for this incident. 
Further, Seemer stated that on occasion in the fall of 2007, 
he tried to call Nina by cell pho
ne and found that he was out of 
the community for one to two hours. He said that Nina was 
ﬁsomewhat harder to reachﬂ than
 other superintendents. Seemer 
conceded that that was the only ti
me he could not get in contact 
with Nina. 
Seemer also stated that tenants complained to him that Nina 
promised to do work in their ap
artments and did not appear at 
the appointed time, or when he 
came he only did a little work 
 BEACH LANE MGMT
. 241
but did not return to finish th
e repair. Seemer received more 
complaints from tenants about Nina than he received about 
other superintendents. Seemer st
ated that when he began work 
for the employer, Nina told him that he had a back ailment and 
could not lift heavy objects. Nina refused to accept a delivery 
of sheetrock and buckets of compound. 
Seemer testified that
 in the fall of 2007, there were a very 
high number of HPD violations in 
Nina™s building, about 400 in 
2006. Seemer did not know the exact number, but th
e violations were the highest of all the build
ings in the area managed by 
Beach Lane. Seemer stated that he spoke with Nina once or 
twice about his not being able to
 gain access to tenant™s apart-
ments for repairs. Seemer stated that he was not told by any 
Employer agent that Nina had been a Union supporter, or that 
he should not be offered an op
portunity to do supplemental 
repair work. On his occasional visits to Nina™s building he not-
ed a clean building but apparently the repairs were not getting 
completed. On December 13, 2007, Seemer sent an e-mail to 
Employer attorney Drogin statin
g that Scharfman wanted him 
to be aware that Nina and Me
dina have ﬁextremely high HPD 
violation counts at their buildings . . . because they are not get-
ting repairs done in the individual apartments and the building 
as a whole (common areas). Scharfman stated that it was very 
important that such violations be kept to a ﬁminimumﬂ because 
if there were too many violations the Employer was subject to 
fines and may be required to enter into an agreement with the 
City for their correction. He stated that a large number of viola-
tions also affects the tax abatements and exemptions the build-
ing was entitled to. He stated that he requires that all the viola-
tions be removed or as many 
as possible be remedied, acknowl-
edging, however that at times it is
 not possible to remove all of 
them because the tenant refuses access to the inspector who 
could certify that the violation has been corrected. 
Scharfman testified that he told Seemer to send the e-mail to 
Drogin regarding Medina and Nina
, but he did not recall telling 
Seemer to bring the HPD viola
tion accounts to his attention 
regarding any other superintende
nts at that time. Nor did he 
recall whether other superinte
ndents had high or low HPD vio-
lation counts. 
Ramirez stated that the Employer keeps a record of viola-
tions for each building. Some have more than others, noting 
that the number of violations each building has a strong relation 
to the area that the building is located in. She conceded that 
ﬁoftentimes, the superintendent ca
n™t help how many violations 
his building receives.ﬂ But of cour
se the issue is not how many 
violations the building accumula
tes but how many are removed. 
It is the superintendent™s respons
ibility to cure those violations 
by making repairs to the area
s deemed to be violations. 
Manager Ramirez stated that in 2007, she visited Nina™s 
building a few times and saw him present in his building at 
those times. When she visited, 
she did not report to Scharfman 
that she had difficulty locating him. She flatly stated that she 
had no problem locating Nina in 
2007. At that time she super-
vised renovations and a window installation project in that 
building. Her pre-trial affidavit stated that she visited Nina™s 
building ﬁmany timesﬂ during 2007. 
Ramirez stated that the Employ
er had problems with Nina™s 
work in 2007, including failing to do certain repairs, the im-
proper installation of window guar
ds and some issues with the 
boiler. 
Scharfman stated that any ch
ange in the amount of supple-
mental repair work given to Ni
na was based on the same crite-
ria related to those who received such work, specifically, the 
ability to do the work. Scharfman stated that Nina was not ca-
pable of performing those jobs
. Scharfman conceded, however, 
that Nina may have been offered such work but ﬁcontinued 
problemsﬂ with his work performance demonstrated that he was 
incapable of doing that work. For example, a bathtub was in-
stalled incorrectly, and the pipes he installed leaked. Scharfman 
could not recall whether, when 
those two instances of improper 
work became known, the Employer stopped giving him sup-
plemental repair work or if it reduced the offers of such work, 
or if the agent gave him work that he believed Nina was capa-
ble of performing. Scharfman stat
ed that the quality of Nina™s 
work was not good; his plumbing 
repairs did not remain fixed 
and the floors he worked on were not leveled properly. 
Scharfman stated that Nina was not competent prior to June 
2003, but he was, neve
rtheless given supplemental repair work 
which was checked. He admitted, however, that Nina could do 
certain jobs well or at least adequately. In explanation, Scharf-
man stated that Nina was give
n certain jobs, but as circum-
stances changed in which tenant
s were paying higher rents and 
demanded greater services, the Employer required a higher 
standard of work. Scharfman broa
dly stated that Nina™s work 
suffered a reduction in quality, while at the same time the Em-
ployer sought to hire more competent workers. 
Scharfman stated that Nina wa
s offered supplemental repair 
work after May 2003, which the 
manager believed he could 
perform competently. Those jobs which the manager did not 
expect him to perform adequate
ly were not offered to him. 
Burrell stated that Nina may have told him that he would not 
accept supplemental repair work because the prices were too 
low. 
An important comparison of Nina™s work records may be 
made based on the Respondent™s records of the work done in 
his building during the years 2002 to 2007. Work was per-
formed in his building by Nina and other individuals.
29 Thus, in 2002, Nina performed 164 supplemental repair jobs 
in his building earning $53,595. In that year, a total of 21 jobs 
were performed at his building 
by other individuals totaling 
$15,415. From January 2003 until his discharge in early November, 
2003, Nina did 53 jobs and earned $16,270. A total of 37 jobs 
were done in that period of ti
me by other people, valued at 
$10,377. Nina and was not reinstated un
til November 1, 2005. He did 
no jobs in November or December. However, in those two 
months, six jobs were perform
ed by others, totaling $5755. 
Nina performed no supplemental repair work in the years 
2006 and 2007, notwithstanding that 173 jobs were done by 
others in 2006, totaling $84,675
, and 157 jobs were done in 
2007, earning $93,235. 
Regarding the supplemental repair work done by Nina in-
cluding jobs done in his building and at other buildings, in 
                                                           
29 GC Exh. 97(b). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 242 
2002, he performed a total of 190 jobs totaling $63,410, and in 
2003, he did 68 jobs amounting to $23,970. Following his rein-
statement in 2005, through 2007, he did no jobs.
30 The Warning Letter 
By letter dated June 13, 2003, 
Scharfman sent a warning let-
ter to Nina which stated, in part, that he has ﬁrecently been 
regularly abandoning the buildi
ng and leaving the premises 
unattended during your normal working hours. In view of your 
duties and obligations as superintendent of the building this 
behavior is entirely unacceptable. Please refrain from such 
activity immediately. To the extent that you continue to disre-
gard your duties, and there is
 growing dissatisfaction among the building™s tenants, this may form the basis for future discipline. 
This will also serve as a reminder 
that the days that the porter is 
not working it is your responsibili
ty to maintain the cleanliness 
of the building, including putting out the garbage for collection. 
This is part of your responsibilit
ies for the 5 days per week that 
you work.ﬂ 
Scharfman stated that when he sent the letter he knew that 
Nina was involved with the Union, but believed that the warn-
ing was necessary because ﬁquality of life issues of cleanliness 
must be attended to.ﬂ He stated that it was important to ﬁmake a 
standﬂ on such issues. 
Before the June 13 letter was sent, Bryant visited Nina™s 
building once per week. Nina never received a disciplinary 
letter before the June 13 letter, nor was he told before then that 
he was ﬁabandoningﬂ his building.
 Nor did Scharfman tell him 
before the letter that his tenant
s were dissatisfied with his work, 
and he was not aware of any tenant complaints in his building 
before June 2003. Scharfman te
stified that manager Bryant 
called Nina intending to visit the building, and Nina did not 
answer his phone. Bryant visite
d Nina™s building and could not 
find him, but saw him return to the building at which time he 
told Bryant that he had been there all the time. Bryant also told 
Scharfman that Nina was not cl
eaning the building, but only 
taking care of the garbage. 
Nina stated that on about June
 16, Bryant asked Nina to 
show him the June 13 letter an
d asked what time he works. 
Bryant told him: ﬁWhat is wrong with you is that you are ap-
plying on behalf of Local 32, but
 Local 187 is in the Employer. 
Local 187 is your union. Nina replie
d that as a retired fire fight-
er, Bryant has benefits, and that
 Nina wanted retirement bene-
fits also, calling Local 187 a ﬁmaf
ia union.ﬂ Bryant agreed, but 
said that Local 32 is ﬁanother ma
fia.ﬂ Bryant asked for the keys 
to his workshop and Nina refuse
d. Bryant told him that Local 
187 was the union in the building when Nina was hired ﬁand 
now you want to change it to another union.ﬂ Nina replied that 
ﬁit™s not the same.ﬂ Bryant said that ﬁan action brings a reac-
tion. Mark Scharfman has a lot of
 power. That is not that easy. 
Because in the end everything is Mafia.ﬂ Nina said that he re-
fused to be a slave. Bryant called the police who directed Nina 
to turn over the keys. Bryant te
stified that Nina kept the Em-
ployer™s equipment in the basement commingled with Nina™s 
personal tools. Bryant wanted Nina
 to keep his equipment in his 
                                                           
30 GC Exh. 96(b). 
apartment, and Bryant removed Beach Lane™s equipment on 
June 13 when he saw him using it for private jobs. 
Bryant stated that on June 16, 2003, he told Nina that he had 
to be in his building eight hours 
per day and that he could not 
have a helper in the building be
cause he did not work for Beach 
Lane and his helper did poor work
. In a pretrial affidavit, Bry-
ant stated that he did not tell Nina that his helpers were not 
doing good work. Bryant also told Nina that effective immedi-
ately he could not employ helper
s. Nina stated that, beginning 
in 2001 he had two helpers who helped him with outside con-
tacting work. Nina stated that the Employer was aware that he 
used helpers. As set forth above, on April 10, 2003, the Em-
ployer™s office advised the tena
nts that during Nina™s vacation, 
his wife would be ﬁdistributing 
work to his workers.ﬂ Bryant 
stated that tenants complained to him that the helpers who they 
did not know were working in the building, admitting that most 
superintendents had helpers. Brya
nt noted that Nina would not 
work in an apartment with the helper. Rather, he sent the helper 
alone to do the work. However, Br
yant admitted that Nina used 
the same helper or helpers and the tenants would become ac-
quainted with them, adding that
 Nina™s helpers were there 
ﬁquite often.ﬂ Nina stated that prior to June 
2003, he did not have to obtain 
permission before he left his 
building to do personal errands 
and did not have to inform his manager. 
Nina stated that on July 7, 200
3, he dismissed his helpers. 
After his discussion with Br
yant, his working conditions 
changed. He was required to cl
ean the building twice per week since the porter had two days off. In addition, Bryant scruti-
nized his work much more ca
refullyŠcriticizing him for a 
cigarette butt on the sidewalk, claiming that he did not clean the 
sidewalk. Nina noted that prior 
to June 2003, Bryant visited his 
building once per week or less frequently. After June 2003, 
Bryant visited four to six times per week, carefully examining 
whether the building was clean, and phoned him ten or more 
times per day in order to harass him, simply asking what he was 

doing. Such close scrutiny was not made prior to June 2003. 
Indeed, Bryant confirmed his closer scrutiny of Nina, testify-
ing that he visited Nina™s bu
ilding more frequently than his 
other 14 buildings in order to determine where Nina was in an 
effort to have the superintendent
s be at their buildings regularly 
so that they could maintain them in a better manner. He stated 
that the Employer did not tell him to go to Nina™s building 
more frequently. He was also 
at Victor Gonzalez™ building 
frequently because many repairs,
 including HPD violations had 
to be resolved. 
Nina stated that in early
 August 2003, Manager Larry 
Wornum replaced Bryant and his working conditions got 
worse. He stated that Wornum 
called him or visited him 20 to 
25 times per day, carefully examin
ing the sidewalk for cigarette 
butts, checking the cleanliness of the yard, and checking each 
floor. Nina said that this routine continued until he was dis-
charged, denying that he ﬁaba
ndonedﬂ the building from June 
to October 2003. Bryant stated that because of all the work 
being done in Nina™s building a
nd because Nina was not avail-
able, Wornum was ﬁalmost dedicated to the building.ﬂ When 
Nina reported that he was going to a physician on a certain 
date, Wornum called the physicia
n who said that Nina did not 
 BEACH LANE MGMT
. 243
keep that appointment. Wornum reported that fact to Bryant 
who told Scharfman. 
Nina stated that from June 2003 until his discharge in No-
vember, he continued his activities
 in behalf of the Union. He 
met with Local 32 and his fellow employees, appeared in the 
Hoy newspaper, met with politicians, and filed a charge against 
the Employer on July 2. On August 27, the Employer filed an 
8(b)(1)(A) charge against the Union, alleging that Local 32 ﬁby 
its officers, agents and repres
entatives, including Manuel Nina 
restrained and coerced employeesﬂ by their actions in soliciting 
membership in Local 32 and discouraging membership in Local 
187. On August 14, 2003, Nina hurt his back while removing a 
radiator. He had a series of visi
ts to a physician and physical 
therapy. However, he was able to work for two weeks thereaf-
ter with pain medication before he went to the hospital. On 
September 3, he visited the ho
spital and was told to avoid 
heavy lifting, but he still renovated apartments. On October 3, a 
doctor™s note stated that he could return to work on light duty 
but could not lift more than 20 pounds. However he stated that 
he could lift more than that we
ight after October 20. Nina stat-
ed that he told manager Wor
num of his visits and gave 
Wornum letters from the physician or physical therapist setting 
forth the specific dates for the 5-day-per-week therapy sessions. 
Nina stated that when he hurt 
his back until he was fired in 
October 2003, he did not tell the 
employer that he was totally 
incapacitated and could not perfor
m his superinte
ndent™s duties. Rather, he stated that he told 
Wornum that he could perform his 
regular superintendent™s duties. 
Nina testified that he met w
ith manager Wornum in Septem-
ber 2003. Wornum demanded that 
Nina not record their con-
versation and then asked why he
 did not call Scharfman before 
filing charges regarding the union. Nina replied that he was 
responsible for having the workers sign cards for the Union, 
and asked what would happen to th
em if he had a personal call 
with Scharfman? Wornum answered that he was correct ﬁbut 

think about yourself.ﬂ The following day, Wornum and Bryant 
visited the building and asked for 
the keys to the buildings, and 
he surrendered the keys. 
The November 2003 Discharge 
Nina was discharged by letter 
of November 7, 2003, and was 
thereafter evicted from his apartment. The letter, signed by 
Scharfman, stated: 
 As you are aware, there have been ongoing problems with 

your work performance, including: your repeated absences 
and unavailability during your 
assigned workdays, your con-
tinued failure to adequately pe
rform your superintendent du-
ties, and your apparent act of dishonesty in lying to the build-
ing manager regarding visits to the doctor. 
 Scharfman testified that the decision to fire Nina was made 
by him with input by Ramirez or manager Larry Wornum. At 
hearing, Scharfman had no recollection of any of the details of 
the reasons set forth in the letter for the discharge, but believed 
that the facts set forth in the letter, which were given to him by 
managers Bryant and Larry Wor
num, were correct. He stated 
that he was ﬁreluctantﬂ to fire
 Nina because of the pending 
charges but could not tolerate 
Nina™s misconduct. For example, 
Scharfman stated that Nina repo
rted that he was going to his 
doctor between 11 a.m. and 1 p.
m. Wornum learned that the 
doctor saw him at 4 p.m. Scharfman stated that the fact that 
Nina was injured at work and was unable to work for 6 to 8 
weeks had nothing to do with the reason for his discharge. 
However, Scharfman added th
at, although the manager knew 
that Nina was seeing doctors and a physical therapist at the 
time, he (Scharfman) did not know that in September or Octo-
ber 2003, when he was discharged. 
Bryant stated that he was aware, prior to Nina™s discharge, 
that he was involved in organi
zing for Local 32, but that there 
were ﬁongoing problemsﬂ with his work performance, includ-
ing his repeated absences from the building. 
Bryant stated that during the porter™s 2 days off per week, 
Nina would not perform his duties, telling him that he was 
physically unable to do such work. Bryant stated that he did not 
require that Nina resolve all of
 the pending HPD violations, but 
some were not being 
addressed. Nina offered excuses such as 
he had no access to the apartments, no materials, and no help-
ers. He asked Bryant for permi
ssion to hire workers but Bryant 
refused because of the poor quality of workers he had in the 
past, and he did not want peopl
e working in the building who 
were not employees of the Empl
oyer. Bryant conceded, howev-
er, that certain people doing renovation work for Beach Lane 
did not work for that company, 
explaining that they were con-
tractors and were accountable 
to the Employer. On the other 
hand, Nina™s workers refused to acknowledge Bryant as the 
boss and refused to speak with him. 
Bryant said that the number of HPD violations in Nina™s 
building was greater in 2003, than it was in 2001 or 2002, but 
conceded that he had no records concerning when the violations 
increased; simply that he was no
t aware of the number of viola-
tions in 2002. 
Nina testified that after he wa
s fired he continued to engage 
in activities in behalf of Local 32, including rallies in front of 

his building, visiting politicians, 
and distributing leaflets. After 
Nina was fired, the Employer 
installed new superintendent 
Pablo Checo in the superintendent™s apartment. 
The Reinstatement 
After Nina™s discharge, a settlement agreement was entered 
into with the Board in April 2005, in which the Employer 
agreed to reinstate Nina and the three other employees. Discus-
sions ensued between the Respondent and the Union™s attorney 
concerning Nina™s reinstatement. 
As part of these discussions, 
the Employer offered Nina reinstatement to a different building 
than the one he had worked at for 10 years and had been fired 
from. The offer was to 41Œ47 St. Nicholas Avenue, a building 
having about 63 units with no porter. Scharfman stated that 
Nina was not offered reinstatement to 53Œ63 Hamilton Terrace 
because he ﬁwas not likedﬂ in that building, and replacement 
superintendent Checo was already there. 
On May 13, Scharfman wrote to all the tenants at 53Œ63 
Hamilton Terrace that Nina declined reinstatement to another 
building and wanted to be returned to his original building. The 
letter stated that ﬁin determining to which building Mr. Nina 
will be reinstated, we are requesting, but not requiring, your 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 244 
views in favor of or against reinstating Mr. Nina to the position 
of superintendent at 53Œ63 Ham
ilton Terrace.ﬂ The letter asked 
the tenants to inform Scharfman as soon as possible since the 
decision as to which building he would be reinstated to would 
be made in 1 week. The letter also noted that the responses 
would not be shared by the Employer directly with Nina. 
Nina refused to be reinstated 
to the building on St. Nicholas 
Avenue because he claimed that 
drugs were sold in the base-
ment, and he heard that it had many leaks and he was told by 
the superintendent there that te
nants refused access to him to 
make repairs. In contrast, hi
s original building was in good 
condition with few leaks and nearly
 all the violations had been 
corrected. Further, his original building had a porter whereas 
the St. Nicholas building did not. 
In addition, his children were 
enrolled in a school near his original building and he believed 
that they would have to transfer to a different school if he re-
sided in the building on St. Nichol
as Avenue. Finally, his origi-
nal apartment was larger, having four bedrooms, whereas the 
offered building was much smal
ler and had only two bedrooms. 
On June 2, the Regional Office
 wrote to Respondent™s attor-
ney Drogin advising that its offer 
of a job at 14Œ47 St. Nicholas 
Avenue was not substantially eq
uivalent to his former position 
at 53Œ63 Hamilton Terrace, and dema
nded that he be reinstated 
to his original building by June 
10. Nina stated that during the 
period from October to early N
ovember 2005, he was offered 
sums of money up to $55,000 by 
Scharfman to quit his job. 
Nina refused the offers. The complaint alleges that the Re-
spondent refused to reinstate 
Nina from November 7, 2003 to 
November 2005, thereby refusing 
to reinstate h
im immediately 
to his former apartment. The Re
spondent asserts that the delay 
was caused by ongoing settlement ne
gotiations that were taking 
place at that time. Nina denied telling the Board agent that he 
should ﬁput a hold on the caseﬂ wh
ile he spoke with Scharfman 
about reinstatement in 2005. 
On September 9, 2005, the Em
ployer offered Nina rein-
statement to 53Œ63 Hamilton Terrace. A meeting was held at 

the Employer™s attorney™s office in October in which the Em-
ployer, Nina and Local 187 spoke about the nature of his rein-
statement. According to Scharfman, Nina wanted a helper in 
addition to the porter. Scharfman refused because the Employer 
did not have workers compensation insurance for a helper who 
was not on the payroll, and that the maintenance of the building 
was Nina™s job. The Employer 
further explained that Nina 
would not be denied supplemental repair work because of his 
activity in behalf of Local 32, but
 the Employer had the right to 
choose who is offered such work. 
Scharfman noted that if Nina 
priced the jobs appropriately, if
 he had the time to do the work, 
and if the violations in his build
ing were remedied, he would be 
offered such work. 
The Employer at first did not agree to restore Nina to the sal-
ary that he had been earning 
when he was discharged, about 
$730, reasoning that he was a 
ﬁreplacement superintendentﬂ 
according to the collective-bargaining agreement which pro-
vides for a lesser salary of a
bout $530. Thereafter, when Nina 
was reinstated he was given his fo
rmer salary. Nina stated that 
at that meeting in late October, Scharfman told him that he 
could not do certain large outside contacting jobs because a 
plumbing company had to do them
. However, Nina stated that 
he did plumbing and electrical jobs before June 2003 for the 
Employer, adding that he was never told, prior to June 2003, 
that the needed a license to perform such work. 
On November 4, 2005, the Employ
er™s attorney wrote to Lo-
cal 187, advising that Nina™s original apartment was ready for 
his immediate occupancy. 
Sosa stated that after Nina™s reinstatement in 2005, he ade-
quately performed his regular s
uperintendent™s work. In fact, 
Sosa further stated that Nina 
ﬁalways did what he was supposed 
to do, or always did all that [Sosa told] him to do.ﬂ Sosa never 
received a complaint that Nina was not doing his job. Despite 
the fact that there were many HPD violations in Nina™s build-
ing, he was getting them done 
ﬁone by one.ﬂ Sosa had no prob-
lem locating Nina who always answered the phone. 
Nina stated that during the time that Bryant and Sosa were 
his managers from November
 2005 to September 2007, they 
did not watch him closely as wa
s done in the period June to 
October 2003, and did not comme
nt about his being absent 
from the building. Nor did they complain that he was not at the 
building when he should have been there, and did not tell him 
that he needed prior permission to go on personal errands dur-
ing the day. Thus, his treatment during this period of time was 
the same as he had enjoyed prior to June 2003. 
The Surveillance of Nina in Late 2007 
Fredrik Sachs, the president of the Sachs Group, a private 
investigation firm, has worked fo
r the Employer for five years. 
He stated that he was hired by
 the Respondent in October 2007 
to surveil Nina, the first superint
endent he was asked to surveil 
by the Employer. He stated that the Employer was trying to 
obtain evidence that Nina was not present at his building during 
work hours. Although he testified 
that he did not know whether 
the Employer sought to fire Nina, his e-mail message to 
Scharfman on December 7 said that ﬁwe have to formulate 
what is a ‚fireable offense™ a pattern of not doing his duties 
which we can nail him on.ﬂ Scharfman stated that he retained 
Sachs for the purpose of engaging in surveillance of Nina be-

cause manager Prelvukaj and othe
r managers told him that 
whenever they visited Nina™s building he was not present when 
he should have been in the building. Nina was not advised that 
he was being watched. 
ﬁHuman surveillanceﬂ began on October 31, 2007, and con-
tinued through November 15. Sachs™ agents sat in a car near the 
entrance to Nina™s building and wa
tched as he left the building, 
videotaping him when necessary
. They watched Nina on seven 
days during his work hours, including one day in which he was 
followed. The surveillance resulted in only two ﬁrelevant ob-
servationsﬂŠthat Nina was ab
sent from his building for one 
hour and 15 minutes during which time he purchased lumber at 
a hardware store, made a few e
rrands and delivered the lumber, 
and on November 13 he was absent for three hours during 
which time he withdrew cash from a bank and gave it to a man 
to which he delivered lumber the previous day. 
Sachs recommended that because of the expense of human 
surveillance and the results achieved, an alternate method be 
used. When human surveillance ceased, the Respondent pro-
vided Nina with a Nextel phon
e with a position-locating fea-
ture. Scharfman stated that Ni
na was the only superintendent 
 BEACH LANE MGMT
. 245
given a Nextel phone which was 
fitted with a GPS device to 
track his movements. Scharfm
an was provided with infor-
mation as to his whereabouts. 
On December 7, Sachs advised Scharfman that GPS phone 
monitoring had been done for four weeks ﬁwith little bad be-
havior on Manuel™s part.ﬂ Sachs te
stified to limitations in cell 
phone monitoring including it showing the subject at a location 
where he was, in fact, not present. One notable example was 
where he was physically observed on Riverside Drive in Man-
hattan, but the Nextel phone monitoring placed him in Fort Lee 
or Edgewater, New Jersey, at the same time. Sachs explained 
this as being a ﬁfalse positive based on the technology.ﬂ Sachs™ 
conclusion was that on three occasions based on video and 
reports from his agents, Nina was away from his buildingŠon 
two occasions he was absent for more than one hour. 
On December 17, Sachs wrote to Scharfman that ﬁManuel 
has been behaving. He goes out on his meal hour every day and 
does stuff, but he is back within the hour or so.ﬂ 
The Boiler Incident in November 2007 
At about 10 p.m. in the evening of November 21, 2008, the 
day before Thanksgiving Day, port
er Willie Hidalgo opened the 
valve on the water inlet to the building™s boiler in order to add 
water to the boiler. He then left the area to pick up some gar-
bage and returned home, forgetti
ng to close the valve. Nina was 
contacted by a tenant about one 
hour later who complained that 
water was coming through his radiator. Nina went to the boiler 
and saw the open valve. He contacted Hidalgo who admitted 
leaving the valve open. 
Nina stated that he worked at removing water from the boiler 
from about 11 p.m. until 5 a.m. the next morning. He called the 
boiler company which said that it
 could not make a service call 
because the Employer was not buying oil from that company. 
He called manager Prelvukaj and union agent Lang for the 
phone numbers of manager Malone
 or Scharfman. Finally, the 
correct boiler company came and fixed the problem. 
Nina stated that Hidalgo takes 
care of the boiler when he is 
on vacation and helps him with the boiler when Nina is present. 
Indeed, Scharfman testified that when Nina is on vacation, 
Hidalgo takes care of the boiler. 
Hidalgo stated that for two to 
three months prior to November 2007, the boiler was defective 
in that it consumed and leaked too much water. As a result, he 
had to fill the boiler with water three to four times each day. It 
was his responsibility on Wednesday, November 21, 2007, to 
monitor the water level in the boiler and to add water if neces-
sary. 
Scharfman testified that Diogene
s Rosario, a superintendent 
in a nearby building called and told him that Nina called him 
and said that the boiler was not 
working. Scharfman then called 
the boiler company which releas
ed water from the boiler and 
reset it. In his pre-trial affidavi
t, Scharfman stated that Nina 
told Rosario that he wanted to 
know who to contact because the 
boiler was broken. Scharfman did not speak to Nina or Hidalgo 
regarding that incident before 
he was fired. Scharfman did not 
instruct his managers to speak with Nina or Hidalgo regarding 
the incident. 
On December 7, 2007, Scharfman sent a written warning to 
Nina for ﬁwhat appear to be 
acts of retaliation against me, 
Beach Lane and the tenants in the buildings where you are the 
superintendent.ﬂ The letter asse
rted that the Thanksgiving Day 
boiler malfunction was caused by Nina; in that this was the 
third time that the boiler was flooded, and accused him of not 
calling anyone for assistance. The letter further stated that the 
water valve was left open and th
at it ﬁappears that you inten-
tionally flooded the boiler. I am le
ft only to conclude that you 
have done this deliberately in 
an attempt to inconvenience me 
and the tenants on the Thanksgiving Day holiday. I am also 
concerned that you have done this because of the ongoing dis-
cussions between Beach Lane and Local 713 concerning your 
request to extend you upcoming vacation by using sick days. 
Manuel, I am simply running out of patience with you. What-
ever our differences may have been, I will not permit you to 
take out your frustrations on the 
tenants. Further incidents such 
as this will be treated as vanda
lism and will result in the termi-
nation of your employment.ﬂ 
Local 187 was merged into Local 713 in January 2007. 
Randy Lang, the Local 713 business agent, testified that on 
Thanksgiving Day, 2007. Nina 
called him at 8:30 a.m. and 
stated that there was no heat in the building and that he tried to 
call the Employer and the boiler company, but received no 
response to his calls. Lang filed 
a grievance over the warning 
letter Nina received. Later, before the grievance meeting, Nina 
told him that porter Hidalgo left the water valve on causing the 
breakdown, but that he did not want to get Hidalgo in trouble. 
The December, 2007 Vacation and the 
January, 2008 Discharge 
In November 2007, Nina told Local 187 official Randy Lang 
that he wanted to take a vacation in mid-December to early 
January 2008 in order to travel to the Dominican Republic to 
visit his sick child. He also told Lang that he wanted to use 
certain unused sick days as va
cation days. Lang advised him to 
contact Employer office manager Lou Malone. Nina then told 
Malone that he wanted to use 
his sick days for a vacation from 
December 19 to January 2. Malone said that he would do ﬁeve-

rything possibleﬂ to enable 
Nina to take the vacation. 
Before November 16, Nina to
ld Lang that he wanted to 
change the dates of his vacation to December 20 to January 3. 
He asked to use 2 or 3ee sick days for his vacation. The Em-
ployer refused, but offered hi
m an opportunity to use one 2008 
vacation day, requesting that if he 
wanted to take that day as an 
unpaid FMLA day, he had to s
ubmit paperwork. Nina refused 
to use the 2008 vacation day, and 
Lang replied that he needed 
an FMLA form in Spanish which Nina would give to the physi-
cian in the Dominican Republic to complete. 
The Employer™s emails stated that it expected Nina to ﬁreturn 
to work on January 3,ﬂ but that January 3 ﬁis also a vacation 
day . . . when he returns on January 4.ﬂ Lang wrote that because 
of the delay in working out the 
details, Nina obtained an airline 
ticket ﬁwhereby he returns on January 3rd. He will be in the 
building sometime that day. His flight is first thing in the morn-
ing of January 3rd.ﬂ The Employ
er wrote back that since his 
workday begins at 8 a.m. and he 
is not expected to be in the 
building until after that time on January 3, the Employer will 
treat that day as a vacation day, and expect him to ﬁbe available 
for work on January 4,ﬂ and significantly, stated that ﬁif he is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 246 
not going to be able to resume work on January 4 then he 
should contact [Scharfman] or 
[Ramirez] as soon as he be-
comes aware that he is not going to be available for work on 
January 4.ﬂ 
Nina left on December 19 and returned on January 3. Porter 
Hidalgo stated that he saw Nina several times on December 19. 
In fact, the Respondent™s survei
llance conducted by Sachs iden-
tified Nina as being at home on 11:25 on December 19. Hidal-
go also saw Nina in the morning of December 20, the day that 
he left for vacation. 
Ramirez stated that she was asked to report the facts con-
cerning Nina™s whereabouts prior to
 his discharge, but that she 
was not ﬁdirectly involvedﬂ in th
e decision to fire him. She was 
asked whether Nina had returned from vacation and said that he 
had not come back on the day that he was expected to return. 
She called him during the day that he was supposed to return 
because he was needed to look at a repair in an apartment. That 
repair was important because the court had ordered it, and ac-
cess had been directed by the court. Ramirez was aware that on 
the day he was to return, porter Hidalgo substituted for him 
since she had arranged for such coverage. 
Scharfman conceded that, prior to this time, he was aware 
that Nina would occasionally not return from vacations at the 
specified time he was supposed to
 return. Scharfman spoke to 
Nina about such misconduct a
nd Nina ﬁhad no answer.ﬂ 
Scharfman did not recall that Nina received a written warning 
at those times. In March 2006, Ni
na™s request to take an ﬁemer-
gency tripﬂ was approved. 
Scharfman in the past has deni
ed employees™ requests to use 
sick days as a substitute for 
vacation days. He conceded, how-
ever, that sick days may have been used for that purpose in the 
past, but that was an im
proper use of sick days. 
Local 713 agent Lang stated that the collective-bargaining 
agreement contains no provision 
for ﬁpersonal days.ﬂ The Em-
ployer denied his use of si
ck days for vacation time. 
Scharfman stated that when 
Nina is on vacation Hidalgo 
takes care of the boiler, makes re
pairs in the building, and Ra-
fael Rodriguez was responsib
le for garbage removal. 
By letter dated January 4, 2008, 
Nina was discharged, in ma-
terial part 
as follows: 
 This decision is based on a number of factors but the 
ﬁlast strawﬂ concerns your ear
ly departure for vacation and 
your failure to return fro
m vacation on time and without 
notifying anyone that you would not be returning to work 
as scheduled.  
As you are well aware from the dialog between the of-
fice and Randy Lang . . . you were scheduled to be out of 

work from . . . December 20, 2007 through . . . January 2, 
2008, and were required to be back to work yesterday 
morning, . . . January 3, 2008. 
In fact, you left the building at noon on . . . December 
19, 2007Šone half day early . . . you abandoned your job 
in the middle of the day when you were supposed to be 
working. More importantly, despite being made aware of the 
need to have you back to work yesterday morning, and 
your commitment to doing so, you did not appear for work 
until today and you failed to notify anyone from the office 
to explain your delay. This is
 especially troubling since the 
porter at your building was scheduled to be off yesterday 
(as you know) and without you there I had to scramble to 
get coverage for the buildings. I point out that this is not 
the first time that you have failed to return to work on time 
following a vacation but it is the last. You have previously 
been warned that your failure to report back to work from 
vacation would result in further discipline. 
I am also aware that you have been ﬁstealing timeﬂ by 
leaving the building during business hours in order to 
monitor a construction project that you are apparently 
overseeing. In doing so, you have absented yourself from 
the buildings for periods longer than your meal time and 
are attending to these personal matters on company time. 
 Scharfman testified that he deci
ded to fire Nina a few days 
after he returned from vacation because his performance 
ﬁthreatened the well-beingﬂ of the tenants. The decision to fire 
Nina, according to Scharfman, 
was due to a ﬁculmination of 
everything combinedﬂŠevents including the boiler incident, he 
left early for vacation and return
ed one day later than expected; 
he was not present in the building ﬁall the timeﬂ and took unau-
thorized absences from the building which he became aware of 
through the surveillance by the Sachs Group. He denied that 
Nina™s activities in behalf of the Union played any role in the 
decision to fire him. 
Nina testified that at the grievance meeting following his 
discharge, Scharfman asked hi
m why he let Hidalgo ﬁtouchﬂ 
the boiler. Nina replied that Scharfman told him that Hidalgo 
was his assistant and that when 
he (Nina) was on vacation Hi-
dalgo could maintain the boiler.
 Scharfman replied that Nina 
created the boiler problem because he (Scharfman) ﬁgave him a 
problemﬂ regarding his vacation. Nina answered that he lives in 
the building and would not delibe
rately damage the boiler. At 
the meeting, Scharfman also accused him of ﬁstealing time, 
asking where he was on December 
3 at 1:30 p.m. Nina replied 
that he did not know. In fact, Nina was pursuing obtaining free 
cable television hookup that th
e Employer promised. Nina 
quoted the Employer™s attorney as saying: ﬁIn the past he has 
created problems for the Empl
oyer, Scharfman. He™s not wel-
come in this company any longer.ﬂ Scharfman conceded ex-
plaining the reasons for the discharge to Nina at the grievance 
meeting. The grievance was denied and Local 713 filed for arbitration. 
Thereafter, Nina decided to ab
andon his grievance. Lang stated 
that Nina™s withdrawal of hi
s grievance was not based on his 
belief that he could 
not win reinstatement. 
Nina testified that Prelvukaj did not say anything to him 
about his allegedly not being at
 the building when he was sup-
posed to be there. He was never accused of stealing time. In 
fact, Nina stated that in November and December 2007, he told 
manager Prelvukaj when he would be away from the building 
for more than his meal hour. 
Nina stated that it was possibl
e that he did ﬁprivate jobsﬂ 
while employed by the Employer, which he defined as work he 
did in buildings not managed by the Respondent. However, he 
only did such work outside of 
his regular work time, and he 
 BEACH LANE MGMT
. 247
further stated that he did not leave his building to do such work 
as he had his own employees w
ho did those jobs. However, he 
conceded that Bryant and Ramirez caught him using a Beach 
Lane sander on a private job in June 2003, but his use of that 
equipment was not stated as a r
eason for his discharge, and in 
any event he testified that his workers used the equipment to 
perform those jobs while he did not leave his building. 
Local 713 agent Lang stated that
 he understood that Nina 
was a leader among several superintendents in support of Local 
32. Lang was aware that Nina
 was unhappy with Local 187™s 
representation of the workers. Lang conceded that the Employ-
er was aware of Nina™s support of 
Local 32, and, as a result, he 
believed it was ﬁmore lenientﬂ with Nina, by permitting him, at 
times, to take personal days or 
sick days as va
cation days. Lang 
noted that it was the Employer™s 
right to deny Nina™s request to 
take sick days as vacation days 
when he was not sick, but Lang 
did not agree with the Employer™s denial, adding that such re-
fusal could have been grieved. La
ng stated that he was able to 
resolve any issue concerning Nina since he had unlimited ac-
cess to Scharfman and the Employer™s attorney. 
Analysis and Discussion 
It is apparent that when the Respondent became aware that 
Local 32 was attempting to orga
nize its employees, it engaged 
in a persistent, sustained effort to thwart and destroy that at-
tempt, first by the use of enticements and then by threats, warn-
ings, the imposition of difficult 
working conditions, withdraw-ing supplemental repair work, a
nd discharge. As set forth be-
low, the Respondent™s defenses to its conduct do not provide a 
valid explanation thereto. 
De los Santos, Medina, Millet 
and Nina were active from the 
beginning of the Union™s organizing drive in January 2003. 
They met with Local 32 and then 
energetically spoke with other 
superintendents in order to gain their support for the Union. 
They met with the Union agents and organized meetings, in-
cluding one on March 3 with their co-workers and Union repre-
sentatives. Their activities in behalf of the Union became 

known to the Respondent. De los Santos credibly testified that 
on March 9, he told Scharfman th
at he was interested in Local 
32, and Scharfman responded by
 offering him and the other 
superintendents a raise retroactive to 2002. The Respondent 
argues that the raises were au
thorized by various Local 187 
contracts in effect at the time. Even if the raises were so author-
ized, no explanation, other than they were inadvertently not 
given when due, was offered at h
earing. Clearly, the fact that 
the raises were not given when they were due, but were award-
ed only when Local 32 began to organize, supports the General 
Counsel™s theory that the employ
ees were given benefits in an 
attempt to dissuade them from continuing their support for the 
Union. Further, at the same tim
e, in early March, Scharfman 
told de los Santos he could re
nt rooms in his basement and 
could hire a porter. 
Similarly, Nina™s credited testimony that at about the same 
time, Scharfman told him that he knew that a meeting was held 
in his apartment and offered him 
ﬁanythingﬂ if ﬁthatﬂ did not 
happen again, and also offered to
 resolve any grievance of his, 
support a finding that Scharfman opposed the Union drive. 
About 2 months later, in early 
May, when it became apparent 
that the workers remained loyal to Local 32, the Respondent 
changed its tactic. Scharfman 
asked the men why they were 
ﬁdoing things behindﬂ his back. I credit the employees™ testi-
mony that at the May 7 meeting, Scharfman told them that he 
would ﬁfixﬂ their problems but the ﬁtraitorsﬂ among them 
would suffer the ﬁconsequences.ﬂ Significantly, Bryant identi-
fied the ﬁheadsﬂ of the Union as those present at the meeting. 
Clearly, those ﬁheadsﬂ were the 
four named alle
ged discrimi-
nates. Animus toward the Union and toward the four named super-
intendents above has been ampl
y shown in Scharfman™s state-
ments to de los Santos that he knew that he was trying to organ-
ize in behalf of the Union, and that those who did so were ﬁtrai-
torsﬂ who would ﬁwait for the consequences,ﬂ including his 
sale of ﬁall these buildings.ﬂ Furthe
r, his remark to Nina that he 
was doing things behind his back and that he had $1 million to 
destroy the Union movement strongly support a finding of ani-
mus. Further, following the appearance of the men™s picture in 
the Hoy newspaper, manager Bryant
 was credibly quoted as 
saying that Scharfman had water up to his neck and that every 
action would be met with a reac
tion by him, including his tak-
ing a ﬁstrong decisionﬂ if the men did not stop their organizing 
activity. 
In addition, the Respondent™s 
offers of money to the em-
ployees to quit, solicitations of the tenants to petition to have 
Millet discharged, the way in which it relentlessly surveilled 
Nina even after the security agency said that it was unable to 
obtain damaging evidence, and its later attempt to deprive Nina 
of his rightful reinstatement to his building at the proper salary, 
all strongly support a finding that the Respondent™s actions in 
this case were motivated by intense union animus. 
The activities, which occurred after the men were reinstated 
in 2005, also show that the Respondent sought to unlawfully 
undo the effects of their reinstatements by again unlawfully 
discharging them, again for reasons violative of the Act. I ac-

cordingly find that the General Counsel has established that the 
actions taken against de los Sa
ntos, Medina, Millet and Nina 
were motivated by their activities in behalf of the Union. 
Wright Line, 251 NLRB 1083 (1980). 
I.  THE ALLEGED ONEROUS CONDITIONS OF WORK
 The complaint alleges that at various times in 2003 and 
2004, the Respondent unlawfully imposed more onerous work-
ing conditions on employees de los Santos, Millet, and Nina, by 
taking away supplemental repair work,
 increasing work loads, 
changing schedules, requiring them
 to obtain permission before 
leaving their work places, failing to pay them for repair work, 
and more closely scrutinizing their work. 
The complaint further alleges that from various dates in 
2005, the Respondent refused to
 assign supplemental repair 
work to de los Santos, Medina, Millet, and Nina. 
A.  Failure to Offer Supplemental Repair Work 
It was the Respondent™s consis
tent policy to offer supple-
mental repair work to the superintendents in the buildings in 
which they resided because the superintendent was familiar 
with the building, the tenants and the work to be done. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 248 
Nevertheless, the Respondent™s records, combined with the 
testimony of its witnesses and 
witnesses for the General Coun-
sel, as set forth above, establis
h that the four superintendents 
were not offered supplemental repair work because of their 
activities in behalf of the Union. 
It is certainly true, as the Re-
spondent contends, that during some of the periods of time 
included below, the superintendents were unavailable for offers 
of supplemental repair work due to vacations and illness. How-
ever, the statistics prove that notwithstanding such sporadic 
unavailability, the Respondent fail
ed to offer them jobs which 
were available. 
Thus, as to de los Santos, 
Medina, and Nina, the Respond-
ent™s records, set forth in detail above, show that in 2002 and 
until their union activities became known to the Respondent in 
mid March 2003, they performed extensive amounts of sup-
plemental repair work in their buildings and in other buildings 
compared to other individuals who did such work. However, 
upon becoming aware of their uni
on activities, the Respondent 
offered them much less work and they performed much less 
work than previously. 
Millet™s work record must be addressed separately. It is true 
that he did more supplemental repair work than others in 2003 
and 2004. However the jobs pe
rformed by him in 2002 were 
proportionately much greater, compared to work done by oth-
ers, than the work done by him in 2003 and 2004. Thus, a fair 
finding may be made that, altho
ugh he did more work in his 
building in 2003 and 2004 than others, the amount of such 
work in those latter years was 
less proportionately than he did 
in 2002 before the Union™s advent. 
The complaint further alleges that the failure to offer sup-
plemental repair work to de los Santos, Medina, Millet, and 
Nina following their reinstatements in 2005, because of their 
continued support for the Union and in violation of the terms of 
the settlement agreement. The 
record evidence supports these 
allegations, establishing that the 
four men did virtually no work 
following their reinstatements in 2005. 
The explicit terms of the Agreement provides, in material 
part, that the Respondent ﬁwill not deprive employees of sup-
plemental repair work. . . .ﬂ because of their union activities. 
The above records confirming 
the amount of supplemental 
repair work performed following the employees™ reinstatements 
in April 2005 establishes that th
ey performed virtually no work. 
The Respondent argues, that they were offered such work and 
declined it. However, the evidence establishes that the Re-
spondent™s supervisors advised th
e employees that they would 
no longer be given such work 
notwithstanding that it was the 
Employer™s policy to first offer 
such work to the superinten-
dents for various reasons. Thus, manager Bryant quoted 
Scharfman as directing him not to offer renovation work to the 
superintendents after their reinstatement. Burrell stated that 
employees who were active in 
the Local 32 campaign were not 
given supplemental repair work. Sosa stated that he did not 
offer renovation work to the supe
rintendents after their rein-
statement. 
That policy, combined with the fact that no material com-
plaints concerning their work were made prior to the Union™s 
organizing campaign, provided the Respondent with no legiti-
mate reason, which will be discu
ssed below, to refuse to offer 
them such work. 
It is clear that the employee
s asked for supplemental repair 
work. De los Santos and Millet even filed charges alleging that 
they were not being offered supp
lemental repair work. Indeed, 
when de los Santos asked about more supplemental repair 
work, Manager Sosa asked how 
much money he, Medina and 
Millet wanted to quit their jobs. Thus, the Respondent™s reply 
to the requests for more work was an offer that they quit in 
exchange for money. 
The Respondent offered numerous 
defenses to the decline in 
supplemental repair work performed by and offered to the four 
superintendents. It first suggests that as the areas in which the 
buildings were located became 
more desirable,
 tenants were 
paying higher rent and therefor
e were more demanding regard-
ing the quality of the supplemental repair work and the cleanli-
ness and repair of the buildings
 in which they resided. The 
testimony presented was simply 
the opinions of the witnesses, 
without supporting evidence that 
new tenants in those buildings 
were unhappy with the quality of the work performed, or that 
the work done by these superinte
ndents with long work records 
were the subject of complaints prior to the Union™s advent. 
The Respondent also offered as
 a reason for the decline in 
work that inasmuch as the build
ings where supplemental repair 
work was being done were purchas
ed years before, substantial 
renovations to vacant apartments were done at that time and 
therefore the amount of such work was less thereafter. Howev-
er, the records show that other 
people did more work in those 
buildings than the employees at issue did. Thus, work was be-
ing performed. The question is wh
y were the four superinten-
dents not being given that work
, and why were they not receiv-
ing the work to the same extent that they had before. The fact 
that the four superintendents 
were not doing that work and 
others were undermines this defense. 
Further, Scharfman announced at
 the May 7 meeting that on-
ly licensed contractors would 
perform supplemental repair 
work. However, he continued to
 use unlicensed superintendents 
including Marte, to perform the wo
rk. In addition, Bryant stated 
that the ﬁlicensed contractors 
onlyﬂ policy lasted only two to 
three months because the Employer only had two licensed con-
tractors who could not handle th
e workload. Thus, this policy 
was in effect only briefly but it is important to note that it was 
stated as a reason to deny the superintendents extra work. 
Scharfman™s testimony that be
ginning in 2000, a City regula-
tion requiring that plans be filed 
for certain repair work caused 
him to hire people to work to City standards implies that the 
four superintendents were not qu
alified to perform such work. 
However, the record consistently
 shows that they performed the 
same type of work prior to 
and after 2000. If his testimony 
implies that only licensed contra
ctors were permitted to do such 
work, the Respondent nevertheless employed non-licensed 
people, including the four superintendents, to do such work. 
In further defense, the Respondent argues that the superin-
tendents were not competent to
 perform the types of supple-
mental repair work that they had done for years, apparently 
without complaint, and did not 
have their buildings in proper 
repair, or were the subject of 
large numbers of HPD violations. 
I am aware that the Respondent™s
 witnesses testified that its 
 BEACH LANE MGMT
. 249
criteria for deciding who should 
be offered supplemental repair 
work had not changed before or after the employees™ interest in 
the Union. However, these alleged criteria apparently were not 
taken into consideration since 
Medina and Nina, the superin-
tendents allegedly with the high
est number of violations, con-
tinued to receive large amounts of such work before the Un-
ion™s arrival. In addition, th
e above records support a finding 
that the Respondent assigned 
large amounts of work to the 
allegedly incompetent superintende
nts before their interest in 
the Union became known to it. Further, although the Respond-
ent maintained records of the HPD violations, no such actual 
records were offered in evidence, only round-number estimates 
by the Respondent™s supervisors as to how many violations 
each of the superintendent™s buildings amassed. 
The Respondent further contends
 that supplemental repair 
work was not offered to de lo
s Santos, Medina, and Nina be-
cause they refused such work because they were not offered 
what they considered a proper payment for such jobs. First, it is 
unlikely that they would have refused work since they had ac-
cepted large amounts of work before the Union™s advent. Se-
cond, such work constituted a large amount of their income. In 
some cases, they earned more m
oney from those jobs than from 
their regular superintendent™s salary. Indeed, when they per-
formed such work in the past they received less money than 
they asked for, but they nevertheless continued to accept work. 
They testified that they continuously asked for more work, and 
filed charges alleging that they had not been offered such work, 
and, as noted above, one of their main complaints at the Em-
ployer™s May 7 meeting was the 
Respondent™s failure to give 
them more supplemental repair work. 
It is true that Medina stated in
 his affidavit that in November 
2005, he refused such work because he was not being paid 
enough money for the jobs. Howeve
r, this seems to be for a 
limited period of time, and there was no reason that the Re-
spondent could not have contin
ued to offer him such work. 
There was testimony from the Res
pondent™s witnesses that they 
did not offer the superintende
nts supplemental repair work 
because the prices they requested were too high. Nevertheless, 
superintendent Marte stated that his prices were rejected, but he 
continued to be offered additional work. 
It is important to recall de los Santos™ testimony that in mid-
May 2003, Scharfman told him th
at a job he was doing would 
be his last because he now had to
 ﬁsufferﬂ with his superinten-
dent™s salary because the Respon
dent would thereafter be using 
licensed contractors. This is a clear indication that the Employ-
er sought to punish the superinte
ndents for their interest in the 
Union and to cause them to leave their employment. As set 
forth above, the instances of th
e superintendents being offered 
money to quit their employment, coupled with the failure to 
offer them supplementa
l repair work, had its intended effect. 
De los Santos stated that he 
accepted a payment of money and 
resigned because he could not afford to keep his employment 
without receiving additional in
come from supplemental repair 
work. 
As set forth above, Manager Br
yant testified broadly that 
Scharfman told him in 2005 that 
no superintendent was to per-
form renovation work, apparently seeking to explain the lack of 
offers of work to the four s
uperintendents. However, superin-
tendents other than the four did receive offers of renovation 
work at that time. When Bryant explained that only those su-
perintendents whose buildings 
were ﬁimmaculateﬂ and had few 
violations received such work, no supporting evidence was 
provided to prove this claim. Indeed, managers Ramirez, Bry-
ant, and Sosa stated that, for example, Medina™s building was 
well maintained, Sosa stating that it was ﬁvery clean, safe. I 
have no complaint.ﬂ 
While Bryant testified that superintendents who were willing 
to travel to do renovations were offered such work, he conced-
ed that Nina was willing to travel. Nevertheless, as set forth 
above, the amount of work offered to Nina was much less fol-
lowing the Union™s advent than
 before. Further, Scharfman 
emphasized that in permitting the 
superintendents to travel to 
do renovations, such jobs were usually not too distant from 
their buildings so they could return in an emergency. 
I accordingly find and conclude 
that the Respondent failed to 
offer supplemental repair work to
 the four superintendents in 
retaliation for their activities in behalf of the Union. As such, 
the Respondent violated the term
s of the settlement agreement 
which provides that it ﬁwill not deprive employees of supple-
mental repair work . . .ﬂ be
cause of their union activities. 
Therefore, the Regional Director™s
 revocation of the settlement 
agreement and the reissuance of the complaint on which the 
Agreement was based, were proper. 
B.  Other Alleged Inst
ances of Imposing More 
Onerous Conditions of Work The complaint alleges that 
the Respondent imposed more 
onerous conditions of work on de
 los Santos, Millet and Nina 
by increasing their work loads, changing schedules, requiring 
them to obtain permission before leaving their work places, 
failing to pay them for repair wo
rk, and more closely scrutiniz-
ing their work. 
I credit the testimony of de los Santos and Millet that after 
the May meeting, they were told by their managers that they 
had to obtain permission and had to call the office prior to leav-
ing their buildings, even for a short time. Before that time, nei-
ther superintendent was require
d to have permission before 
leaving the building. 
In clear support of the allegation that employees had to be 
present in their buildings eight hours per day is manager 
Canales™ testimony that manager de Chalus told him of this 
requirement, adding that it was because they had to take care of 
their buildings and ﬁbecause of the union also.ﬂ Thus, an un-
lawful motive has been clearly established. 
I credit the testimony of Manager Bryant, as set forth above, 
that after the May 7, 2003 meeting, Scharfman told him that 
employees were required to be in their buildings 8 hours per 
day. Bryant™s testimony that th
is was not a change, but rather 
simply an ﬁenforcementﬂ of company policy, and that he could 
not give them as much ﬁlatitudeﬂ 
as in the past lends support to 
the General Counsel™s case that this requirement was not in 
effect prior to that time, or, if it was, it was not being enforced. 
Thus, it is apparent that the Re
spondent became 
aware, certain-
ly by May 7, that the superinten
dents were organizing in behalf 
of the Union and that it sought to minimize their opportunities 
to leave their buildings for the purpose of meeting with their 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 250 
co-workers. In this regard, I 
credit Nina™s testimony that 
Scharfman told him in mid-June
 2003, that he could not leave 
his building and that Bryant would monitor his presence there, 
and de los Santos™ testimony that 
Bryant told him that he had to 
be in his building 8 hours per day, unlike the prior practice. 
Further undermining the Respondent™s theory is that superin-
tendents routinely were assigned renovation and other supple-
mental repair work in other buil
dings and, of necessity, had to 
leave their buildings. Such absences were undoubtedly author-
ized by the Respondent because it
 knew that its superintendents 
were performing work in buildings other than where they 
worked and thus could not have remained in their buildings 
eight hours per day. 
I cannot credit the Respondent™s reason for this new policy. 
Scharfman™s testimony that afte
r May 7 the managers had diffi-
culty locating the four superint
endents during regular business 
hours is not worthy of belief. 
The superintendents had Nextel 
phones, beepers, radios and cell
 phones with which they could 
be called. There is no showing that the Respondent had such 
difficulty locating the superinten
dents prior to May 7, necessi-
tating this change in procedure. 
I credit the testimony of de los Santos and Medina that they 
were subject to greater scrutiny following the May 2003 meet-
ing in that their managers made
 much more frequent visits to 
their buildings than before. Indeed Nina™s credited testimony 
confirms this. He stated that Scharfman promised that he and 
Manager Bryant would be in his buildings ﬁcontinuously.ﬂ 
Clearly, the Respondent is entitl
ed to monitor its employees™ 
presence in the building and also to examine their work. How-
ever, the evidence establishes that the monitoring and scrutiny 
of the superintendents™ work gr
eatly increased in intensity fol-
lowing the Respondent™s becoming aware of its employees™ 
interest in the Union. Further, manager Burrell credibly testi-
fied that Scharfman ordered Mana
ger Bryant to keep a detailed 
log book as to Nina in an effort to amass evidence to discharge 
him. I cannot credit Bryant™s denial that he maintained the log-

book. He testified that he was,
 indeed, asked twice by Scharf-
man to keep such a book, but he inexplicably failed to do so. If 
anything is clear in this record, it is that Scharfman demanded 
the utmost loyalty of his manage
rs and they dutifully carried 
out his orders. Thus, it is unlikely 
that Bryant failed to keep the 
logbook. I find Burrell™s testimony to be, in all respects, credible. He 
was a trusted manager having been employed for about three 
years. As such, he was intimat
ely familiar with the Respond-
ent™s reaction to the Union campa
ign. His testimony concerning 
arriving at the Union meeting 
on March 3 particularly rings 
true. It is unlikely that he and Bryant would have simply met by 
chance at that time as Bryant stated. Rather, it is more likely, as 
Burrell testified, that the Respondent was aware of the meeting 
and sent Bryant and Burrell to learn what they could concern-
ing it. As set forth above, Burrel
l was instructed by Scharfman 
to tell him what was going on concerning the Union and the 
employees™ involvement in it. Similarly, de los Santos stated 
that Scharfman questioned hi
m about who was involved. 
I also credit Nina™s testimony that he was told by Scharfman 
in mid-June 2003 that during the porter™s 2 days off he had to 
perform his duties. I also credit Millet™s testimony to the same 
effect. The Respondent argues that this change, even if it oc-
curred, did not represent any discrimination because the super-
intendent would have been working anyway during those two 
days. I disagree. It represents a 
change in the superintendent™s 
conditions of employment. It wa
s an onerous change since it 
was apparent that the Respondent 
expected that the superinten-
dent would perform his duties in
 a timely manner. If he was 
unable to work at his regular duties but was instead doing the 
porter™s work, his own work woul
d necessarily be delayed. I 
also credit the employees™ evidence that at the May 7 meeting 
they were told that they would no longer be paid for buffing the 
buildings™ hallways, for which they had previously been paid. 
As set forth above, the Res
pondent has uniformly permitted 
superintendents to employ porters at their own expense to help 
with the superintendent™s duties 
or to assist with supplemental 
repair work. Although there was cer
tain testimony that the Re-
spondent objected to the use of these porters because of insur-
ance considerations, there was no 
prohibition of the use of such 
porters until the summer of 2003, after the Union began organ-
izing, as seen in Scharfman™s 
direction to Carvajal. Bryant™s 
order in June 2003 to Nina that
 he could not have a helper 
clearly showed that this was a 
change in the superintendents™ 
working conditions. The issue concerning the alleged failure to pay for repair 
work is more complicated. The 
uniform testimony of the super-
intendents is that this prac
tice began long before the Union 
began its organizing drive. As se
t forth above, one of the rea-
sons for organizing was because of their complaint that the 
Respondent was not paying them for jobs they performed or 
was paying less than they asked. Given the long-standing na-
ture of the Respondent™s practice 
in this regard, clearly preced-
ing the Union™s organizing effort, it cannot be said that the 
General Counsel has made a prim
e facie showing that the Re-
spondent™s failure to pay the supe
rintendents for their work or 
has paid less than they asked was motivated by their activities 
in behalf of the Union. I accordingly recommend that the alle-

gation that the Respondent failed
 to pay employees for repair 
work be dismissed. II.  THE ALLEGED UNLAWFUL ASSISTANCE TO LOCAL 
187 The complaint alleges that (a
) from March to August 2003, 
the Respondent rendered assist
ance to Factory and Building 
Employees Union Local 187 (Local 187) by paying dues to that 
union on behalf of employees in the absence of deductions for 
such dues from employees™ paychecks (b) from August 2003, 
to May 2004, by deducting money from employees™ wages and 
remitting it to Local 187 notwithstanding the absence of em-
ployee authorizations for the deductions and remittances and 
(c) from June to August 2003, 
by employing Respondent™s 
supervisors and agents to solicit employees to sign cards for 
Local 187. 
As set forth above, the evidence establishes that dues in be-
half of Local 187 were not deducted from the pay of Medina 
and Millet in January through July 2003, but dues had been 
paid by the Employer for them du
ring that period of time. Such 
conduct violates Section 8(a)(2) and (1) of the Act. 
Mar-Jam Supply Co., 337 NLRB 337, 353 (2001); 
Regal Recycling, Inc.
, 329 NLRB 355, 376 (1999). The Respondent had no cards and 
 BEACH LANE MGMT
. 251
presented no cards at hearing 
signed by those two men which 
authorized the deduction of dues for Local 187. Beginning in 
August, 2003, dues were deducte
d from the wages of Medina 
and Millet notwithstanding that they had not signed cards for 
Local 187. Such conduct violated Section 8(a)(2) and (1) of the 
Act. 
Planned Building Services
, 347 NLRB 670, 706 (2006). 
As set forth above, supervisor Burrell credibly testified that 
in the summer of 2003, he acco
mpanied employee Marte to 
about 5 to 10 buildings where Marte asked the superintendents 
to sign cards for Local 187. On one occasion, Local 187 presi-
dent D™Onofrio was present and announced that Scharfman sent 
him to have the workers sign cards. Burrell™s testimony rings 
true as he quoted the workers as
 asking how the Employer felt 
about them signing. I cannot cred
it Scharfman™s denial that he 
asked anyone to have the workers sign cards for Local 187. It is 
clear that Scharfman strongly 
supported Local 187, told the 
workers at the May 2003 meeti
ng that Local 187 was their un-
ion, and discouraged them from signing with Local 32. It is 
therefore likely that he strongly supported Burrell™s accompa-
niment of Marte when 
the cards were signed. 
In addition, Burrell credibly testified that he asked employ-
ees Cavido, Jimenez, and Rivera
 to sign cards for that union, 
and told Cavido that he should sign with Local 187 rather than 
Local 32 or his immigration status could be affected. 
Similarly, supervisor Canales cr
edibly testified that his supe-
rior de Chalus gave him cards 
for Local 187 to distribute, and 
he asked about 10 superintende
nts to sign. The Respondent 
challenges the credibility of Ca
nales on the grounds that he had 
a ﬁstrained relationshipﬂ with de 
Chalus, and sought to help the 
employees join Local 32B. Even 
if true, these factors do not 
negate his admitted 
conduct in asking employees to sign cards 
for Local 187. Such conduct violat
ed Section 8(a)(2) and (1) of 
the Act. 
Planned Building Services
, 347 NLRB 670, 704 
(2006). III.  THE OCTOBER 
2004 DISCHARGES OF DE LOS SANTOS
, MEDINA, AND MILLET
 The complaint alleges that the Respondent unlawfully dis-
charged de los Santos, Medina, 
and Millet on October 29, 2004. 
As set forth above, Local 187 president D™Onofrio met with 
the three men in mid-2004 in an effort to have them sign cards 
for Local 187, and to ask them to withdraw their pending 
charges against that union. At 
about the same time, in April 
2004, the three workers sent a letter revoking their dues deduc-
tion authorizations for Local 
187. The Respondent received 
notice that the three men revoked their dues authorizations and 
discharged the men. 
The Respondent argues that it was justified in discharging 
the three since it acted only in response to a valid request by 
Local 187. As set forth above
, the three employees revoked 
their authorization for payment of their union dues by check-
off. In October, the Union requested their discharge inasmuch 
as union dues or equivalent agency 
fees have not been paid and, 
according to the ﬁcurrent collective bargaining relationship,ﬂ 
such payment is ﬁrequired as 
a condition of employment.ﬂ The 
Employer then discharged the men,
 advising them that if Local 
187 was in error, they should contact the Employer. 
I reject the Respondent™s ar
guments. First, there was no 
proof that either Medina or Millet ever signed an authorization 
card for Local 187. As set forth above, I have found that the 
Respondent rendered unlawful assistance to that union by pay-
ing dues to it on behalf of the two men until August 2003, when 
it began to unlawfully deduct du
es from their pay without au-
thorization to do so. In addition,
 the Respondent admits that the 
contract covering Medina™s build
ing expired five months before 
Local 187™s request that he be discharged. The contract had not 
been renewed, and, the Respond
ent admits that ﬁthere was no 
showing of support for Local 187 at that building.ﬂ
31 It is well 
settled that ﬁthe obligation to pay dues under a union-security 
provision accrues from the date of the execution of the collec-
tive-bargaining agreement . . . a union-security clause does not 
survive the expiration of a contract and cannot be enforced after 
the contract has expired.ﬂ 
Flying Dutchman Park, Inc.,
 329 
NLRB 414, 422 (1999). Regarding 
de los Santos, Scharfman 
was well aware of his refusal to support Local 187 and instead, 
his unwavering support of Local 
32. Further, the Respondent 
has not been faithful to the union 
security clause in the contract 
for de los Santos™ building where 
it has, in other cases, paid 
dues in behalf of employees and unlawfully deducted dues 
without authorization. 
ﬁAn employer violates the Act when it discharges an em-
ployee at the request of the union when it has ‚reasonable 
grounds for believing™ that the request was unlawful.ﬂ 
Palmer 
House Hilton, 353 NLRB 851, 852 (2009). If it is aware of 
certain circumstances that make the request unlawful, it is ﬁre-
quired to investigate the circumstancesﬂ of the termination 
request. Planned Building Services
, 318 NLRB 1049, 1067 
(1995). Accordingly, the Respondent had reasonable grounds to be-
lieve that the request was unlawful since it had no dues-
deduction authorization cards from 
Medina or Millet and that it 
knew that the contract in Medina
™s building had expired. There-
fore, it was not even necessary for the Respondent to investi-

gate the circumstances of the termination request since it was 
already well aware of the factsŠthat no basis existed for the 
union™s unlawful request that they be fired. As to de los Santos, 
the Respondent was also informed by him that he did not sup-
port Local 187 in his one-person 
building. Accordingly, that 
union did not enjoy majority support. 
I accordingly find and conclude that the Respondent™s dis-
charge of de los Santos, Medina and Millet in October 2004, 
and the Respondent™s refusal to reinstate them until April 2005 
upon the execution of the settleme
nt agreement violated Sec-
tion 8(a)(3) and (1) of the Act. 
IV.  THE UNLAWFUL THREATS TO EMPLOYEES AND THE
 OFFERS OF MONEY TO THEM TO RESIGN
 The complaint alleges that in June 2005, the Respondent 
threatened employees with discharge and directed them to re-
sign because they engaged in activities on behalf of Local 32, 
and offered them money to resign because they engaged in 
activities on beha
lf of Local 32. 
                                                           
31 Respondent™s position statement, p. 3, GC Exh. 49. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 252 
I have credited the testimony 
of de los Santos, Medina and 
Millet who stated that after their reinstatement pursuant to the 
settlement agreement Sosa asked them how much money they 
wanted to resign. I cannot credit Sosa™s testimony that Millet 
raised the question by saying that 
if he would be paid he would 
resign. Millet specifically stated 
that in June or July 2005, Sosa 
asked him how much money he wa
nted to resign. Millet said 
that he would accept $50,000. So
sa said that the Employer 
would give him $25,000 and Millet refused. 
De los Santos testified that Sosa
 told him that he looked sick 
and should move out, and asked how
 much money he wanted to 
vacate the premises, adding that
 he should meet with Medina 
and Millet, decide on an amount, and he would inform Scharf-
man. In about May 2005, they met 
and de los Santos said that 
the three men would quit their jobs for a total of $200,000. Sosa 
refused, adding that he thought they would ask for $10,000 
each. Medina confirmed this testimony. Sosa said that he would 
advise Scharfman of their convers
ation. The offer of money to 
quit their employment is consiste
nt with Nina™s credited testi-
mony that Scharfman offered him ﬁanything he wantedﬂ to 
cease his activities in behalf of the Union and supports the tes-
timony of de los Santos, Medina and Millet. 
Medina™s later testimony that shortly after that meeting, Sosa 
told him that Scharfman would pay Millet $200,000 to quit is 
somewhat odd, since the men had previously asked for a total 
of $200,000 for all three to resign. Accordingly, there is some 
confusion as to this latter testimony. Nevertheless, I find that, 
apart from this latter statement, 
the testimony of de los Santos 
and Millet consistently set fo
rth the Respondent™s desire to 
induce the employees to quit by o
ffering them money to leave.  
I find that the offers of mone
y to the superintendents were 
made because of their activities in
 behalf of the Union. In mak-
ing these offers, the Respondent vi
olated Section 8(a)(1) of the 
Act, 
Tilden Arms Management Co
., 276 NLRB 1111, 1118Œ
1119 (1985). In addition, Sosa™s 
remarks constitute a not too 
subtle direction that employee
s resign their employment and 
also a threat that the workers would be fired. I find that the 
threats were directed at de los Sa
ntos because of his activities in 
behalf of the Union. 
V.  THE SOLICITATION OF 
COMPLAINTS ABOUT MILLET
 AND HIS DISCHARGE
 The complaint alleges that 
in December 2005, the Respond-
ent solicited complaints from tenants about Millet™s perfor-
mance, and in February 2006, disc
harged him, and in February 
2007, brought eviction proc
eedings against him. 
Following his reinstatement in April 2005, Millet told the 
Respondent that he believed th
at he would receive a certain 
amount of supplemental repair wo
rk pursuant to the terms of 
the settlement agreement. Of course, the Agreement only re-
quires that the Respondent not de
prive the superintendents of 
supplemental repair work. By letter of April 13, 2005, Scharf-
man threatened ﬁfurther disciplinary actionﬂ if Millet attempted 
to ﬁdirect or limitﬂ the Respondent™s right to offer such work to 
others. The letter overreacted to Millet™s proper statement to the 
Respondent, which, in fact, turned out to be justified in that 
Millet was not receiving the proper amount of supplemental 
repair work. 
As set forth above, when tenant association president Leo-
nardo Ruiz complained to manager Larry Wornum in June 
2005, about the state of repairs in the building, Wornum said 
that the problem was with Millet and asked that the tenants help 
by signing a petition to 
oust Millet. It should be noted that Sosa 
later told Ruiz the same thingŠt
hat the state of repairs in the 
building would improve if Millet was terminated. A petition 
was circulated which actuall
y overwhelmingly supported Mil-
let, and, in fact, Ruiz told Scharfman that the problem was not 
with Millet despite every manger™s ﬁagendaﬂ to terminate him. 
Rather, according to Ruiz, th
e problem was the Respondent™s 
emphasis on renovating empty apar
tments and its failure to 
repair the occupied units. 
Clearly, the tenants did not beli
eve that Millet™s performance 
had anything to do with their complaints concerning the condi-
tion of the building or the state of repairs to their apartments. 
Rather, they blamed the Respondent™s policy of renovating 
apartments as the cause of the lack of repair to their units. 
The Respondent™s attempt to obt
ain tenant support to termi-
nate Millet occurred after his 
reinstatement in April 2005, and 
was clearly done in order to justify his discharge by improperly 
placing the blame for the lack of repair of apartments on Millet. 
I accordingly find and conclude that the Respondent unlaw-
fully solicited unjustified compla
ints against Millet for the pur-
pose of terminating him in violation of the Act. 
Mar Del Plata Condominium, 282 NLRB 1012, 1025 (1987). 
Thereafter, in the summer of 2005, Millet filed a UD peti-
tion, and the General Counsel 
filed a petition for summary 
judgment which contained Millet
™s affidavit dated June, 2005, 
alleging, inter alia, that he had not been offered supplemental 
repair work in violation of the settlement agreement. Millet 
credibly testified that in June
 2005, tenants association presi-
dent Ruiz asked manager Sosa 
why Millet was not receiving 
the materials for repair
s, Sosa™s reply that his job was to ﬁget 
rid ofﬂ Millet was not denied by Sosa. Further, as noted above, 
in the following month, Sosa as
ked Millet how much money he 
wanted to quit, and offered Millet $25,000. In addition, I have 
found, above, that the Respondent
 unlawfully refused to offer 
Millet supplemental repair work to the same extent that it had 
before he became involved with the Union. 
The real reason for Millet™s di
scharge was exposed in Sosa™s 
statement to him when he hande
d him his discharge letter on 
February 17, 2006, stating that
 ﬁEugenio [de los Santos] and 
Medina were next.ﬂ Clearly, this is a reference to the fact that 
the three most active employees in behalf of the Union cam-
paign were placed in the same category by the Respondent and 
were targeted with discharge, 
with Millet being the first. 
As set forth above, the discharge 
letter states that Millet re-
fused to do his superintendent™s
 work. His manager, Sosa, was 
asked whether, in February 200
6, Millet ﬁwas refusing to do 
certain work around the building that you felt were super du-
tiesﬂ and he answered ﬁNo. I don™t think so.ﬂ Indeed, Millet 
stated that between April 2005 
when he was reinstated and 
February 2006, he never refused 
to perform his superintendent 
duties, and in fact he did his work during that time, during 
which he was never warned by any Employer agent that he was 
not working properly. Thus, acco
rding to Scharfman, he based 
the letter on what Sosa told him, but if Sosa truthfully told him 
 BEACH LANE MGMT
. 253
what he said at trial, that he did not believe that Millet refused 
to perform his superintendent™s
 duties, there was no basis for 
that statement in the discharge letter. 
The termination letter also states that Millet was unavailable. 
In this respect, Ramirez stated that she believed that the Em-
ployer™s office had Millet™s 
phone number, noting that the su-
perintendents had Nextel phones 
and two-way pagers. Further, 
Millet credibly testified that he told Sosa that his phone was not 
working. I accordingly find and conclude that the General Counsel has 
made a prima facie case that Millet was discharged on February 
17, 2006, because of his activities on behalf of the Union. 
Wright Line, above. 
For the reasons set forth above, I find that the Respondent 
has not met its burden of proving 
that it would have discharged 
Millet even in the absence of his union activities. 
Wright Line, 
above. I accordingly find that th
e Respondent has violated Sec-
tion 8(a)(3) and (1) by its discha
rge of Millet on February 17, 
2006. VI.  THE DISCHARGES OF MEDINA AND NINA AND
 THEIR EVICTIONS A.  Medina 
As set forth above, following 
Medina™s reinstatement in 
April 2005 pursuant to the settlement agreement, he was not 
offered supplemental repair work
. Medina was discharged on 
January 7, 2008, by letter which st
ated that he was fired ﬁsolely 
because of his unauthorized use of Employer™s propertyﬂ and 
his unsatisfactory work performance as noted in the letter, 
which referred only to his unavailability in the building on 
January 3. 
First, as to his allegedly unauthorized use of his apartment, 
referring to the alleged use of
 the common areas of the base-
ment as his ﬁprivate lounge,ﬂ th
e evidence is 
clear that he 
properly occupied that area of the basement as part of his 
apartment, and the Respondent knew that the area in dispute 
was part of Medina™s apartmen
t, inasmuch as the Respondent 
had approved his installation of a parquet floor in that area 
when he moved in more than seven years before. In addition, 
the Respondent™s managers visite
d his apartment and must have known the area occupied by him. Indeed, manager Prelvukaj 
conceded that initially he believed that the area at issue was 
Medina™s living space. Medina was never warned by the Re-
spondent that he occupied the 
disputed area of the apartment 
without authorization as allege
d in the discharge letter. He 
credibly denied storing materials 
in the boiler room as alleged, 
and no photographs were taken of any improperly stored items 
there. 
As to the accusation that he was unavailable on January 3, 
even manager Prelvukaj, who vi
sited that day, did not under-
stand that reference in the letter since he found Medina in the 
building when he visited that day to photograph the basement 
area. 
Of course, the eviction procee
dings against Medina which 
were commenced upon his discha
rge was the product of the 
unlawful discharge, and constitut
e a further violation of the 
Act. Supporting a finding of unlawful discharge are the facts 
that I have already found that Me
dina has been the subject of 
unlawful actions taken against him, including that he was of-
fered money to quit his job. 
I accordingly find and conclude that the General Counsel has 
proven that Medina™s discharge 
was motivated by his continued 
and active support of the Union. The Respondent has not met 
its burden of proving that it would have discharged Medina 
even in the absence of his Union activities. 
Wright Line,
 above.  I reject the Employer™s assertion that Medina committed 
post-discharge misconduct which bars
 his reinstatement. It is 
clear that Medina purchased whatever materials he used for the 
restaurant renovation. Extensiv
e documentation of the timely 
purchases of the materials used was received in evidence. Fur-
ther, the Respondent™s policy of storing only such materials as 
needed for a specific job makes 
it highly unlikely that the great 
amount of material used by Me
dina was stored in the Respond-
ent™s building and thus avai
lable for Medina to steal. 
B.  Nina 
The complaint alleges that th
e Respondent unlawfully issued 
two disciplinary warnings to Nina in 2003,
32 discharged him on 
November 7, 2003, and brought eviction proceedings against 
him, and refused to reinstat
e him from November 7, 2003 to 
November, 2005. 
As set forth above, Nina was an active supporter of the Un-
ion and that the Respondent was 
aware of his activities in its 
behalf. Scharfman apparently rec
ognized that Nina was a leader 
in the Union drive as he warned him on March 10, 2003, that he 
did not want union meetings to be
 held, and that he had a large 
amount of money to ﬁdestroyﬂ 
the union movement. Scharfman 
also sought to persuade him to drop the campaign by offering 
improvement in his conditions of
 work including a wage raise 
and medical benefits, and provi
ding for retroactive raise pay-
ments. As set forth above, on June 13,
 2003, Nina received a warn-
ing letter which stated that he had been regularly abandoning 
his building and leaving the prem
ises unattended. The fact that 
this was the first warning letter of any kind in Nina™s 10 years 
of employment, and in view of 
Nina™s credited testimony that 
prior to the receipt of the letter he had not been warned of his 
alleged absence from the building, the motivation for the letter 
is suspect. 
The warning letter came on the heels of Bryant™s advice to 
Burrell that Scharfman wanted Bryant to monitor Nina™s work 
carefully in order to justify his ﬁeventualﬂ discharge, and Bry-
ant™s further remarks to Burrell that Scharfman was ﬁvery up-
setﬂ with Nina as the ﬁmain 
forceﬂ behind the Local 32 ﬁupris-
ing.ﬂ I therefore find that the General Counsel has established a 
prima facie case that 
Nina™s active involvement with the Union 
was the motivating cause of the letter. When shown the letter, 
Bryant™s explanation to Nina destroys the Respondent™s 
Wright Line defense. As set forth above, Bryant told Nina that what 
was wrong with him was that he was ﬁapplying on behalf of 
Local 32. . .ﬂ and that ﬁa
n action brings a reaction.ﬂ 
                                                           
32 Only one warning, issued on June 13, 2003, was the subject of this 
hearing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 254 
Nina™s activities in behalf of
 the Union continued unabated. 
He met with Local 32, appeared in the 
Hoy newspaper, met 
with politicians, and filed a ch
arge against the Respondent on 
July 2. On August 27, the Respondent filed a charge against the 
Union alleging Nina as an agent 
or representati
ve. In Septem-
ber, when Nina told manager Wo
rnum that he was responsible 
for having the workers sign cards for the Union, Wornum told 
him to ﬁthink about yourself.ﬂ 
Nina was discharged in early
 November 2003, allegedly for 
repeated absences, his unavailability, his failure to perform his 
duties and lying to the manager re
garding doctor visits. As set 
forth above, Nina™s strong leadership role in the union cam-
paign, the unfair labor practices
 found above in the requirement 
that he remain in his buildi
ng eight hours per day and other 
new, onerous working conditions, combined with the animus 
expressed in Nina™s 
involvement in the Union effort all support 
a finding that the discharge was motivated by those activities. 
Nina gave unrebutted testimon
y that he told Wornum, who 
did not testify, of his medical 
appointments. Bryant testified 
that he had problems with Nina™s ﬁavailabilityﬂ since Bryant 
began working for the Employer in August 2001. However, no 
measures were taken, other than
 the unlawful letter two years 
later, to warn Nina of this alleged malfeasance. Accordingly, I 
find that the Respondent has not 
proven that it would have is-
sued the letter in the absence of
 Nina™s persistent, strong Union 
activities. As to the alleged lie to his manager concerning the 
physician™s appointment, it does appear that Nina misstated his 
July 28, 2003 visit, having been out of the country on that date. 
Nevertheless, Bryant stated that
 he gave Nina the ﬁbenefit of 
the doubtﬂ concerning his lack of avai
lability. It is 
likely that he 
would have done so in this one instance also but for his Union 
leadership role. Accordingly, I find that the Respondent has not 
proven that it would have discharged Nina in the absence of his 
union activities. 
The complaint alleges that the failure to reinstate Nina from 
the time of discharge on November 7, 2003, to November 2005 

violated the Act. As set forth above, following the Respond-
ent™s execution of the settlement agreement in April 2005 in 
which it agreed to ﬁwhere applicable, allow employees to return 
to any previously vacated Employer-provided apartmentﬂ the 
Respondent undertook a campaign to, 
first, offer him a job at a 
different building than the one he had been discharged from 
and in which he worked for 10 years, and then solicited tenants 
to state their views as to whethe
r Nina should be reinstated to 
his original building. Nina gave valid reasons for refusing the 
offer to the other building. Finally, it sought to reinstate him at 
a much lower, ﬁreplacement employeeﬂ pay rate than the rate 
he received when he was fired, notwithstanding the Agree-
ment™s language that he be rein
stated ﬁwith full seniority rights 
and privileges.ﬂ 
Thereafter, certain ﬁsettlement discussionsﬂ ensued between 
the Respondent and the Union in which the Respondent sought 
to pay him a ﬁbuy outﬂ to waiv
e reinstatement. The discussions 
broke off, and on September 9,
 2005, the Respondent formally 
offered to reinstate Nina and as
ked him to contact Local 187 to 
arrange for his reinstatement. Nina thereafter traveled out of the 
country for 1 week in early Se
ptember, and 1 week in mid-
October, and finally began work at his original building with 
the proper pay in early November 2005. 
The evidence therefore clearly establishes that the Respond-
ent unlawfully refused to reinstate Nina from the time of his 
unlawful discharge in November 2003, to the time of the set-
tlement agreement in April 2005, 
and unlawfully failed to rein-
state him from April 2005 until he was actually properly rein-
stated in November 2005. 
The Respondent argues that the Agreement did not require 
the Respondent to reinstate Nina to the same building he 
worked in at the time of his discharge, relying on the language 
that it agreed to reinstate him to his ﬁformer position, or sub-
stantially equivalent 
position. . . .ﬂ The Respondent thus argues 
that it properly offered him a 
substantially e
quivalent position 
in a different building. It contends that it ﬁperceived that Nina 
was not liked by many tenants at
 his prior building, and it was 
thought that a new building would afford Nina a ‚fresh start.™ﬂ33 Further, a replacement superint
endent had been living in the 
original building for two years and had been doing a good job. 
The Respondent further argues th
at the delay in reinstating 
Nina was due to ﬁgood faith ne
gotiationsﬂ concerning his rein-
statement. 
I cannot agree with the Respondent
. It was aware, as early as 
May 19, 2005, that Nina rejected 
the offer of reinstatement to a 
different building, and the reasons therefor.
34 Nina established 
that the offer was not to a s
ubstantially equivalent position 
because he believed that the offered building was a drug 
hangout, its distance from his children™s school might necessi-
tate a change of school for them
, and the sizes of the building 
and the superintendent™s apartm
ent were different. Upon Nina™s 
rejection of the offer, the Res
pondent was obligated to reinstate 
him immediately to his origin
al building. The Respondent™s 
solicitation of tenants™ opinions as
 to Nina™s reinstatement illus-
trates the Respondent™s
 reluctance to reinstate him to his origi-
nal building. Further, the offer 
of a ﬁreplacementﬂ superinten-
dent™s much lower salary, late
r corrected, supports a finding 
that the Respondent failed to 
offer him proper reinstatement. 
I accordingly find and conclude
 that the Respondent™s failure 
to reinstate Nina upon the execution of the Agreement and its 
delay in reinstating hi
m violated the Act. 
Nina was again discharged by 
letter of January 4, 2008, in 
which a ﬁnumber of factorsﬂ were 
said to have led to the deci-
sion to fire him. Such factors 
included his allegedly early de-
parture for vacation and his failu
re to return on time without 
notifying anyone. The letter also mentioned his alleged ﬁsteal-
ing timeﬂ by leaving the building during business hours to mon-
itor a construction project he wa
s supervising. To the extent 
that the Respondent relied on the Thanksgiving boiler incident 
in discharging him, the evidence shows that it was porter Hi-
dalgo™s error in causing the boiler to overfill, and not Nina™s 
lack of attention. There is no evidence that Nina deliberately 
caused the boiler flood problem as 
asserted in the Respondent™s 
letter of December 7. Nor was there any evidence that the Re-
spondent sought to find out who caused the overfill. 
                                                           
33 R. Br., p. 83. 
34 R. Exh. 114. 
 BEACH LANE MGMT
. 255
As set forth above, the discharg
e letter asserted that Nina 
was scheduled to leave the building for vacation on December 
20, but instead left on December 19, and was required to return 
to work on January 3. Indeed, the Respondent™s surveillance 
reported him as being home in the evening of December 19. 
The Employer was advised that 
Nina intended to leave on De-
cember 20 and the Employer™s 
emails further acknowledged 
that Nina was expected to be at work on January 4. Indeed, 
Nina™s flight was on January 3 and he was in the building on 
January 3 and ready to work a full day on January 4. 
In fact, the Respondent concedes that ﬁthe transcript and rel-
evant documents reveals that th
ere was confusion as to the 
precise date that Nina was to le
ave, return, and would be return-
ing to work.ﬂ35 If that was the case, why did the Respondent not 
investigate this ﬁconfusionﬂ but 
instead rush to discharge him 
on January 4, his first day of work after his return from vaca-
tion? The answer may be found in the Respondent™s entire 
course of conduct, fully set fort
h above, which was to rid itself 
of an active, energetic supporter 
of Local 32B, despite his long, 
unblemished ten year record of
 service to the Employer. 
Accordingly, there is no basis fo
r the Employer™s assertion in 
the discharge letter that Nina 
was away from work without the 
Employer™s authorization or kno
wledge. Further, no evidence 
was presented that Nina stole 
time by monitoring a construction 
project. There was vague testimony that on one day he threw a 
garbage bag over a fence to someone where construction was 
being conducted. Nina credibly te
stified that the bag contained 
some toys that were no longer of use to his children. 
Supporting a finding of unlawful discharge are the facts that 
I have already found that Nina has been the subject of unlawful 
actions taken against him, and 
the fact that the Respondent™s 
lack of good faith toward Nina is evident in seeking to prevent 
his reinstatement following the settlement agreement to his 
original building and its attempt, later corrected, to pay him at 
the salary for a replacement employee, rather than his proper, 
original salary. 
I accordingly find and conclude that the Respondent has not 
met its burden of proving that it 
would have discharged Nina 
even in the absence of his Union activities. 
Wright Line,
 above. VII.  THE ALLEGED VIOLATIONS OF SECTION
 8(A)(4)
 OF THE ACT
 It is alleged that all of the discriminatory actions taken 
against the four employees following the settlement agreement 
of April, 2005 were, in addition to constituting violations of 
Section 8(a)(3), also violative of Section 8(a)(4) of the Act. 
The same 
Wright Line
 standards apply to 
alleged violations of Section 8(a)(4) as to alleged 
violations of Section 8(a)(3). 
Newcor Bay City Div.
, 351 NLRB 1034, 1034 fn. 4 (2007). 
Thus, the General Counsel has th
e initial burden of proving that 
the employees™ activity in utilizing its processes was a motivat-
ing factor in actions taken ag
ainst the employee. Although Sec-
tion 8(a)(4) limits the proscriptio
n to employees who have filed 
charges or given testimony under
 the Act, the Supreme Court 
has construed this language broadl
y in order to protect employ-
                                                           
35 R. Br., p. 113. 
ee access to the Board. 
NLRB v. Scrivener
, 405 U.S. 117 
(1972). It is unquestionably true that 
de los Santos, Medina, Millet, 
and Nina had extensive involveme
nt with the Board following 
the execution of the settlement agreement. They filed additional 
charges, gave supplemental affi
davits, expressed their opinion 
to the Respondent as to their 
understanding of the terms of the 
settlement agreement and disa
greed with the Respondent™s 
interpretation of the agreement. Further, in Nina™s case, his 
reinstatement pursuant to the Agreement was the subject of 
negotiation and ultimately charges concerning the Respond-
ent™s failure to reinstate him to his original building. The Gen-
eral Counsel™s petition for 
summary judgment alleging the 
Respondent™s failure to abide by
 the terms of the settlement 
agreement contained the affidavits of Millet and Nina which 
ultimately led to the revocation of the settlement agreement. In 
light of the above, the Responde
nt possessed knowledge of the 
employees™ activities outlined above. 
It is the General Counsel™s bur
den to establish ﬁthe Respond-
ent™s animus against that activityﬂ and that such animus was a 
ﬁmotivating factorﬂ in such discriminatory actions taken against 
them. 
Newcor, above. The General Counsel argues that the 
Respondent must have had animus
 toward the employees due to 
their involvement with the Board™s processes because the ac-
tions against them took place over a period of five years, from 
2003 to 2008. However, that is not enough to show that the 
actions against the four superintendents were motivated by such 
involvement. The mere fact that 
charges were filed and affida-
vits were given over the course of the long history of this case 
is insufficient to prove that the Respondent™s discriminatory 
conduct was motivated by the employees™ use of the Board™s 
processes. Thus, there is no evidence that any statements were 
made by the Respondent that 
specific discriminatory conduct 
was attributable to their filing ch
arges, giving affidavits or tes-
timony or becoming involved in the Board™s proceedings. See 
W.E. Carlson Corp
., 346 NLRB 431, 434 (2006). 
I accordingly find and conclude that no violations of Section 
8(a)(4) of the Act have been proven. 
CONCLUSIONS OF 
LAW 1.  In about March or April 
2003, until November 7, 2003, 
by imposing more onerous work
ing conditions on Manuel Nina 
by refusing to offer him supplemental repair work, increasing 
his work load, changing his sche
dule, requiring him to obtain 
permission before leaving his 
work place, and more closely 
scrutinizing his work, the Responde
nt violated Section 8(a)( 1) 
and (3) of the Act. 
2.  In about March or April 2003, until October 29, 2004, by 
imposing more onerous working 
conditions on Eugenio de los 
Santos by refusing to offer hi
m supplemental repair work, in-
creasing his work load, changing
 his schedule, requiring him to 
obtain permission before leavi
ng his work place, and more 
closely scrutinizing his work, th
e Respondent violated Section 
8(a)(3) and (1) of the Act. 
3.  In about March or April 2003, until October 29, 2004, by 
imposing more onerous working conditions on Bolivar Millet 
by refusing to offer him supplemental repair work, increasing 
his work load, changing his sche
dule, requiring him to obtain 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 256 
permission before leaving his 
work place, and more closely 
scrutinizing his work, the Respo
ndent violated Section 8(a)(3) 
and (1) of the Act. 
4.  By on about June 13, 2003, issuing a disciplinary warning 
to Manuel Nina, the Respondent 
violated Section 8(a)(3) and 
(1) of the Act. 
5.  By discharging Manuel Ni
na on November 7, 2003, and 
Eugenio de los Santos, Domingo 
Medina, and Bolivar Millet on 
October 29, 2004, the Respondent 
violated Section 8(a)(3) and 
(1) of the Act. 
6.  By failing to reinstate Ma
nuel Nina from November 7, 
2003, to November 2005, the Re
spondent violated Section 
8(a)(3) and (1) of the Act. 
7.  By failing to reinstate Eugenio de los Santos, Domingo 
Medina, and Bolivar Mi
llet from October 29, 2004, to April 27, 
2005, the Respondent violated S
ection 8(a)(3) and (1) of the 
Act. 8.  By rendering assistance to Factory and Building Employ-
ees Union Local 187 from about 
March 1, 2003, to about Au-
gust 18, 2003, by paying dues to Local 187 on behalf of em-
ployees in the absence of any deductions for such dues from 
employees™ paychecks, the Respondent violated Section 8(a)(2) 
and (2) of the Act. 
9.  By rendering assistance 
to Local 187 by deducting money 
from employees™ wages and remitting same to Local 187 not-
withstanding the absence of empl
oyee authorizations for the 
deductions and remittances, the Respondent violated Section 
8(a)(2) and (2) of the Act. 
10.  By rendering assistance to Local 187 by employing the 
Respondent™s supervisors and ag
ents to solicit employees to 
sign authorization cards for Loca
l 187, the Respondent violated 
Section 8(a)(1) and (1) of the Act. 
11.  By offering its employee
s money to resign their em-
ployment with the Respondent 
and by threatening employees 
with discharge and directing them to resign because they en-
gaged in activities in behalf of
 Local 32BJ, Service Employees 
International Union, the Respon
dent violated Section 8(a)(3) 
and (1) of the Act. 
12.  By refusing to offer supplem
ental repair work to the fol-
lowing employees in about the 
following dates, the Respondent 
violated Section 8(a)(1) and (3) 
of the Act: Eugenio de los San-
tosŒApril 2005, through May 2006; Bolivar MilletŒApril 2005, 
through February 17, 2006; Domingo MedinaŒApril 2005, 
through January 7, 2008; Manuel NinaŒNovember 2005, 
through January 4, 2008. 
13.  By soliciting complaints
 in about December 2005, from 
building tenants about Bolivar Millet™s work performance, the 
Respondent violated Section 8(
a)(3) and (1) of the Act. 
14.  By discharging Bolivar Millet on about February 17, 
2006, the Respondent violated S
ection 8(a)(3) and (1) of the 
Act. 15.  By discharging Manuel Ni
na on about January 4, 2008, 
and commencing eviction proceed
ings against him, the Re-
spondent violated Section 8(a)(3) and (1) of the Act. 
16.  By discharging Domingo 
Medina on about January 7, 
2008 and commencing eviction pr
oceedings against him, the 
Respondent violated Section 8(
a)(3) and (1) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimi
natorily discharged employ-
ees, it must offer them reinstatement and make them whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as comput-
ed in 
New Horizons
, 283 NLRB 1173 (1987). 
The reinstatement order applie
s only to employees Domingo 
Medina, Bolivar Millet, and Manuel Nina inasmuch as Eugenio 
de los Santos has resigned hi
s employment. However, the 
backpay remedy applies to all 
four named employees. Backpay 
shall apply to all of the losses 
suffered by those employees as a 
result of the unfair labor practices, including, but not limited to, 
losses from the failures to reinstate them, losses from the failure 
to offer them supplemental repa
ir work, and losses from evic-
tion proceedings brought against them. 
Because it is not known when or how often the employees 
visit the Hartsdale office of the Respondent, I shall recommend 
that the Notice be posted, in addi
tion, at each of the four build-
ings at issue here, and that the Notice be posted in English and 
Spanish.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
36 ORDER The Respondent, Beach Lane 
Management, FSM Manage-
ment, Inc., and Carpe Diem Ma
nagement, LLC, Hartsdale, 
New York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Discharging and failing to reinstate employees and bring-
ing eviction proceedings against employees because of their 
activities in behalf of Local 32BJ, Service Employees Interna-

tional Union or any other union. 
(b) Imposing more onerous wo
rking conditions on employ-
ees by refusing to offer them
 supplemental repair work, in-
creasing their work load, changing their schedules, requiring 
them to obtain permission before 
leaving their work places, and 
more closely scrutinizing their work because of their activities 
in behalf of Local 32BJ, Service Employees International Un-
ion or any other union. 
(c) Issuing disciplinary warnings to employees because of 
their activities in behalf of 
Local 32BJ, Service Employees 
International Union or any other union. 
(d) Rendering assistance to Factory and Building Employees 
Union Local 187 or any other union by paying dues to Local 
187 on behalf of employees in th
e absence of valid deductions 
for such dues from employees™ paychecks. 
                                                           
36 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in 
Sec. 102.48 of the Rules, be adopt-
ed by the Board and all objections to
 them shall be deemed waived for 
all purposes. 
 BEACH LANE MGMT
. 257
(e) Rendering assistance to Local 187 or any other union by 
deducting money from employees™ wages and remitting same 
to Local 187 notwithstanding the absence of employee authori-
zations for the deductions and remittances. 
(f) Rendering assistance to Local 187 by employing the Re-
spondent™s supervisors and agents 
to solicit employees to sign 
authorization cards for Local 187. 
(g) Rendering assistance to Local 187 or any other union by 
discharging employees at the request of Local 187 because of 
nonpayment of dues except pursuant to a lawfully applied un-
ion-security clause.  
(h) Offering its employees mo
ney to resign their employ-
ment with the Respondent because 
of their activities in behalf 
of Local 32BJ, Service Employees International Union or any 
other union. 
(i) Threatening employees with 
discharge and directing that they resign because they engaged in activities in behalf of Lo-
cal 32BJ, Service Employees Inte
rnational Union or any other 
union. (j) Soliciting complaints from building tenants about em-
ployees™ work performance because of their activities in behalf 
of Local 32BJ, Service Employees International Union or any 
other union. 
(k) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of the Board™s Order, offer 
Domingo Medina, Bolivar Millet, and Manuel Nina full rein-
statement to their former jobs or
, if those jobs no longer exist, 
to substantially equivalent posi
tions, without prejudice to their 
seniority or any other rights or privileges previously enjoyed. 
(b) Upon the reinstatement of 
the employees set forth above, 
offer them supplemental repair
 work without discrimination 
because of their activities in behalf of Local 32BJ, Service Em-

ployees International Union. 
(c) Make Eugenio de los Santos, Domingo Medina, Bolivar 
Millet, and Manuel Nina whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
them, in the manner set forth in the remedy section of the deci-
sion. (d) Withdraw, with prejudice, any eviction proceedings 
pending against Domingo Medina, Bolivar Millet, and Manuel 
Nina. (e) Within 14 days from the date of the Board™s Order, re-
move from its files any reference 
to the unlawful discharges of 
Eugenio de los Santos, Doming
o Medina, Bolivar Millet, and 
Manuel Nina, and remove from its
 files any reference to the 
unlawful disciplinary warning issued to Manuel Nina, and with-
in 3 days thereafter notify the em
ployees in writing that this has 
been done and that the discharges and the disciplinary warning 
will not be used against them in any way. 
(f) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment rec-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(g) Within 14 days after service by the Region, post at its fa-
cility in Hartsdale, New York
, and at 53-63 Hamilton Terrace, 
New York, NY; 709 West 176 Street, New York, New York; 
614 West 152 Street, New York, New York; and at 1265 
Olmstead Avenue, Bronx, New York, copies in English and 
Spanish of the attached notice marked ﬁAppendix.ﬂ
37 Copies of 
the notice, on forms provided by the Regional Director for Re-
gion 2, after being signed by th
e Respondent™s authorized rep-
resentative, shall be posted by
 the Respondent and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted. Rea-
sonable steps shall be taken by 
the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these pro-
ceedings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since March 3, 2003. 
(h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 

Federal labor law and has ordered us to post and obey this no-
tice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 discharge and fail to reinstate employees and 
bring eviction proceedings against employees because of their 
activities in behalf of Local 32BJ, Service Employees Interna-
tional Union or any other union. 
WE WILL NOT
 impose more onerous working conditions on 
employees by refusing to offer 
them supplemental repair work, 
increasing their work load, changing their schedules, requiring 
them to obtain permission before 
leaving their work places, and 
                                                           
37 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 258 
more closely scrutinizing their work because of their activities 
in behalf of Local 32BJ, Service Employees International Un-
ion or any other union. 
WE WILL NOT
 issue disciplinary warnings to employees be-
cause of their activities in behalf of Local 32BJ, Service Em-
ployees International Union or any other union. 
WE WILL NOT
 render assistance to Factory and Building Em-
ployees Union Local 187 or any other union by paying union 
dues to Local 187 on behalf of employees in the absence of 
valid deductions for such dues 
from employees™ paychecks. 
WE WILL NOT
 render assistance to Local 187 or any other un-
ion by deducting money from employees™ wages and remitting 
same to Local 187 notwithstanding the absence of employee 
authorizations for the de
ductions and remittances. 
WE WILL NOT
 render assistance to Local 187 or any other un-
ion by discharging employees at
 the request of Local 187 be-
cause of non-payment of dues except pursuant to a lawfully 
applied union-security clause. 
WE WILL NOT
 render assistance to Local 187 by employing 
our supervisors and agents to solicit employees to sign authori-
zation cards for Local 187. 
WE WILL NOT
 offer our employees mone
y to resign their em-
ployment with us because of their activities in behalf of Local 
32BJ, Service Employees International Union or any other 
union. WE WILL NOT
 threaten our employees w
ith discharge or direct 
that they resign their employment because they engaged in 
activities in behalf of Local 32BJ, Service Employees Interna-
tional Union or any other union. 
WE WILL NOT
 solicit complaints from building tenants about 
our employees™ work performance 
because of their activities in 
behalf of Local 32BJ, Service 
Employees International Union 
or any other union. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
WE WILL 
within 14 days from the date of the Board™s Order, 
offer Domingo Medina, Bolivar Millet, and Manuel Nina full 
reinstatement to their former j
obs or, if those jobs no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed. 
WE WILL 
upon the reinstatement of the employees set forth 
above, offer them supplemental re
pair work without discrimi-
nation because of their activities 
in behalf of Local 32BJ, Ser-
vice Employees International Union. 
WE WILL 
make Eugenio de los 
Santos, Domingo Medina, Bolivar Millet, and Manuel Nina whole for any loss of earnings 
and other benefits suffered as a 
result of the discrimination 
against them. 
WE WILL 
withdraw, with prejudice, any eviction proceedings 
pending against Domingo Medina, Bolivar Millet, and Manuel 
Nina. WE WILL 
within 14 days from the date of the Board™s Order, 
remove from our files any reference to the unlawful discharges 
of Eugenio de los Santos, Do
mingo Medina, Bolivar Millet, 
and Manuel Nina, and 
WE WILL
 remove from our files any ref-
erence to the unlawful disciplinary warning issued to Manuel 
Nina, and within 3 days thereafter notify the employees in writ-
ing that this has been done and that the discharges and the dis-
ciplinary warning will not be us
ed against them in any way. 
 BEACH LANE MANAGEMENT, INC. AND 
FSM 
MANAGEMENT, INC. AND 
CARPE 
DIEM MANAGEMENT
, LLC,
 SINGLE 
EMPLOYERS  